     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 1 of 157

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 26, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                       TRANSCRIPT OF TRIAL
               BEFORE THE HONORABLE THEODORE D. CHUANG
9              UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 2 of 157

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Government:

4    AUSTIN SMITH

5    Direct examination by Mr. Atkinson........ 14
     Cross-examination by Mr. Pollack.......... 101
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 3 of 157

1                         P R O C E E D I N G S

2               THE COURT:     So I don't know what it is you want

3    to talk about, Mr. Atkinson.        Is it about the business

4    records issue or --

5               MR. ATKINSON:     Yes, judge.

6               THE COURT:     Okay.

7               MR. ATKINSON:     And just to add some more color,

8    we offered up to the Court two Tenth Circuit cases.

9               THE COURT:     Right.    I have them.

10              MR. ATKINSON:     I think the best distillation is

11   in U.S. v. Cestnik, which talks about a business record

12   can still be offered as a business record even it has a,

13   for example, a client's handwritten entries --

14              THE COURT:     Um-hum.

15              MR. ATKINSON:     -- if they are indicia of

16   trustworthiness.     In this case, we expect to elicit from

17   Mr. Smith that there were certain KYC, Know Your Customer

18   procedures implemented to avoid charge backs, such as

19   clients had to send in proof of identification, credit

20   cards, I guess scans of credit cards to indicate that they

21   were who said they were and not using a stolen credit

22   card.   We think those, plus, Your Honor --

23              THE COURT:     Do you understand the irony of this,

24   of saying that this business is -- you are doing this

25   process in a way where everything is being verified and on




                                                                        3
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 4 of 157

1    the up-and-up?

2               MR. ATKINSON:     So, judge, I think that gets into

3    the second category, which is that there's a sufficient

4    self-interest in the accuracy of the records to justify an

5    inference of trustworthiness.       In this case the reason

6    they were collecting the documents is not because they

7    were running things on the up-and-up.         They were trying to

8    avoid a situation when they lost their credit card

9    processor.    So we understand that there is -- from one

10   perspective, we do believe that Yukom was not on the

11   up-and-up in any sense of the word.

12              THE COURT:     Okay.   No.   I understand.    So just

13   to -- since we have limited time, I don't mean to cut you

14   off.

15              MR. ATKINSON:     Yes.

16              THE COURT:     So my thoughts were -- I think these

17   cases do remind me and I think they both generally

18   accurately state the rule, which is when you're dealing

19   with outside information, I mean like I said, the one I

20   remembered better was sort of a business partner and

21   whether everybody has a duty.       That's not really what's

22   going on here because it's really just a customer.           But,

23   yes, if it's one of these things where whether it's the

24   hotel, although I think they didn't buy that argument in

25   this case.    But if the procedure is you always come in,




                                                                        4
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 5 of 157

1    you look at the I.D., you make sure it's a real I.D., that

2    would be enough.     And obviously, this is not a

3    face-to-face interaction.      So if you can show all that,

4    then perhaps.

5               But I think the two concerns I have is one is do

6    we really -- I mean again this is not the kind of business

7    where they're that concerned about that.         You do make a

8    good point that there were certain things they were

9    clearly concerned about.      What I'm not sure about is

10   whether -- I mean are you saying that he's going to say

11   that the credit card was verified or that the address was

12   verified because I can see why they wanted to make sure it

13   wasn't a stolen credit card and maybe that the name was

14   the person's real name.      Again, there's some irony in

15   that.   But why was it important for this business to know

16   that the person had this street address and in particular

17   was in this particular state or even country versus just

18   having a legitimate credit card because those are two

19   different things.

20              MR. ATKINSON:     I understand.     So your argument

21   is or, excuse me, your question is more about the

22   granularity of what they were verifying, their address --

23              THE COURT:     Well, I mean that's what we're

24   talking about here.     Right?    So if you said, look, when we

25   get a credit card number -- I don't remember if this




                                                                        5
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 6 of 157

1    document has a credit card number on it.         But for your

2    purposes, I don't think it matters.        But if the issue --

3    the piece you are trying to get in is the person writing

4    in their credit card number, you might say, well, someone

5    in the business can testify that this -- whenever we get a

6    credit card number, we quickly run it through some system

7    to make sure that it's a legitimate credit card number and

8    that it matches this customer's name.         Otherwise, the

9    processors will cause trouble.

10              But that's a different verification than saying

11   we look and make sure that their street address and their

12   city and state are accurate for some other reason, whether

13   it's because we -- you know, the U.S. Postal Service will

14   get mad at us because we send things to this address and

15   they bounce back and we can't have that.         So we run this

16   against DMV records or something like that.          Those are two

17   different verifications.      So I'm asking do you have

18   anything on addresses or do you just have verifications

19   about credit card numbers?

20              MR. ATKINSON:     I don't think we have anything

21   with the granularity, focusing on address.          It's just more

22   credit card information and identity -- general identity

23   of the user.

24              THE COURT:     How do they verify the identity?

25              MR. ATKINSON:     We will elicit that he sent in




                                                                        6
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 7 of 157

1    copies of bills and other -- and the ways that one would

2    verify your identity at the DMV.

3               THE COURT:     Do we know in this -- so don't just

4    write your name on this form.       Also send us --

5               MR. ATKINSON:     Proof of identity.

6               THE COURT:     The electricity bill or something

7    like that.

8               MR. ATKINSON:     Yes, judge.

9               THE COURT:     Do we know that was actually

10   happening at the Tel Aviv office with this -- at the time

11   period that Mr. --

12              MR. ATKINSON:     My understanding is yes, that

13   there were KYC procedures involved there.         These KYC

14   procedures involved making sure that the customers weren't

15   using stolen credit cards, which meant seeing the credit

16   card and also having some evidence that the person -- it

17   wasn't just a credit card that you would snatch off the

18   street.   But that person was able to prove some connection

19   to the identify of which was on the credit card.

20              THE COURT:     So saying the credit card has a

21   name, you've got some other document that says it's your

22   name, whether it's a driver's license or something else.

23              MR. ATKINSON:     Or a bill, yes, with your address

24   on it.

25              THE COURT:     Do those documents show up in the




                                                                        7
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 8 of 157

1    files anywhere?     Like do they make copies of those

2    documents?

3                MR. ATKINSON:    We've seen -- Mr. Bryant had

4    copies of credit cards, for example, that he was sending.

5    I think those were actually excluded.         These we weren't

6    offering them as a business record.

7                THE COURT:    But we don't have those here from

8    Mr. Corsetty?

9                MR. ATKINSON:    I'd have to double check.       I

10   don't think I have Mr. Corsetty's at least because we got

11   the documents from Mr. Corsetty.

12               THE COURT:    I mean there wasn't a particular

13   document.    They wanted a driver's license or a --

14               MR. ATKINSON:    I'm not sure it was that

15   specific, judge, since the customers were all over the

16   world.

17               THE COURT:    Was there a procedure saying that

18   they needed to have their home address listed on the

19   verification documents?

20               MR. ATKINSON:    I'd have to elicit that from the

21   witness.    I actually don't know.

22               THE COURT:    And it's just Mr. Smith's oral

23   testimony?    You don't have a written policy that says

24   this.    One of the multiple handbooks that we've been

25   looking at.




                                                                        8
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 9 of 157

1                MR. ATKINSON:    I'd have to check.      I haven't

2    seen that, judge, and we will check to see if that's the

3    case.   But I don't think there is.       And I don't expect

4    that we'll call a custodian of records in this case for

5    the reason that you identified.

6                THE COURT:    Well, I mean I don't think that

7    somebody who works at the company can't testify to

8    business records.     But this is a little bit of gap here.

9    Mr. Pollack, anything you want to add on this issue?

10               MR. POLLACK:    Just a couple of points.       I agree

11   with the Court that the general proposition of law stated

12   here is generally the law.       So the question is what is the

13   verification or trustworthiness.        I mean if -- it doesn't

14   matter if the customer writes something in in first

15   instance or the employee writes it in in the first

16   instance.    The question is what does the employee do to

17   verify it.    That's what gives it the level of

18   trustworthiness.

19               And here, first of all, anything that Mr. Smith

20   knows about the verification process is complete hearsay.

21   The Court asked is this done in Tel Aviv.         The answer is

22   no, none of it's done in Tel Aviv.        All of it's done in

23   Mauritius.    He has no idea what if anything is done with

24   this information once it's collected, other than what he's

25   heard as hearsay.




                                                                        9
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 10 of 157

1                Secondly, there is no evidence that they do

2    anything whatsoever to verify the address.          They do

3    attempt to verify the identity.        So they might ask for a

4    passport or something like that.        But there has been no

5    testimony and I don't think there is going to be any

6    testimony that they do or have any reason to verify the

7    address.    It doesn't make any difference to them whether

8    Mr. Corsetty at this time is living in P.G. County or is

9    living in the District of Columbia.         So there's no reason

10   for them to verify that.        And that's precisely the reason

11   that the government is putting it in --

12               THE COURT:    No.   I understand.

13               MR. POLLACK:    -- is for the truth of the matter

14   asserted that was his address at this time.          So there has

15   been no verification of that fact by the company.

16               THE COURT:    So the jury is ready.      I think we're

17   all in agreement on what the legal standard is and I mean

18   we'll just have to hear from the witness.          You can lay the

19   foundation.

20               I do think that for purposes of this exact --

21   given the reason you want to use this document, there does

22   need to be some sort of testimony about a verification

23   procedure that we can infer or know happened in this case

24   that relates to identifying or verifying that the person

25   lives at the place.




                                                                     10
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 11 of 157

1                MR. ATKINSON:     Yes, judge.

2                THE COURT:    Maybe not lives, but that that's

3    their address.     I mean I don't know if it requires people

4    going out and making sure that they are actually

5    physically sleeping in the house, although that's not

6    irrelevant here.

7                MR. ATKINSON:     And --

8                THE COURT:    But more than just they are using --

9    this person is using a credit card in his own name as

10   opposed to I think the address is what we're dealing with

11   here.

12               MR. ATKINSON:     And, Your Honor, to your earlier

13   question about if we have anything in the documents about

14   whether there's a procedure, the exhibit that the defense

15   offered yesterday, 224.8, the Handbook of Retention Agent,

16   page 12 of the exhibit talks about compliance and

17   compliance procedure.      Number -- it says compliance

18   procedure:    Every client must submit the following

19   documents and then Number 1 is a document to support the

20   client's identity, passport, driver's license, I.D. or

21   similar document containing your name, date of birth

22   issued by your residential country's government and

23   photograph.

24               THE COURT:    Where is this?     224?

25               MR. ATKINSON:     224 --




                                                                     11
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 12 of 157

1                THE COURT:    Point something?

2                MR. ATKINSON:     224.8.   Excuse me, judge.

3                THE COURT:    What page?

4                MR. ATKINSON:     Page 12 of the exhibit which is

5    the bottom of the two page numbers.         And then Number 2 is

6    a recent utility bill that provides proof of client's

7    permanent residential address not older than three months.

8                And if you -- in case you do not have any

9    utility bills under client's name, send us a declaration

10   of address form, which has to be duly filled and signed.

11   And the same proof of address requirement appears actually

12   in Exhibit 36.1, which is the longer Tel Aviv training

13   materials at page 18.

14               And just for the record, 36.1 at page 18 reads

15   P.O.A., proof of address, under the section, Documents

16   Required.

17               THE COURT:    What page are you on now?

18               MR. ATKINSON:     I'm sorry.    This is -- I was

19   reading from 224.8.      This is in Exhibit 36.1, which is the

20   long Tel Aviv Word documents that was identified as the

21   training materials by Ms. Welles.

22               THE COURT:    36.1.

23               MR. ATKINSON:     Yes.   The first page says What Is

24   Binary at the top of it.       It's a Word document.

25               THE COURT:    Where is the portion that deals with




                                                                     12
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 13 of 157

1    the address?

2                MR. ATKINSON:     Page 18 of that exhibit.      The

3    third bullet point under documents required.

4                THE COURT:    Okay.   These obviously help your

5    case, but again I want to hear from Mr. Smith or what

6    other witness you have because I think it's pretty clear

7    in this case, it's even your argument that these scripts

8    or these handbooks are not always followed to everything.

9    I mean under your theory, the portion that says that we

10   always tell them about risk or whatever, that they're

11   doing that all the time and that would gut your case.               So

12   you're saying sometimes these -- so I want to hear from

13   Mr. Smith whether this is actually followed.

14               MR. ATKINSON:     I think that's fair, judge.

15               THE COURT:    And whether to Mr. Pollack's point

16   does he even have sufficient knowledge to tell us whether

17   it's followed or not.      But when you're talking about these

18   business records things, I think it is the case that, you

19   know, if this were a custodian of records, again it

20   wouldn't necessarily be personal knowledge of this exact

21   situation, but personal knowledge -- of this transaction,

22   but at least personal knowledge of the procedure.           But

23   we'll see what he says I mean because again I don't know

24   whether these procedures were actually followed in this

25   case or as a general procedure.        So we'll have to hear




                                                                       13
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 14 of 157

1    what he has to say about that.

2                MR. ATKINSON:     Yes, judge.

3                THE COURT:    So why don't we call the jury in now

4    and then we'll keep moving?

5                (Jury present.)

6                THE COURT:    Good morning, everyone.      Thank you.

7    And please be seated.

8                So, ladies and gentlemen, welcome back.         We

9    appreciate your promptness.       We did have a short delay --

10   I apologize for it -- to try to iron out an issue that

11   hopefully will make the testimony go more smoothly.

12               When you're ready, Mr. Atkinson, you can

13   continue with the examination of Mr. Smith.

14               MR. ATKINSON:     Thank you, Your Honor.

15                      CONTINUED DIRECT EXAMINATION

16               BY MR. ATKINSON:

17         Q     Good morning, Mr. Smith.

18         A     Good morning.

19         Q     Mr. Smith, before we left yesterday, you

20   testified about Ms. Elbaz's role in the -- with respect to

21   the Tel Aviv office.      Do you remember that?

22         A     Yes, I do.

23         Q     And you also testified about her involvement

24   with withdrawals and preventing withdrawals.          Do you

25   remember that?




                                                                      14
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 15 of 157

1          A     Yes, I do.

2          Q     If you could turn to Tab 18, please?         It's the

3    last tab in your binder.       It's Exhibit 703 and 703-T.

4                MR. ATKINSON:     And at this time, Your Honor, the

5    government would offer 703 and 703-T under 801(d)(2)(A).

6                THE COURT:    Any objection?

7                MR. POLLACK:    Still looking for them, Your

8    Honor.    No objection, Your Honor.

9                THE COURT:    Okay.   703 and 703-T are in

10   evidence.

11               MR. ATKINSON:     And if we could publish 703-T to

12   the jury, please?     Could we start at the bottom email,

13   please?

14               BY MR. ATKINSON:

15         Q     So, Mr. Smith, this is an email from

16   September 29, 2015 from somebody using the name, Selen

17   Alare.    Can you remind the jury who Selen Alare was?

18         A     Yes.   That is Selen Ozakhun.

19         Q     And what role did Ms. Ozakhun have at -- by

20   September 29, 2015.

21         A     She was the branch manager.

22         Q     Mr. Smith, she sent this email to the all Tel

23   Aviv branch as well as some other individuals.           Do you see

24   that?

25         A     Yes, I do.




                                                                     15
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 16 of 157

1          Q     And the subject is WD Pending.        What does WD

2    stand for?

3          A     WD stands for withdrawal pending.

4          Q     And what was your understanding of sending

5    emails regarding WD pending, withdrawal pending?

6          A     These were individual clients that had went onto

7    the website and requested to withdraw their money from

8    their Binary Book accounts.

9          Q     When a customer requested their money back, a

10   withdrawal, what was your understanding as to what an

11   agent was supposed to do in response?

12         A     You were to go ahead and to contact the client

13   and to get them to cancel the withdrawal.

14         Q     Okay.   Looking at this email, Ms. Elbaz isn't on

15   this email meaning that if she's not -- her name,

16   Lena.Green@BinaryBook.com doesn't appear here.           Is that

17   right?

18         A     That is correct.

19               MR. ATKINSON:     If you go to the email one up?

20               BY MR. ATKINSON:

21         Q     And looking at the top email, who replied to

22   Ms. Ozakhun's email?

23         A     That would be Lena Green or Lee Elbaz.

24         Q     And does Ms. Elbaz respond to everyone that was

25   on the original email?




                                                                      16
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 17 of 157

1          A     Yes.

2          Q     How did you understand that Ms. Green received

3    this email?

4          A     On the all Tel Aviv email, which was a composite

5    group of everyone in the Tel Aviv office.          She was also a

6    part of that email heading.       So she received all emails

7    from this all Tel Aviv group.

8          Q     Ms. Elbaz wrote in part, "and come on, hit them

9    on the head, let's let the Tel Aviv branch finish the

10   month as it should; I rely on you; we will approach in

11   Greece."    What did you understand as "hit them on the

12   head; let's let the Tel Aviv branch finish the month as it

13   should"?

14         A     To handle the withdrawals, to make sure that

15   they are cancelled or to actually use the withdrawals as a

16   leverage to maybe even get deposits from some of these

17   clients.

18         Q     And when she wrote "we will approach in Greece,"

19   what did you understand that to mean?

20         A     As I stated yesterday that we went on a

21   corporate retreat to Rhodes in Greece.         This email -- that

22   was in October.     This email was sent at the end of

23   September.

24               MR. ATKINSON:     Okay.   If we could turn to

25   Exhibit 616, please, which is Tab 4 in your binder, which




                                                                     17
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 18 of 157

1    is already in evidence.       So if we could publish 616-T,

2    please?    And if we could start at the bottom two emails,

3    please?

4                BY MR. ATKINSON:

5           Q    Mr. Smith, do you see the first email at the

6    bottom is from ILCoordinator@BinaryBook.com to Lena Green

7    on July 21, 2015?

8           A    Yes, I do.

9           Q    And the subject is "Jack Cohen, Good Call"?

10          A    Yes.

11          Q    And then you see that on August 26th over a

12   month later, Ms. Elbaz forwards that to Alexander Goldman.

13   Do you see that?

14          A    Yes, I do.

15          Q    Can you remind the jury who Alexander Goldman

16   was?

17          A    That would be Ronen Roytman.

18          Q    And what was Mr. Roytman's position in August of

19   2015?

20          A    He was the head of the Numaris branch.

21               MR. ATKINSON:     So if we could go to the top two

22   emails?

23               BY MR. ATKINSON:

24          Q    So on the same day, did Mr. Goldman forward that

25   email to TelAviv@BinaryBook.com?




                                                                     18
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 19 of 157

1          A     Yes, he did.

2          Q     And can you remind the jury who used the

3    TelAviv@BinaryBook.com email address?

4          A     That was a group of every single employee at the

5    Tel Aviv branch and Lee Elbaz, of course.

6          Q     So looking at the attachment, it's Joanna

7    Cavanaugh-232467 versus Jack Cohen.MP-3.          Do you remember

8    telling the jury about the naming convention of this kind

9    of file?

10         A     Yes, I do.

11         Q     So who is the client and who is the -- and who

12   is the employee in this case?

13         A     Joanna Cavanaugh will be the client and you are

14   able to determine that by the six-digit number located to

15   the left of that versus and Jack Cohen would be the stage

16   name of the employee.

17               MR. ATKINSON:     If we could go now to 616.1-S,

18   please, and we'll play clips from 616.1, which is the

19   audio attachment.     The first clip runs from 12 seconds to

20   40 seconds, please.

21               (Clip played.)

22               BY MR. ATKINSON:

23         Q     So at 16 seconds and 28 seconds, do you see the

24   person who identifies himself as Jack or Jacques Cohen,

25   who is speaking -- the male voice?




                                                                     19
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 20 of 157

1          A     Yes, I do.

2          Q     Did Mr. Cohen work in the Tel Aviv office?

3          A     No, he did not.

4          Q     Did you ever meet Mr. Cohen?

5          A     Not that I recall.     I may have ran into him at

6    the corporate retreat in Rhodes.

7                MR. ATKINSON:     If we could play Clip 2, please?

8    And if we could play Clip 2 which runs from 12:55 to

9    approximately 13:12?

10               (Video played.)

11               MR. ATKINSON:     If we could zoom in on that

12   section, please?

13               BY MR. ATKINSON:

14         Q     Mr. Smith, do you see where it says that

15   "there's a -- we have a team of over here of 15 brokers

16   and 15 analysts that are sitting, of course, and working

17   on our clients' accounts and building their portfolio to

18   success"?

19         A     I do.

20         Q     Were you aware of any teams of brokers and

21   analysts working together to build on a client's

22   portfolio?

23         A     I was not.

24         Q     Why would you tell a client that you had a team

25   of brokers and analysts working together?




                                                                     20
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 21 of 157

1          A     The reason would be to build the trust and the

2    confidence from the clients so when they see there's a lot

3    of individuals that are working hard, they will feel more

4    confident to deposit more money with Binary Book or Big

5    Option.

6          Q     Can you remind the jury why this email was sent

7    to the all Tel Aviv email list on August 26, 2015?

8          A     Sure.   Lee Elbaz had determined that this was a

9    good call and it should be emulated by the employees in

10   Numaris in the Tel Aviv office.

11         Q     And then it says "our success rate at the moment

12   are talking between an interest rate of between 20 to

13   30%."     Did you ever lie to clients about your past success

14   with other clients?

15         A     Yes.

16         Q     Why did you do that?

17         A     To build confidence so they would feel more

18   comfortable depositing larger sums of money or making

19   deposits at all.

20               MR. ATKINSON:     Okay.   And if we could play Clip

21   3, please, which runs from 27:09 to 27:52?

22               BY MR. ATKINSON:

23         Q     We may be having some technical difficulties.

24   So I'm just going to ask you to look at the transcript.

25         A     Sure.




                                                                     21
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 22 of 157

1          Q     Maybe we'll get it playing later.        So do you see

2    at 27:14, Mr. Cohen responds to a question about taking --

3    well, first off, the question is "so you are going to take

4    my $250 or $500 and do this?"        Mr. Cohen responds "time

5    out; for $500 also if I want to do it, I can't and at the

6    end of the day, you need to understand that I need to see

7    my profits as well and for $500 to manage an account, it's

8    not worth it for me, okay, because my profits are coming

9    from your commission and not only is it worth it to me."

10   So do you see those portions?

11         A     Yes, I do.

12         Q     The phrase "my profits are coming from your

13   commission," did you hear statements to that effect in the

14   Tel Aviv office?

15         A     Yes, I did.

16         Q     Were those true?

17         A     No, they were not.

18         Q     Why would you tell a customer something to the

19   effect of my profits are coming from your commission if it

20   wasn't true?

21         A     In order to build the illusion with the client

22   that the incentives for the client are the same as the

23   person, the retention agent on the phone at the Tel Aviv

24   branch in Yukom.

25         Q     And do you see where it says "I have portfolios




                                                                     22
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 23 of 157

1    that I'm managing for over $100 million" in the transcript

2    attributed to Mr. Cohen?

3          A     I do.

4          Q     Did you ever tell clients that you had

5    portfolios under management in the tens of millions of

6    dollars?

7          A     Yes.

8          Q     Was that true?

9          A     No.

10         Q     Why did you tell clients that?

11         A     For two reasons, one to get them comfortable

12   with depositing large sums of money and, two, that they

13   would feel extremely confident in handing over money to

14   someone who had experience in handling tens of millions of

15   dollars.

16               MR. ATKINSON:     If we could now go to Exhibit

17   617-T, please, which is also in evidence?          Mr. Smith,

18   that's in Tab 5 of your binder.        I'm sorry.    If we could

19   just go to 617?     If we could just focus on the -- if we

20   can just look at the bottom email?

21               BY MR. ATKINSON:

22         Q     And looking at the bottom email on page 1, do

23   you see there's an email from Ms. Elbaz to Mr. Roytman on

24   August 26, 2015?

25         A     I do.




                                                                     23
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 24 of 157

1          Q     And if we could now go to 617-T, please, and

2    look at that corresponding translation?         Do you see that

3    it says calls to Mauritius?

4          A     I do.

5          Q     Were you in Mauritius?

6          A     No, I was not.

7                MR. ATKINSON:     And if we could go back out to

8    617, please, and focus on the top email?

9                BY MR. ATKINSON:

10         Q     On this same day, did Mr -- that he received

11   this, did Mr. Roytman forward this email to the all Tel

12   Aviv branch?

13         A     He did.

14         Q     And are there six attachments that are all MP-3

15   files?

16         A     Yes, there are.

17         Q     Can you tell the jury what MP-3 files are?

18         A     An MP-3 file is going to be an audio file.          A

19   multi-media player 3.

20         Q     Mr. Smith, prior to testifying, have you

21   reviewed some of these audio files and confirmed that they

22   are more client calls?

23         A     Yes, I have.

24         Q     Do they have the same kinds of lies that we

25   heard in the last two recordings?




                                                                     24
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 25 of 157

1          A     Yes, they do.

2          Q     So around this time of August 26, 2015, did you

3    ever hear a recording of Ms. Elbaz speaking to a client?

4          A     I did.

5          Q     Where did you hear that?

6          A     I was in an office with Ronen Roytman.

7          Q     And what did Mr. Roytman do?

8          A     He was trying to show me Lee Elbaz bonafides, if

9    you will, for selling binary options.

10         Q     Do you remember any email statement by Ms. Elbaz

11   that you had saw?

12         A     This was like a -- I think it was in Hebrew.

13   But it was a good call, something along the lines of -- it

14   was definitely some kind of email attachment.           I forget.

15         Q     So you understand this had been sent to

16   Mr. Roytman?

17         A     Correct.

18         Q     What did you understand you were supposed to --

19   so let me back up.      So from the emails that we just

20   reviewed on August 26, 2015, the Tel Aviv office received

21   eight client recordings.       Is that right?

22         A     I believe so.     I see six here.

23         Q     And two others that we've alerted to you

24   previously?

25         A     Correct.




                                                                     25
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 26 of 157

1          Q     What was the office suppose to take from these

2    recordings?

3          A     That these were calls in which -- that would be

4    considered successful.      That were used to either save

5    withdrawals to use certain techniques in order to take

6    more money from the individuals on the other end of the

7    phone.

8          Q     Did those techniques include lying?

9          A     Yes.

10         Q     After August 26, 2015, how common was it to hear

11   calls with clients in the Tel Aviv office where these same

12   lies were told to clients?

13         A     Every single call.     I do not recall one

14   conversation where lies were not said on the phone.

15         Q     So, Mr. Smith, how did you communicate with

16   clients when you were a retention agent?

17         A     I communicated via email, via telephone, via

18   skype.

19               MR. ATKINSON:     So let's look at Tab 6.      And the

20   government at this time offers 231 pursuant to

21   801(d)(2)(E) which is an email from Mr. Smith.

22               THE COURT:    Any objection?

23               MR. POLLACK:    I think the Court has already made

24   a ruling in this respect.       So if that's the case, I have

25   no additional objection.




                                                                     26
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 27 of 157

1                THE COURT:    Okay.   Exhibit 231 is in evidence

2    for the reasons previously stated.

3                MR. ATKINSON:     If we could focus on the bottom

4    email?

5                BY MR. ATKINSON:

6          Q     So, Mr. Smith, who sent the email on the screen

7    which was sent on August 27, 2015?

8          A     That would be myself.

9          Q     Do you use the John.Reid@BinaryBook.com email

10   address?

11         A     From August 2015 to January 2016.

12         Q     The date here is August 27, 2015.        How does that

13   compare to the dates in which you received the three

14   emails with the audio files?

15         A     That would be the very next day.

16         Q     The recipient is someone using a Gmail account

17   with the first name -- starting with the name, William.

18   Do you see that?

19         A     Yes, I do.

20         Q     Who was using that account or who did you

21   understand was using that account?

22         A     A potential Binary Book client.

23         Q     How would you have received that email address

24   and client?

25         A     That would have been placed into the CRM and




                                                                     27
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 28 of 157

1    that would have been in my potential leads or new leads

2    for the day.

3          Q     Who was assigning leads to you or to the Tel

4    Aviv office in August of 2015?

5          A     They originated in Yukom in Caesarea from Lee

6    Elbaz.    They went to then Selen and then she would

7    disseminate them to the office for different retention

8    agents.

9                MR. ATKINSON:     If we could go to page 2, please?

10               BY MR. ATKINSON:

11         Q     Mr. Smith, is this the email that you wrote to

12   the client whose name began with William?

13         A     Yes.

14         Q     You wrote "my name is John Reid and I'm senior

15   broker at Binary Book."       Do you see that?

16         A     Yes, I do.

17         Q     What titles would you use when you identified

18   yourself to clients?

19         A     As an expert trader, a senior broker,

20   strategist, corporate manager.        Any title you would feel

21   comfortable with and you can put letters or doctor, any

22   type of degrees after your name.

23               MR. ATKINSON:     Let's zoom out, please.

24               BY MR. ATKINSON:

25         Q     So could you read the middle paragraph which




                                                                     28
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 29 of 157

1    appears on the screen?

2          A     Sure.    "I currently handle about $45 million in

3    assets.    My largest client has about $2.5 million in their

4    account.    The average client that starts their account

5    with $10,000 has a return of around $150,000.           I

6    specialize in one-on-one trading and managed accounts.              My

7    clients are profiting between 23.5% and 33% every month.

8    If you have any experience or knowledge of the financial

9    markets, I trade with my clients on the major market

10   events, the NFP, CPI and the FOMC minutes, to name a few."

11         Q     First sentence.     "I handle -- I currently handle

12   about $45 million in assets.       My largest client has about

13   $2.5 million in their account."        Was that true?

14         A     That's a lie.

15         Q     Why did you write that lie to the client?

16         A     So that they would become -- they -- it would

17   build trust and rapport since they would believe that I

18   handled large sums of money and they would feel

19   comfortable depositing large sums of money with me.

20         Q     Is that lie similar to the statement that we

21   heard on the recording with Jack Cohen about handling I

22   believe it was $150 million in assets?

23         A     It is.

24         Q     You then wrote "the average client that starts

25   their account with $10,000 has a return of around




                                                                     29
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 30 of 157

1    $150,000."    True?

2          A     That is a false statement.

3          Q     Why would you write the client to say that?

4          A     So that the client would want to put the idea of

5    depositing $10,000 and, two, to give them a sense of the

6    amount of returns that they would expect to receive so

7    they would -- it entice them to deposit money quickly.

8          Q     Can you remind the jury how your clients did at

9    Binary Book?

10         A     I don't remember one client that ever made a

11   profit they are able to withdraw or they lost all their

12   money.

13         Q     "My clients are profiting between 23.5% and 33%

14   every month."     Was that true?

15         A     That's a false statement.

16         Q     Was that similar to some of the statements we

17   heard on the recordings that you received the day before?

18         A     It is.

19         Q     You then write "if you have any experience or

20   knowledge of the financial markets, I trade with my

21   clients on the major market events, the NFP, CPI and FOMC,

22   to name a few."      What's the NFP?

23         A     The NFP is the Non-Foreign Payroll.

24         Q     Why are you talking about the Non-Foreign

25   Payroll?




                                                                     30
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 31 of 157

1          A     It's a pretty decent size market event and it

2    was something that was talked about frequently in the

3    office in Numaris and something we were told to kind of

4    sell this event.

5          Q     How much did you actually know about the NFP?

6          A     You know, just what maybe a couple of articles

7    which I read online at Investing.com.

8          Q     Any specialized knowledge?

9          A     No.

10         Q     What's the CPI?

11         A     I'm not too sure.

12         Q     What about the FOMC?

13         A     I don't know.

14               MR. ATKINSON:     So let's go back to page 1.

15   Before I move on, we can zoom in on the top.          Thank you.

16               BY MR. ATKINSON:

17         Q     Mr. Smith, do you recognize this email as one

18   that you created?

19         A     I do.

20         Q     Why did you create it?

21         A     This email was to forward what I previously

22   wrote to Mr. Anderson at that email address to Alexander

23   Goldman, who was Ronen Roytman.

24         Q     Was the email that we just looked at a type of

25   template that you used?




                                                                     31
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 32 of 157

1          A     It was.   It was a canned response for no

2    answers.

3          Q     Where would you keep this template?

4          A     In the Gmail settings, there is a canned

5    response template for that you can save for a -- you can

6    type a couple of different templates and save them for

7    different situations.

8          Q     Did you see other Tel Aviv employees use

9    templates for clients?

10         A     Yes.

11         Q     How did you see them?

12         A     Because some of the -- when people started when

13   they receive these new kits or they became new employees,

14   individuals or people working at Numaris would share these

15   templates and then they would be customized by the

16   individual sales representatives on the phone.

17         Q     How is your English compared to some of the

18   others in the Tel Aviv office?

19         A     Since I am American and a native English

20   speaker, it was better.

21         Q     Were you ever asked to edit templates?

22         A     Yes.

23         Q     Based on what you saw of other employees'

24   templates, were the same kinds of lies inserted?

25         A     Yes.




                                                                     32
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 33 of 157

1          Q     Based on the templates that you saw, what

2    percentage of the Tel Aviv employees' templates had false

3    statements like the ones we just reviewed?

4          A     Every single one.

5          Q     Mr. Smith, do you remember a Binary Book

6    investor named James Corsetty?

7          A     Yes.

8          Q     What nationality was Mr. Corsetty?

9          A     He's American.

10               MR. POLLACK:    Objection.

11               THE COURT:    Sustained as to foundation.

12               BY MR. ATKINSON:

13         Q     But did you speak to Mr. Corsetty?

14         A     I did.

15         Q     What types of clients did you primarily focus

16   on?

17         A     U.S. and Canadian clients.

18         Q     Did you lie to Mr. Corsetty to get him to

19   invest?

20         A     Yes.

21         Q     What kind of lies did you tell him?

22         A     I gave him an alias.      I lied about my location,

23   the expected amount of returns, the experience which I

24   had, the amount of money which I handled for traders.

25         Q     When Mr. Corsetty invested with Binary Book,




                                                                     33
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 34 of 157

1    after you spoke with him, who was going to be doing the

2    trading, you or him?

3           A    Myself.

4           Q    What kind of experience did you have to be doing

5    trading?

6           A    Not so much.    Pretty much none at all.

7                MR. ATKINSON:     At this time, Your Honor, the

8    government offers Exhibit 232, but not the attachment yet.

9                THE COURT:    Okay.    Based on the prior rulings,

10   Number 232 is in evidence.

11               MR. ATKINSON:     And, Your Honor, just -- we have

12   done the single redaction that we discussed previously.

13               THE COURT:    Yes.    Thank you.

14               MR. ATKINSON:     If we could publish Exhibit 232?

15               BY MR. ATKINSON:

16          Q    Mr. Smith, it's Tab 7 of your binder.

17          A    Yes.

18               MR. ATKINSON:     And if we could zoom in on the

19   top?

20               BY MR. ATKINSON:

21          Q    Is this an email you sent to Mr. Corsetty?

22          A    It is.

23          Q    And you wrote "James, here are my contact

24   details; I look forward to work with you."          Do you see

25   that?




                                                                      34
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 35 of 157

1          A     I do.

2          Q     And how did you identify yourself after your

3    name -- fake name, John Reid?

4          A     Expert trader on this email.

5          Q     Was this approximately the first time you met

6    Mr. or spoke with Mr. Corsetty?

7          A     Yes.

8          Q     Didn't you have a phone call before you sent

9    this email?

10         A     Yes.

11         Q     And in August 27, 2015, how does that compare to

12   the date in which you received the three emails with the

13   audio files?

14         A     It was the very next day.

15               MR. ATKINSON:     If we could go to page 2, please,

16   and zoom in on the top?

17               BY MR. ATKINSON:

18         Q     You wrote to Mr. Corsetty, "here are the two

19   forms I need you to fill out in order to trade on the

20   account; if you have any questions, please let me know."

21   Do you see that?

22         A     I do.

23               MR. ATKINSON:     And if we could zoom out and look

24   at the attachment section?

25




                                                                     35
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 36 of 157

1                BY MR. ATKINSON:

2          Q     Do you see that you sent him a Binary Book

3    deposit confirmation form.docx?

4          A     I do.

5          Q     And as well as a Binary Book authorization to

6    trade on behalf of a client.pdf.        Do you see that?

7          A     Yes, I do.

8          Q     What were those two forms?

9          A     Sure.   The top one is known as a DCF.        This

10   would be the client in this case, James Corsetty, would

11   write down exactly how much money he was depositing and

12   sign off that he was depositing this amount of money into

13   his Binary Book account.       The second one is the

14   authorization to trade on behalf of a client known as the

15   ATT, which gave permission for myself or another employee

16   to trade on behalf of Mr. Corsetty on his Binary Book

17   account.

18         Q     And were these documents sent to clients in

19   their ordinary course of soliciting investors?

20         A     Yes.    As soon as a client went ahead and

21   deposited money, these two forms were sent out immediately

22   after that -- after the deposit was made.

23               MR. ATKINSON:     Okay.   And if we could go to page

24   4, please, and zoom in on Mr. Corsetty's response that

25   just has the attachments?




                                                                      36
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 37 of 157

1                BY MR. ATKINSON:

2          Q     So were investors required to fill those forms

3    out and send them back?

4          A     Yes.    The DCF, you would have to.      The ATT, they

5    were not required.

6          Q     And in the ATT, would you have to -- would the

7    investor have to provide information such as addresses and

8    locations?

9          A     Yes.

10         Q     Did Binary Book have procedures to make sure

11   that clients were who they said they were?

12         A     Yes.

13               MR. POLLACK:    Objection.     Lack of foundation.

14               MR. ATKINSON:     I'll ask the foundational

15   question.

16               THE COURT:    Go ahead.

17               BY MR. ATKINSON:

18         Q     Do you know based on your experience at -- in

19   the Tel Aviv office if Binary Book had procedures to

20   verify the customers who were who they said they were?

21         A     I do.

22         Q     Did those procedures require that there be some

23   verification that customer -- of customer's identities?

24               MR. POLLACK:    Your Honor, I'm going to object.

25   The foundation is hearsay.




                                                                     37
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 38 of 157

1                MR. ATKINSON:     Just to the procedures, judge.

2                THE COURT:    Well, I don't think what's clear on

3    what the foundation is.       So I think you should ask more

4    questions in that regard, Mr. Atkinson.

5                BY MR. ATKINSON:

6          Q     How did you learn what -- how did you learn what

7    procedures had to be followed?

8          A     When I personally went ahead and taken a deposit

9    from a client of Binary Book, I walked clients through the

10   procedures which were told to me by management to verify

11   the client's identity and such.

12         Q     And you said that you eventually had some

13   management responsibilities?

14         A     Yes, I did.

15         Q     Did you observe others doing -- following the

16   same procedures?

17         A     Yes.    And if they did not have these documents,

18   then I would make sure that they got these documents in

19   from a client.

20         Q     What was the purpose of verifying the identities

21   of clients?

22         A     Sure.   This is known as the KYC or the Know Your

23   Client procedure.      It did two-fold.     One is to identify to

24   make sure that the credit card was not stolen or the

25   identity was not stolen.       But, two, when an individual




                                                                     38
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 39 of 157

1    would like to charge back on a credit card, one of the

2    biggest response is they are going to say is that it's

3    fraud, meaning that I didn't make this deposit to Binary

4    Book.     Once that Binary Book has the person's utility

5    bill, their driver's license and a copy of their credit

6    card, it is pretty hard to refute that it was not this

7    individual who actually made that deposit to Binary Book

8    in the first place.

9          Q     Were charge backs a concern at Binary Book?

10         A     Yes.

11         Q     Why were they a concern?

12         A     It is one of the very rare situations that with,

13   you know, that someone could get money out of the account

14   and, two, it also risked the credit card processing

15   abilities to put it in a higher risk, you know, for the

16   merchant account.

17         Q     If Binary Book didn't have a credit card

18   processor, could they have taken money by credit card?

19         A     They could not.

20         Q     You mentioned some of the ways in which Binary

21   Book verified the identities of clients.          What were those?

22         A     Sure.   They went ahead and received a copy of

23   the credit card which was used, a copy of the driver's

24   license of the individual and a utility bill such as a

25   phone bill or water bill from the client themselves




                                                                     39
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 40 of 157

1    matching the address.

2                MR. ATKINSON:     Your Honor, at this time the

3    government offers 232.1 pursuant to 803(6).

4                MR. POLLACK:    Objection.

5                THE COURT:    The objection is overruled.

6                MR. POLLACK:    May I be heard on that, Your

7    Honor?

8                THE COURT:    Okay.

9                (Bench conference:)

10               THE COURT:    Yes.

11               MR. POLLACK:    Your Honor, I think that the

12   government has established that these documents were

13   collected from the client.        What it has not established is

14   that the business as a matter of routine did anything to

15   verify the accuracy of the information.         What they're

16   doing is they're simply relying on the client to

17   self-report this information.        They are sticking the

18   documents in a file.      And if there's ever a charge back,

19   they can say, hey, see,we got these documents from the

20   client; he really did authorize this credit card charge.

21   There's nothing that says the company had any procedure to

22   verify the accuracy of the address the customer was

23   providing.    It's not the company, the reliability of the

24   company's procedures that's telling us that information is

25   accurate.    We are relying solely on the fact that the




                                                                     40
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 41 of 157

1    customer provided accurate information and that's the

2    missing link --

3                THE COURT:    No.   I understand.

4                MR. POLLACK:    -- trying to get into a business

5    record.

6                THE COURT:    No.   I understand.     So let me just

7    state for the record.      First of all, I mean to the

8    extent there's -- I don't know if it's necessary for the

9    government to ask additional questions just to put it on

10   the record in this sequence.       But I am relying in part on

11   not just the handbook, which states specifically that they

12   need to get -- and this is in evidence I believe.           The

13   224, the handbook.

14               MR. ATKINSON:     I believe it's 224.8, judge.

15               THE COURT:    224.8, which says that they do

16   require -- and this just corroborates Mr. Smith's

17   testimony, they do require not just a document supporting

18   the identity such as name, date of birth, but also recent

19   utility bill that provides proof of client's permanent

20   residential address, again corroborating his testimony.

21               And I also note that the exhibit itself, which I

22   don't think you've introduced yet for identification, but

23   232.1, right before he signs it, it does acknowledge that

24   he's read this and the contract will be activated only

25   upon the receipt of documents including a utility showing




                                                                       41
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 42 of 157

1    your name and address and specifically states if you're --

2    a utility bill or bank statement not more than three

3    months old as proof of residence.        So they are asking for

4    this verification.      So I do think, first of all, I think

5    the testimony is sufficient to meet the standard.

6                On the question of whether they actually verify

7    this, I just don't think that the cases -- the government

8    submitted Cestnik and McIntyre, among others.           But I think

9    the principle is not -- I mean if you take the hotel

10   example, though it doesn't always work, if the procedure

11   is you look at the driver's license and presumably believe

12   it to be legitimate, it's not necessary to then go to the

13   DMV and say is this a legitimate license.          It's just that

14   they are doing a procedure that goes beyond just what the

15   person says, whether it's relying on a government document

16   or some other document.       So I do think it's a sufficient

17   foundation.

18               If there's any concern from the government as to

19   whether these various pieces are in evidence, you can lay

20   additional foundation for the record.         But I do think

21   based on the handbook and the document itself and

22   Mr. Smith's testimony, there's been sufficient evidence to

23   establish the sufficient reliability of the procedure that

24   the statement on the document by the client is reliable

25   under 803(6) or the second layer of hearsay.          Obviously,




                                                                     42
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 43 of 157

1    that's just a ruling on admissibility.         It doesn't go to

2    weight.    That's still in play as to whether we believe

3    Mr. Smith or we believe the process is well verified.               But

4    I think as a matter of admissibility, I'm going to rule

5    that it's admissible.

6                MR. POLLACK:    If I can make just a couple of

7    points?    One, first of all, in terms of the handbook

8    corroborating Mr. Smith, Mr. Smith testified that they get

9    a driver's license.      The handbook doesn't say driver's

10   license.    It says passport or driver's or other --

11   passports, of course, don't give somebody's address.            So

12   this notion --

13               THE COURT:    Right.   I agree.

14               MR. POLLACK:    -- that they are routinely

15   verifying the utility bill address against the other

16   address that they've gotten from the driver's license is

17   only accurate if in every case, they're getting a driver's

18   license and there's certainly been no testimony to that

19   effect and it's inconsistent with what's in the handbook.

20               Secondly, I agree again that they collect the

21   information, but I don't think unlike in the hotel example

22   that they are doing anything to corroborate or verify.              I

23   agree with you that they don't need to go to the

24   customer's house.     But they're not -- it's an Internet

25   business.    They are not sending any correspondence to that




                                                                     43
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 44 of 157

1    address.    They are not doing anything with that

2    information whatsoever.       There's no motive or incentive

3    for them to care whether or not that information is

4    accurate.    And that's the key.

5                What gives something reliability is the fact

6    that it's of some importance to the ongoing and regular

7    operations of the business and so, therefore, the business

8    has a incentive to verify it and does verify it.

9                Here it's the precise opposite.        The one piece

10   of information that makes no difference to them whether it

11   is accurate or not and that they do nothing to verify is

12   the address and that's the very thing that the government

13   is trying to get in for the truth of the matter asserted.

14               THE COURT:    I understand that.      I think, you

15   know, if the government wants to put in additional

16   evidence to sure that point up, they can.          I do think as a

17   matter of admissibility, there's enough because it's clear

18   that they care about it enough that it's in their form

19   that they say that they won't trade without the -- not

20   just the credit card number verified, but the address

21   being verified.

22               MR. POLLACK:    Being verified by the customer.

23               THE COURT:    Right.   But all these cases that

24   involve information from the customer, it's a similar

25   situation.    The customer, whether it's a hotel customer or




                                                                      44
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 45 of 157

1    someone else, they're providing the verification.           I'm not

2    sure these cases show -- I don't think these cases show

3    that you need to do more than that.

4                The point is that you're not just taking their

5    word for it, which would be the hearsay problem.           They're

6    taking their word plus some additional indicia of

7    reliability such as a driver's license, utility bill or

8    otherwise in those cases and I think the Court is just

9    saying that's enough for admissibility if there's this

10   procedure and if it's something that they need to do for

11   their business.     And I don't know if it's completely clear

12   exactly why they need the address, but they clearly want

13   it from their procedures and from what Mr. Smith said so

14   enough that they require the verification.

15               MR. POLLACK:    I mean I think it's clear why they

16   do it both from the proper and for Mr. Smith which is

17   simply that if somebody later can test the charge back,

18   they can say that they collected the information.           He did

19   not say if somebody could test the charge back, we can

20   show that they actually lived at this address or that they

21   supplied -- or even if they supplied this particular

22   address.

23               THE COURT:    I understand.     But I mean I think

24   even though there is perhaps some lack -- as I said, I'm

25   not -- I'm skeptical about all their procedures.           But it




                                                                     45
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 46 of 157

1    seems as if this is in their financial interest to be able

2    to fight these charge backs off.        I think there are --

3    there is evidence that they are trying to stop charge

4    backs.    Even Ms. Elbaz I think was clearly trying to stop

5    charge backs and no one disputes that.

6                MR. POLLACK:    I don't dispute that.      Yes.

7                THE COURT:    I think one can certainly infer from

8    the statements that -- well, Mr. Smith said is that they

9    want to be able to say this person is exactly who they

10   said this was.     There's no fraud here.      If they got -- if

11   the address on the records did not match the person's

12   actual address, that would be an argument in favor of the

13   customer to say this was fraud because I really live in

14   West Virginia and the document that they got says that I

15   live in Maryland and that's a reason to approve the charge

16   backs.    So I think it's pretty clear why they want that

17   information.

18               MR. POLLACK:    There's nothing in their procedure

19   that prevents that.      If somebody gives a passport and then

20   gives a utility bill and then later says that's an old

21   bill, I live in West Virginia --

22               THE COURT:    I agree.    I'm just saying that I

23   think the cases say that that extra layer beyond just what

24   the customer says is enough to get it in and you're free

25   to cross-examine on all these weaknesses in the final --




                                                                     46
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 47 of 157

1    potential weaknesses and whether this is actually true.

2    So --

3                MR. POLLACK:    I understand the Court's ruling.

4    Thank you.

5                THE COURT:    Thank you.

6                (In open court:)

7                MR. ATKINSON:     Your Honor, I'm not sure.      Did

8    you admit 232.1?

9                THE COURT:    Yes.   Exhibit 232.1.

10               MR. ATKINSON:     Okay.   If we could publish 232.1,

11   Ms. Wu?

12               BY MR. ATKINSON:

13         Q     So, Mr. Smith, could you tell the jury what

14   they're looking at on the screen?

15         A     This would be the ATT or Authorization To Trade

16   for Mr. Corsetty.

17               MR. ATKINSON:     And if we could go to page 2,

18   please?

19               BY MR. ATKINSON:

20         Q     And who does it say at the bottom is the client

21   for this form?

22         A     James Corsetty.

23               MR. ATKINSON:     And if we could go back to page

24   1, please, and zoom in on the top third?

25




                                                                     47
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 48 of 157

1                BY MR. ATKINSON:

2          Q     You testified that the client would have to fill

3    this form out and send it back?

4          A     That is correct.

5          Q     What did Mr. Corsetty write was his address or

6    city and state.      Let's not do his full address, please.

7          A     Gaithersburg, Maryland, 20878.

8          Q     Okay.    And if we could -- Mr. Smith, if you

9    could turn to Tab 8?

10               MR. ATKINSON:     And the government at this time

11   offers Exhibit 2, which is an email from Mr. Smith to

12   Mr. Corsetty.     I think we have previously discussed,

13   judge.    And that's Tab 8-A in your binder also.

14               THE COURT:    Okay.   Exhibit 2 is in evidence for

15   the reasons previously stated on the record.

16               MR. ATKINSON:     And if we could publish Exhibit 2

17   and focus on the top?

18               BY MR. ATKINSON:

19         Q     Is this an email that you sent to Mr. Corsetty

20   on August 28, 2015?

21         A     It is.

22         Q     So how many days after you received the

23   recordings did you send this to Mr. Corsetty?

24         A     Two days.

25         Q     And do you see the subject is Suisse Bank




                                                                     48
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 49 of 157

1    Details?

2          A     I do.

3                MR. ATKINSON:     If we could zoom out?      And if we

4    could zoom in on the middle of the page, please?

5                BY MR. ATKINSON:

6          Q     What did you send Mr. Corsetty in this first

7    part of the email?

8          A     These would be the bank details which were

9    provided to me by Binary Book management to send to

10   clients or Mr. Corsetty in case for him to wire money

11   instead of depositing via credit card.

12         Q     So this would be another way for Mr. Corsetty to

13   invest?

14         A     Yes, it would be.

15         Q     Okay.   And let's go down to the bottom of page

16   1.   Could you read what you wrote at the bottom of the

17   page?

18         A     "We are going to make an exorbitant amount of

19   money between now until the 17th of September.           I wish

20   every new client was coming into the options market with

21   this -- with the much volatility."

22         Q     When you sent this email to Mr. Corsetty on

23   August 28th, did you think you and Mr. Corsetty were going

24   "to make an exorbitant amount of money"?

25         A     No.




                                                                       49
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 50 of 157

1          Q     Why did you say that?

2          A     In order to entice him to deposit more money via

3    a wire deposit.

4          Q     Okay.

5                MR. ATKINSON:     And if we could go back to the

6    bank information, please?

7                BY MR. ATKINSON:

8          Q     You said you received this information from

9    somebody else?

10         A     Yes.    That is correct.

11         Q     If you could turn to the next tab, Tab 9,

12   Exhibit 227?     Is this the email where you received that

13   bank information?

14         A     Yes, it is.

15               MR. ATKINSON:     Your Honor, at this time the

16   government offers Exhibit 227 pursuant to 801(d)(2)(E).

17               THE COURT:    Exhibit 227 is in evidence for the

18   same reasons.

19               MR. ATKINSON:     And, Ms. Wu, if we can actually

20   go to 227 first and look at the top?

21               BY MR. ATKINSON:

22         Q     This email is from August 27, 2015.        Is that

23   correct?

24         A     That is correct.

25         Q     And who sent it?




                                                                      50
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 51 of 157

1           A    Alexander Goldman.     Ronen Roytman.

2           Q    And he sent it to you?

3           A    He did.

4           Q    And you see the subject is "Forward: Two Bank

5    Wire Details"?

6           A    I do.

7           Q    Why was Mr. Roytman sending you this email?

8           A    This was the updated wire information.         While

9    working at Numaris, the wire details which we were to send

10   to clients for them to deposit rotated and changed every

11   90 days or so pretty frequently.

12          Q    So the email is August 27, 2015.        What day did

13   you send bank details to Mr. Corsetty?

14          A    I believe it was on Friday, but let me check.

15   Yes.   It was Friday, the 28th.

16          Q    So you received the email that's on the screen

17   with bank information and then you send it the next day to

18   Mr. Corsetty?

19          A    That is correct.

20               MR. ATKINSON:     If we could zoom out and zoom to

21   the original email that Mr. Roytman forwards and just

22   start on the first page?

23               BY MR. ATKINSON:

24          Q    Do you see the original email was sent by

25   somebody using the name, Nick Onasis?




                                                                     51
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 52 of 157

1          A     I do.

2          Q     Do you know generally who used the name, Nick

3    Onasis?

4          A     I do.

5          Q     Who was that?

6          A     Elad Bigelman.

7          Q     Did you ever meet Mr. Bigelman?

8          A     Yes.    In Rhodes.

9          Q     And where did Mr. Bigelman work?

10         A     He worked in the Yukom office.

11         Q     And where was the Yukom office?

12         A     In Caesaria.

13         Q     You can see that the email is sent to a number

14   of people.    Who is the first person copied on the "cc:

15   line"?

16         A     Lena Green.    Lee Elbaz.

17               MR. ATKINSON:     And if we could go to page 2,

18   please, and focus on the top third of the page?           And I'm

19   sorry.    We don't need to go back to the page.

20               BY MR. ATKINSON:

21         Q     But, Mr. Smith, could you actually look at page

22   1 and tell the jury what date Mr. Bigelman sent his

23   original email?

24         A     Where am I looking at here?

25         Q     You're looking at Tab 9 at the bottom of page 1




                                                                     52
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 53 of 157

1    of Exhibit 227.

2          A     "Hey, guys.    This is what I'm looking at here."

3          Q     No.   I'm sorry.    Why don't we just go back to

4    page 1?

5          A     I apologize.

6          Q     No.   No.   Of course.    What's the date of that

7    email?

8          A     The date of this email is August 13, 2015.

9          Q     So now if we could go to page 2, please?         And

10   focus on that.      And do you see where the email from Mr.

11   Bigelman says Bank Zarattini Suisse?

12         A     I do.

13               MR. ATKINSON:     Could we now split screen, Ms.

14   Wu, and look at Exhibit 2 and focus in on the bank

15   information?

16               BY MR. ATKINSON:

17         Q     Mr. Smith, does the bank information for Mr.

18   Bigelman at the top match the bank information you sent to

19   Mr. Corsetty?

20         A     It does.

21               MR. ATKINSON:     We can take down Exhibit 2, Ms.

22   Wu, and then if we could go to the next page of Exhibit

23   227 and zoom in on the top?

24               BY MR. ATKINSON:

25         Q     Can you, Mr. Smith, read the last line of Mr.




                                                                     53
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 54 of 157

1    Bigelman's email?

2          A     "Do not write binary, your name or anything else

3    besides the exact details."

4          Q     What did you understand that to mean?

5          A     That when the -- to instruct the client when

6    they were sending money via wire transfer, they should not

7    go ahead and write Binary Book, John Reid, for example, or

8    anything else in the description part of the swift or the

9    receipt to send the money.

10         Q     Why did you understand you weren't supposed to

11   write "binary"?

12         A     There were two reasons for that.        One, because

13   there is a potential chance that the money could have been

14   stopped from the bank and the money would not have been

15   allowed to be sent and, two, on the recipient -- on the

16   beneficiary name, the name -- that the receiver of the

17   beneficiary would be MPM Capital Investment, Ltd. and not

18   Binary Book or WSB Investments or anything like that.

19               MR. ATKINSON:     If we could go to --

20               BY MR. ATKINSON:

21         Q     So you see the name, Nick Onasis?

22         A     Yes.

23         Q     I think you testified that Nick Onasis was Elad

24   Bigelman?

25         A     I did.




                                                                     54
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 55 of 157

1          Q     You said you might have met Mr. Bigelman once?

2          A     Yes.

3          Q     How sure are you that Mr. Bigelman used Nick

4    Onasis?

5          A     You know, at this point I'm just trying to

6    remember as many names as possible.         I couldn't say 100%.

7          Q     Where did you understand Nick Onasis worked?

8          A     In Yukom.

9          Q     Did he work in Tel Aviv?

10         A     No.    The management, Afik Tori, Elad, Or Maymon,

11   I just sometimes get them confused.         I apologize.

12         Q     How many times did you meet Mr. Maymon, Mr.

13   Bigelman do you think?

14         A     Once.    Maybe twice.

15         Q     Did you sometimes receive emails from them even

16   if you didn't meet them?

17         A     Yes.    Or that they would be forwarded on a chain

18   of emails.

19         Q     Did the instruction, "don't write binary," did

20   that come up more than once?

21         A     That was definitely discussed inside the office

22   a couple of times.      It was brought up in meetings.       You

23   know, just always a reminder.

24         Q     What would precipitate that kind of reminder?

25         A     Is that somebody went ahead and sent an email




                                                                     55
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 56 of 157

1    that said the client's name or it said the broker's name

2    or it said Binary Book.       It had something other than this

3    and there may have been an issue with receiving the money.

4                MR. ATKINSON:     So if we could go back to Exhibit

5    232, please, and go to page 7 and focus on the top two

6    emails?

7                BY MR. ATKINSON:

8          Q     Do you see where on September 3, 2015

9    Mr. Corsetty wrote "not a good day; I hope we can recover

10   from that disaster; good luck" and you responded "I'll get

11   it back; it was a very tough day; I'm going to do what I

12   can for the NFP"?

13         A     Yes, I do.

14               MR. POLLACK:    Can I have just a moment, Your

15   Honor?

16               (Pause.)

17               BY MR. ATKINSON:

18         Q     When you wrote "I'll get it back; it was a very

19   tough day," what did you mean there?

20         A     That means that I was trading on Mr. Corsetty's

21   behalf and the account balance -- and I lost a bunch of

22   trades so that the account balance reflected less money

23   than it did at the beginning part of the day.

24         Q     So we saw that Mr. Corsetty had filled out an

25   ATT by this point.      Who was trading in his account?




                                                                     56
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 57 of 157

1          A     I was.

2          Q     Were you allowed to trade under the policies of

3    Binary Book on behalf of the client?

4          A     Yes.

5          Q     Before you were allowed to trade, what kind of

6    training did they give you to make sure you were a good

7    trader?

8          A     None.    Maybe a demo account so that you would

9    familiarize how to place positions on the platform itself.

10         Q     Mr. Smith, did you know what you were doing on

11   September 3rd when you were trading?

12         A     No.

13         Q     What's the title that you used at the bottom of

14   this screen?

15         A     "Expert Trader."

16         Q     Were you the only one that used the name,

17   "Expert Trader"?

18         A     No.    That was -- when I received the new kit,

19   that was the descriptor that was the title of which was in

20   the email when I received it.

21               MR. ATKINSON:     If we could take that down?

22   Thank you.

23               BY MR. ATKINSON:

24         Q     Mr. Smith, you testified that when you started

25   in Tel Aviv in early August of 2015, the office was




                                                                     57
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 58 of 157

1    relatively small.      Is that right?

2          A     Yes.

3          Q     Did the office grow during your time there?

4          A     Yes.

5          Q     When you left in January 2016, approximately how

6    many people were there?

7          A     20, 25.    Anywhere between then.

8          Q     Was it still smaller than the Caesaria office?

9          A     It was maybe 10 to 15% of the size.

10         Q     Do you recall some of the employees that started

11   after you?

12         A     I do.

13         Q     Do you recall somebody in the Tel Aviv office

14   using the fake name, Mila Morales?

15         A     I do.

16         Q     What was her real name?

17         A     Sabrina Elofer.

18         Q     Did she start -- she started after you?

19         A     She did.

20         Q     Do you remember the first time that you saw Ms.

21   Elofer in the Tel Aviv office?

22         A     I do.

23         Q     Who did she come with?

24         A     Lee Elbaz.

25         Q     And who did you understand had brought her to




                                                                     58
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 59 of 157

1    work in the Tel Aviv office?

2          A     Lee Elbaz.

3          Q     After Ms. Elofer started, did you ever see her

4    and Ms. Elbaz interact?

5          A     Yes.

6          Q     How would you describe their interactions?

7          A     Very friendly.

8                MR. ATKINSON:     If we could publish as a

9    demonstrative, Exhibit N?

10               THE COURT:    Is this for the witness or for

11   the --

12               MR. ATKINSON:     I'm sorry.    I think it's without

13   objection, Your Honor.

14               MR. POLLACK:    No objection as to the

15   demonstrative.

16               THE COURT:    Okay.   Exhibit N is being shown as a

17   demonstrative aid.

18               BY MR. ATKINSON:

19         Q     Do you recognize the person in the photo?

20         A     I do.

21         Q     Who is that?

22         A     Sabrina Elofer.     Mila Morales.

23         Q     Where did Ms. Elofer sit in relation to you?

24         A     Pretty close.     Maybe a couple of desks away.

25               MR. ATKINSON:     And we can take the photo down.




                                                                     59
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 60 of 157

1    Thank you.

2                BY MR. ATKINSON:

3          Q     Did you hear Ms. Elofer speak to clients when

4    she started in Tel Aviv?

5          A     I did.

6          Q     Based on what you heard, did Ms. Elofer lie to

7    clients while trying to get them to invest?

8          A     She did.

9          Q     How successful was Ms. Elofer in terms of

10   getting investors to give money to Binary Book?

11         A     She was probably the most successful person I've

12   ever seen.

13         Q     Did she assume an informal role inside the Tel

14   Aviv office?

15         A     Yes.

16         Q     Did she become responsible for high dollar --

17               MR. POLLACK:    I'm going to object to the

18   leading.

19               THE COURT:    Sustained.

20               MR. ATKINSON:     I'll withdraw the question.       I

21   apologize.

22               BY MR. ATKINSON:

23         Q     If you could look at Tab 11 in your binder?

24               MR. ATKINSON:     And at this time the government

25   offers Exhibit 411 pursuant to 80 -- I apologize to




                                                                     60
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 61 of 157

1    counsel, not giving him a heads up.         We're looking at

2    Exhibit 411.     And at this time the government offers

3    Exhibit 411 pursuant to 801(d)(2)(A).

4                MR. POLLACK:    No objection to Exhibit 411.

5                THE COURT:    Exhibit 411 is in evidence.

6                MR. ATKINSON:     If we could go to the second page

7    and look at the first email?       I'm sorry.     There's another

8    email one down.

9                BY MR. ATKINSON:

10         Q     Do you see the first -- first off, you're not on

11   this email, are you, Mr. Smith?

12         A     I am not.

13         Q     There's an email from November 11, 2015 from

14   somebody named -- using the name, Sam Diesel.           Do you see

15   that?

16         A     I do.

17         Q     Do you know did Sam Diesel sit in Tel Aviv?

18         A     He did not.

19         Q     Do you know where he sat?

20         A     I believe he was in Mauritius.

21         Q     And the person on the "to" line is using the

22   fake name, Mila Morales, is that Ms. Elofer?

23         A     That is.

24         Q     And is Ms. Elbaz copied on this email?

25         A     She is.




                                                                     61
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 62 of 157

1          Q     The subject is Don Berdeaux-491762-BWT.         Are you

2    familiar with that kind of subject --

3          A     I am.

4          Q     Can you decipher it for the jury?

5          A     Sure.   Don Berdeaux would be the client's name.

6    491762 would be his number inside the CRM and BWT stands

7    for bank wire transfer.

8          Q     And then the body of the email says "Hi, Mila

9    Morales, BWT approved and updated $50,000."          Do you

10   recognize this kind of message as one you've seen in other

11   contexts?

12         A     I do.

13         Q     Could you again decipher it for the jury?

14         A     Sure.   It says "bank wire transfer approved and

15   updated $50,000."     When a client would send a bank wire

16   transfer, unlike their credit card, it would not

17   automatically update inside of the CRM or reflect on, you

18   know, on the platform on the website.         So that this email

19   saying bank wire transfer approved and updated would

20   indicate that the money was received, that Mila Morales

21   would receive credit and a commission for receiving the

22   money and this $50,000 would be reflected in the -- on Don

23   Berdeaux's trading account.

24               MR. ATKINSON:     If we could go up to the next

25   page, please -- I'm sorry -- to the next email from Ms.




                                                                     62
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 63 of 157

1    Elbaz?

2                BY MR. ATKINSON:

3          Q     Did Ms. Elbaz respond?

4          A     She did.

5          Q     What did she write?

6          A     "Wow.   Good job."

7                MR. ATKINSON:     If we could go to page 1, please,

8    and focus in on the response from Ms. Elofer?

9                BY MR. ATKINSON:

10         Q     Do you see where Ms. Elofer wrote, "Lee, thank

11   you so much; the entire team here is something really

12   special and I'm happy to be part of it; Selen has been

13   great and Austin has been so helpful on the floor which

14   has made my transition to Binary Book smooth; I plan on

15   bringing it."     Do you see that?

16         A     Yes, I do.

17         Q     Who is Selen?

18         A     That would be Selen Ozakhun.       She was in charge

19   of the branch.

20         Q     And who is Austin?

21         A     That's me.

22         Q     So this email sent on November 12, 2015, how

23   long would you estimate Ms. Elofer had been working at the

24   branch?

25         A     I would say maybe a month, maybe five, six




                                                                     63
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 64 of 157

1    weeks.

2          Q     If we could go up to the top email?        Did Ms.

3    Elbaz respond?

4          A     She did.

5          Q     Could you read her response?

6          A     "I am sure you will do it, hon.        Keep with the

7    great job.    P.S., I love your energy.       Kisses."

8          Q     You're not on this email, are you, Mr. Smith?

9          A     I am not.

10         Q     Do you remember a client named, Harry Phillips?

11         A     I do.

12         Q     And was he an investor with Binary Book?

13         A     He was.

14         Q     Did you encourage Mr. Phillips to deposit money

15   into his Binary Book account?

16         A     Yes.    I spoke with him all the time.

17         Q     And during that conversation, did you and others

18   on the phone lie to Mr. Phillips?

19         A     Yes.

20         Q     Can you tell the jury briefly the first -- this

21   one call you remember with Mr. Phillips?

22         A     Sure.   I was -- it was very late in the evening.

23   And one of the employees, his name was -- stage name was

24   Joe Remolino.      I believe his real name was Aaron.       There

25   was concern and I was spoken to by Ronen that this




                                                                      64
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 65 of 157

1    individual was homeless and sleeping in the office.             So I

2    was asked to keep an eye on him and make sure the office

3    was closed and locked after he left.

4                While waiting for Joe to finish up his calls, I

5    noticed he was on a long conversation and he just brought

6    in $10,000.

7          Q     Now let me stop you there, Mr. Smith.         Was

8    Mr. Remolino good at bringing in money?

9          A     He was probably the worst employee at the

10   Numaris branch.

11         Q     So when Mr. Remolino brought in $10,000, what

12   was your response?

13         A     I immediately texted Ronen and told him like --

14   because it was shocking.

15         Q     Did you speak to Mr. Phillips during this first

16   call?

17         A     I did.

18         Q     And explain how you ended up speaking with

19   Mr. Phillips?

20         A     So after Joe Remolino went ahead and took the

21   $10,000 deposit, I got onto the phone to second voice the

22   call and up-sold him for an additional $15,000 I believe

23   was the total.

24         Q     You used the term "second voice."        Was that a

25   technique that was used in the Tel Aviv office?




                                                                      65
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 66 of 157

1          A     It was.

2          Q     And what's a second voice?

3          A     A second voice is going to be a second person

4    that would get onto the phone after the first person has

5    made contact or has spoken with them.

6          Q     So after this initial deposit, did Mr. Remolino

7    remain the broker for Mr. Phillips?

8          A     He did not.

9          Q     Who was Mr. Phillips transferred to?

10         A     To Sabrina Elofer.

11         Q     And that's Mila Morales?

12         A     That is.

13         Q     Why was he reassigned to Ms. Elofer?

14         A     Because the logic was that because Joe Remolino,

15   one of the worst retention agents was able to bring in

16   $10,000 from him, that Sabrina, the best employee, would

17   be able to bring in a ton of money from him.

18         Q     When Ms. Elofer took over the client

19   relationship with Mr. Phillips, did Mr. Phillips deposit

20   more money into his Binary Book account?

21         A     He did.

22         Q     Did Ms. Elofer send Mr. Phillips documentation

23   that contained false statements in order to get him to

24   deposit more money?

25         A     She did.




                                                                     66
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 67 of 157

1          Q     If you could look at Tab 13 after the first blue

2    sheet, Exhibit 413.1 and the accompanying document, 413.2?

3          A     Yes.

4          Q     Do you recognize those documents as ones that

5    you saw while at Binary Book?

6          A     I do.

7          Q     And were these documents that were sent to

8    Mr. Phillips?

9          A     They were.

10         Q     Do they have false statements about guaranteed

11   rates?

12         A     They do.

13               MR. ATKINSON:     Your Honor, at this time the

14   government offers Exhibits 413.1 and 413.2 pursuant to

15   801(d)(2)(E).

16               MR. POLLACK:    Objection on hearsay grounds.

17               THE COURT:    Okay.   So the objection is

18   overruled.    Exhibits 413.1 and 413.2 are in evidence.

19               MR. ATKINSON:     And if we could publish 413.1 to

20   the jury?    And let's zoom in on the top third of the page,

21   please.

22               BY MR. ATKINSON:

23         Q     Do you see where it says Binary Book Executive

24   Division?

25         A     I do.




                                                                     67
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 68 of 157

1          Q     What was the executive division?

2          A     There was no executive division.

3          Q     Do you know who made this document?

4          A     I do.

5          Q     Who made this document?

6          A     Sebastian Gonzales Zolara.       He went by the stage

7    name, Sebastian Parker.

8          Q     Where did Mr. Gonzales work?

9          A     He worked at Numaris Communications in Tel Aviv.

10         Q     And what was his role in Tel Aviv?

11         A     Sure.   He began as a retention agent and then he

12   took over the position of creating marketing material and

13   disseminating information to the retention agents so that

14   could be sent to the potential clients.

15         Q     For this document, who is the -- who is

16   identified as the client?

17         A     Harry Phillips.

18         Q     And the email is November 18, 2015?

19         A     That is correct.

20         Q     And who is identified as the executive financial

21   advisor?

22         A     Mila Morales.     Sabrina Elofer.

23               MR. ATKINSON:     If we could zoom out and zoom in

24   on the third paragraph which starts "we work closely"?

25               BY MR. ATKINSON:




                                                                     68
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 69 of 157

1           Q    Do you see where it says "we work closely with

2    high net worth individuals, families and select

3    foundations and endowments to develop wealth and

4    investment management strategies"?

5           A    I do.

6           Q    What foundations and endowments did Binary Book

7    work with?

8           A    They did not work with any foundations or

9    endowments.

10          Q    Why would a document falsely state that they

11   work with foundations and endowments?

12          A    Sure.   This is to create prestige so that

13   someone would feel more comfortable and confident in

14   depositing their money.

15               MR. ATKINSON:     And if we could go to page 5 of

16   the Exhibit 413.1 and zoom in on -- that's fine.           Thank

17   you.

18               BY MR. ATKINSON:

19          Q    So again do you see the names, Harry Phillips

20   and Mila Morales, on this document?

21          A    I do.

22          Q    Do you also see the statement, "the undersigned

23   has received also an insurance policy, Number YAS5452156"?

24          A    I do.

25               MR. ATKINSON:     And if you could go to Exhibit




                                                                     69
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 70 of 157

1    413.2, please?

2                BY MR. ATKINSON:

3          Q     Was this another document that was sent to

4    Mr. Phillips?

5          A     It was.

6          Q     Was this also created by Mr. Gonzales?

7          A     It was.

8          Q     So at the top, does it say Binary Book Insurance

9    Policy?

10         A     It does.

11         Q     And does the policy number match the policy

12   number that was referenced in the last document?

13         A     It does.

14               MR. ATKINSON:     Could we zoom in on the bottom

15   third of the page, please?

16               BY MR. ATKINSON:

17         Q     Could you read the last two sentences starting

18   that with "Binary Book commits"?

19         A     Yes.   "Binary Book commits that the undersigned

20   will have the initial investment available in the balance

21   of the account at the end of a 24-month period.           And the

22   undersigned will have an interest rate of 15% of $500,000.

23   Binary Book guarantees that the policyholder will have a

24   return of $1.8 million at the end of the 24-month period."

25         Q     Was Mr. Phillips going to get 15% a month?




                                                                     70
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 71 of 157

1          A     No, he was not.

2          Q     Was he going to have a return of $1.8 million at

3    the end of the 24-month period?

4          A     He was not.

5          Q     Why send this to Mr. Phillips?

6          A     To entice him and to sure up the confidence of

7    him to make the deposits of which were agreed about in the

8    executive division contract.

9          Q     So the names, Mila Morales and Harry Phillips,

10   appear at the bottom of this document.         Correct?

11         A     Yes.

12         Q     There's also the name, John Tillman.         Do you

13   recognize the name, John Tillman?

14         A     I do.

15         Q     Who used the fake name, John Tillman?

16         A     At Numaris, I'm not familiar with anyone.          This

17   was my name, one of the four names which was used at

18   Rushmore Marketing.

19         Q     Did Mr. Gonzales know you at Rushmore?

20         A     I started with him in the retention department

21   the very first day.

22         Q     Were you involved in creating this document when

23   it was initially created?

24         A     I was not.

25         Q     You saw this document after it was created?




                                                                       71
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 72 of 157

1          A     I did.

2          Q     Do you know why Mr. Gonzales used your old fake

3    name from Rushmore?

4          A     I have some ideas, but anything would be purely

5    conjecture.

6          Q     Did he ask you to use the name before he did?

7          A     He did not.

8          Q     So around this time, did Mr. Phillips initially

9    deposit $174,000 when this insurance policy was sent?

10         A     Yes, he did.

11         Q     After the $174,000 deposit around this time, did

12   he keep sending more money to Binary Book?

13         A     He did.

14         Q     If you could look at the next tab, Tab 14,

15   Exhibit 264?

16               MR. ATKINSON:     And at this time the government

17   offers 264 pursuant to 801(d)(2)(A).

18               MR. POLLACK:    No objection to 264, Your Honor.

19               THE COURT:    Exhibit 264 is in evidence.

20               MR. ATKINSON:     And if we could zoom in on the

21   bottom email, please?

22               BY MR. ATKINSON:

23         Q     So the original email is from

24   Sam.Diesel@BigOption.com.       Do you see that?

25         A     Yes, I do.




                                                                     72
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 73 of 157

1          Q     The date is written down 7-12-2015.        Could you

2    decipher that for the jury?

3          A     Yes.    This would be the 7th day of

4    December 2015.

5          Q     And this was sent to Ms. Elofer?

6          A     It was.

7          Q     And are you copied on the email at the bottom?

8          A     I am.

9          Q     Is Ms. Elbaz copied above you?

10         A     She is.

11         Q     And Mr. Diesel wrote "Hi, Mila Morales, BWT

12   approved and updated $75,000."

13         A     That's correct.

14         Q     What did that mean?

15         A     BWT stands for bank wire transfer approved and

16   updated.    Again this means the $75,000 would then be on --

17   Mila Morales would then get paid for this type of

18   commission and the $75,000 would be updated on his trading

19   account.

20         Q     Could we look at the top email?        What did Ms.

21   Elbaz respond?

22         A     "Good job."

23         Q     If you could turn to Tab 15, Exhibit 271,

24   please?

25               MR. ATKINSON:     The government offers Exhibit




                                                                     73
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 74 of 157

1    271, which was received by Ms. Elbaz.

2                MR. POLLACK:    No objection.

3                THE COURT:    Exhibit 271 is in evidence.

4                BY MR. ATKINSON:

5          Q     Is this an email that was sent by Mr. Diesel to

6    Ms. Morales on the 5th of January, 2016?

7          A     It was.

8          Q     Are you copied on this email?

9          A     I am.

10         Q     Is Ms. Elbaz?

11         A     She is.

12         Q     And could you read what Mr. Diesel wrote?

13         A     "Hi, Mila Morales, BWT approved and updated

14   $189,000."

15         Q     So does that reflect another deposit of $189,000

16   by Mr. Phillips?

17         A     Yes, it does.

18         Q     And Mr. Phillips' name appears at the top of the

19   email.    Is that how you know?

20         A     It does.

21         Q     So, Mr. Smith, how did you enjoy working at the

22   Tel Aviv office?

23         A     I hated my job.     Not only that, I hated myself

24   for working there.

25         Q     What was hard about it?




                                                                     74
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 75 of 157

1          A     Getting up every single morning knowing that I'm

2    going to create a fake persona to steal money from people

3    makes you feel really crappy and, you know, it -- like I

4    didn't live up to my own moral standards.

5          Q     What did you think about the services you were

6    providing to Binary Book clients?

7          A     They were fraudulent.      That we were scamming

8    people and ripping them off.

9          Q     At some point did you start to consider leaving?

10         A     I did.

11         Q     When did you first start considering leaving?

12         A     I started this consideration back at the end of

13   October.

14         Q     After you started consider leaving -- well,

15   before we get there.      So you had started in August and you

16   started thinking about leaving in October?

17         A     I did.

18         Q     Before you left, did you start to take things

19   from the Tel Aviv office?

20         A     I did.

21         Q     What's the first time you've ever taken

22   something?

23         A     It was a wire form that was from Checks

24   Bortolino from the WSB Binary Book account.          That was a

25   wire transfer to the Numaris office in Tel Aviv.




                                                                     75
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 76 of 157

1          Q     Did you have permission to take that document?

2          A     I did not.

3          Q     So you stole it?

4          A     Yes.

5          Q     After that first document, did you steal other

6    documents?

7          A     I did.

8          Q     What kinds of documents did you steal?

9          A     Financial data, the -- you know, from the

10   company.    Different emails that would show the internal

11   structure of the how the interrelation between Yukom,

12   Linkopia, Numaris, different offices.

13         Q     Around January 2016, about the time you left,

14   did you come up with an idea of what you wanted to do

15   next?

16         A     I did.

17         Q     What did you want to do?

18         A     I wanted to use the information which I obtained

19   while working at Numaris Communications to assist the

20   victims of recovering their money from fraudulent entities

21   in binary options.

22         Q     Did you envision that you would profit in some

23   way from this?

24         A     Yes.

25         Q     How were you going to profit?




                                                                     76
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 77 of 157

1          A     By -- if I was successful in recovering money

2    from the -- from the victims of different various binary

3    option companies, receive a commission or a percentage of

4    what we recovered, what I recovered.

5          Q     So when did you ultimately leave the Tel Aviv

6    office?

7          A     The beginning part of January 2016.

8          Q     After you left, did you figure out a way to

9    access Binary Book and Big Option email addresses?

10         A     I did.

11         Q     How did you do that?

12         A     On the new kits, they never -- a lot of people

13   did not change their email address.         That was the standard

14   issued from the new kits and I was familiar with this.

15         Q     So you said they didn't change their email.             Do

16   you mean email password?

17         A     Password.    Yes, sir.    So they didn't change

18   their password.      So I was able to access this information.

19         Q     So you used that password to access the email

20   accounts?

21         A     Correct.

22         Q     So you hacked into some accounts?

23         A     That's correct.

24         Q     Besides hacking into email accounts, did you

25   find ways to physically steal or induce others to




                                                                     77
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 78 of 157

1    physically steal documents?

2          A     I did.

3          Q     How did you do that?

4          A     I paid people.     Sebastian Gonzales who still

5    continued to after I left who continued to work in the

6    Numaris office to send me information and to tell me

7    the -- what was going on exactly inside the Numaris office

8    and to send me documents, you know, as they unfolded.

9          Q     Mr. Smith, you stole documents from the Tel Aviv

10   office and you hacked into accounts.         Did you know those

11   things were wrong?

12         A     Yes.

13         Q     Why were you doing it?

14         A     Because I wanted to be able to obtain this

15   information, exactly what was being committed at Binary

16   Book and to use this information to help victims of this

17   fraud.

18         Q     When was the last time you stole documents from

19   the Tel Aviv office or hacked into a Binary Book email

20   account?

21         A     June 2016.

22         Q     Why did you stop?

23         A     The passwords were changed and it was beginning

24   to be a little bit more dangerous than I would like.

25         Q     So you said you wanted to help you used the word




                                                                     78
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 79 of 157

1    "victims" recover money that they had lost investing.               Is

2    that right?

3          A     That is correct.

4          Q     Did you find some clients that you offered to

5    help recover losses?

6          A     Yes.

7          Q     What did you tell them about your background

8    with binary options?

9          A     I told them that I worked at Binary Book and

10   because of the information and because of my knowledge

11   working in this type of -- working at this company that I

12   would be -- I had the knowledge to use in order to help

13   them, you know, get their money back.

14         Q     You said -- you told them that you worked at

15   Binary Book.     Did you tell them you were sweeping the

16   floors or did you tell them you were involved?

17         A     I told them that I was involved.

18         Q     Why would you tell them that?

19         A     So that I would be able to offer them a unique

20   perspective of how to recover any money that they may have

21   lost.     And so that my insight would be able to be used and

22   to be leveraged for their benefit.

23         Q     You told clients that you worked at Binary Book.

24   Do you think you told all your clients that you used the

25   fake name, John Reid?




                                                                     79
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 80 of 157

1          A     No, I did not.

2          Q     When you were speaking to these clients, did you

3    use your real name?

4          A     In the beginning, I did not.       You know, I began

5    using my real name.

6          Q     What was the name you were using initially?

7          A     Mitch Williams.

8          Q     So when you talked to clients and used the name,

9    Mitch Williams, did you tell them that was your real name?

10         A     I told them that was an alias.

11         Q     Had you told people at -- did you tell Binary

12   Book clients that when you used a name, it was an alias?

13         A     While I was at Binary Book?

14         Q     When you were at Binary Book.

15         A     No.   Of course not.

16         Q     So this was different?

17         A     Extremely different.

18         Q     Did you eventually form a company?

19         A     I did.

20         Q     What was it called?

21         A     Wealth Recovery International.        W.R.I.

22         Q     And after a while, I think you testified that

23   you started using your real name?

24         A     Correct.

25         Q     Did you make public statements about what you




                                                                     80
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 81 of 157

1    were doing?

2          A     Yes, I have.

3          Q     Did you do a newspaper interview in April 2017?

4          A     I believe the interview was in February.         I

5    think the publishing date was in April.

6          Q     Did you in that interview disclose your real

7    name?

8          A     I did.

9          Q     Did any Binary Book or Big Option investors

10   become your clients with Wealth Recovery?

11         A     Yes, they did.

12         Q     Approximately how many?

13         A     I believe 82.

14         Q     Was that every Binary Book investor that

15   existed?

16         A     Not even close.

17         Q     How many are there?

18         A     Total Binary Book investors?

19         Q     Yes.   Based on what you know.

20               MR. POLLACK:    Objection.

21               THE WITNESS:    I would say --

22               THE COURT:    Hold on a second.     Sustained as to

23   foundation.

24               BY MR. ATKINSON:

25         Q     When you were working at Binary Book, did you




                                                                      81
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 82 of 157

1    see how many clients were being solicited in the office?

2          A     Yes.

3          Q     Was it -- just give us a scale.        Was it tens,

4    hundreds or thousands?

5          A     Thousands.    In the Tel Aviv office, there was a

6    thousand leads being broaded a month and that was 10% of

7    the size of the Yukom office, the one in Caesaria.

8          Q     So of the 83 clients, did you start working with

9    Harry Phillips, the client that we talked about

10   previously?

11         A     Yes.

12         Q     Another name on an email we saw was Don

13   Berdeaux.    Did you start working with Don Berdeaux?

14         A     Yes.

15         Q     On a broad scale, what were some of the things

16   that you did to help investors recover losses?

17         A     We -- I put together an intelligence report

18   going at, you know, giving the real names, the addresses,

19   put together tort actions with the attorneys.           I would

20   give them the entire setup of how the corporation, you

21   know, the Binary Book or Big Options works, explained to

22   them how the fraud took place.        You know, is there

23   anything more specific?

24         Q     No.    I think that's fine.     Were there other

25   actions that you might have taken?




                                                                       82
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 83 of 157

1          A     Yes.   I would make approachments, try to make

2    settlement offers directly with the binary option owners.

3          Q     And you say binary option owners.        Did you work

4    with investors in other binary option companies?

5          A     Yes.

6          Q     Have you been able to recover money for certain

7    investors?

8          A     Yes.

9          Q     How much money have you been able to recover?

10         A     As of today, $8.5 million.

11         Q     And you've been paid for your work.        Correct?

12         A     Yes, I have.

13         Q     Today, how much money do you think you

14   personally made working with -- to recover money?

15         A     If I were to guestimate, probably about half a

16   million dollars.

17         Q     Over what period of time?

18         A     Since 2016.

19         Q     Do you sometimes require clients to pay you a

20   up-front fee?

21         A     Yes.

22         Q     And sometimes have clients paid you, but not

23   gotten any money back?

24         A     That is correct.

25         Q     Mr. Smith, when did you plead guilty?




                                                                     83
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 84 of 157

1          A     March 14, 2019.

2          Q     If it refreshes your recollection, you can look

3    at Tab 1.

4          A     Sorry.

5          Q     I guess that just has the date of your plea

6    agreement.    What was the date of your plea agreement?

7          A     The date of the plea agreement was the 20th of

8    February.

9          Q     And after -- sometime after that, did you plead

10   guilty in open court?

11         A     Yes.

12         Q     How has your guilty plea affected your ability

13   or your work with Wealth Recovery?

14         A     It's decimated.     I had to close offices in

15   Israel and it became impossible to handle work and to

16   bring in new clients.

17         Q     Mr. Smith, you testified that you felt bad about

18   your work in the office at Tel Aviv.         How did you feel

19   about your work with Wealth Recovery?

20         A     I felt very prideful, especially when we were

21   successful.

22         Q     Let me go back actually to the Tel Aviv office.

23   You talked about the all Tel Aviv email branch?

24         A     Yes.

25         Q     Did the managers sometimes send emails out to




                                                                     84
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 85 of 157

1    the all Tel Aviv branch urging them to work harder?

2          A     All the time.

3                MR. ATKINSON:     The government offers Exhibit

4    239, which is in Tab 17, please, pursuant to 801(d)(2)(E).

5                THE COURT:    Any issues with 239?

6                MR. POLLACK:    Again subject to the Court's

7    having -- if the Court has previously ruled, no additional

8    objection.

9                THE COURT:    Well, under 801(d)(2)(E), I will

10   admit Exhibit 239.

11               MR. ATKINSON:     And if we could publish that to

12   jury?     And if we could zoom in on the top, please?

13               BY MR. ATKINSON:

14         Q     This email is from September 29, 2015.         Is that

15   correct?

16         A     That is correct.

17         Q     And the email is from Selen -- or someone using

18   the name, Selen Alare.      Can you remind the jury who that

19   is?

20         A     That was Selen Ozakhun.

21         Q     And sent to the all Tel Aviv branch.         Is that

22   correct?

23         A     That is correct.

24         Q     You testified earlier that Ms. Elbaz received

25   those emails?




                                                                     85
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 86 of 157

1          A     That is correct.

2          Q     And the subject is "The Marathon Has Begun."

3    What did you understand a marathon to be?

4          A     A marathon was a sales day where there would be

5    additional bonuses besides the typical bonus structure

6    which would be given to the staff for bringing in more --

7    for closing deals and bringing in money.

8                MR. ATKINSON:     And if we could zoom in on the

9    body of the email, please?

10               BY MR. ATKINSON:

11         Q     Could you read the text at the top that's in

12   black?

13         A     "Folk, the marathon has begun.        Let's make rock

14   and roll and bring the money.        We are the money makers and

15   no one can stop us.      I want to hear the noise in the

16   floor.    This is not cemetery here.       It's a boiler room."

17         Q     Mr. Smith, in this context, what do you

18   understand "boiler room" to mean?

19         A     Boiler room is -- I mean especially with the

20   image that is located down below, this is going to be -- a

21   boiler room is a call center which usually is going to

22   have fraudulent services or selling scam over the

23   telephone.

24         Q     You said particularly with this image below.            Do

25   you recognize that image?




                                                                     86
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 87 of 157

1          A     Yes.   This is actually -- this is a still shot

2    from the movie, Boiler Room.       And this is Ben Affleck.         I

3    forget the other actor's name here.

4          Q     What's the plot in Boiler Room?

5          A     The plot is that they are running a stocks scam.

6                MR. ATKINSON:     Pass the witness.

7                THE COURT:    Okay.   Why don't we take the morning

8    break now?    It's now 10:52 a.m.      And we'll take a

9    15-minute break.

10               Just to let everyone know, most days there are

11   some midday things that I'm trying to squeeze into the

12   schedule during lunch and that's one reason why for those

13   of you who are early lunch people, we've sometimes pushed

14   it as late as 1:00.      Today, for those individuals, we can

15   maybe flip back the other way.        Because of some internal

16   scheduling, I'd like to try to do the lunch break a little

17   earlier than we have done in the past.         So maybe around

18   12:10 or so.

19               So we'll take a quick break now.        We'll see you

20   back and hopefully, we can get onto that schedule.           So

21   we'll see you in 15 minutes.       Don't discuss the case and

22   keep an open mind, please.

23               (Jury excused.)

24               THE COURT:    Thank you.    Just from a scheduling

25   standpoint -- please be seated.        So I did tell you -- I'd




                                                                       87
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 88 of 157

1    like to stop for lunch a little earlier today just to

2    alert everybody in that regard and, of course, we'll start

3    earlier after lunch.

4                Anything to discuss that will come up between

5    now and lunch?     Your cross going to go that long, Mr.

6    Pollack, probably?      We're talking maybe like an hour once

7    we come back from the break?

8                MR. POLLACK:    Yeah.    I think it will be close,

9    Your Honor.

10               THE COURT:    Okay.

11               MR. POLLACK:    It probably will get us to the

12   lunch break.

13               THE COURT:    And who is the witness after Mr.

14   Smith?    Mr. Smith, you can take the break now.         Thank you.

15               MR. ATKINSON:     Yair Hadar, Your Honor.

16               THE COURT:    Okay.    Remind me, was there someone

17   else besides Mr. Hadar?

18               MR. ATKINSON:     Kenneth Henao, a short victim.

19               THE COURT:    Okay.    But you're going to do him

20   after?

21               MR. ATKINSON:     Correct.

22               THE COURT:    Okay.    Just --

23               MR. POLLACK:    Just --

24               THE COURT:    Yes.    Go ahead.

25               MR. POLLACK:    One thing I brought up with Mr.




                                                                     88
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 89 of 157

1    Atkinson, I think there's a problem with 232.1 just in

2    terms of it not actually having the right pages and the

3    right sequence.     I understand the Court's ruling --

4                THE COURT:    Is that the authorization form?

5                MR. POLLACK:    Yeah.    I understand the Court's

6    ruling it's in evidence.       I think the government would

7    agree to substitute out a correct version of the document.

8                THE COURT:    Just make sure you work with the

9    clerk on that.

10               MR. ATKINSON:     Yes, judge.    It also might be

11   that Mr. Corsetty just signed only and submitted the two

12   signed pages and left everything else out.          But we'll

13   double check those documents.

14               THE COURT:    Okay.   The only other issue I just

15   wanted to mention is I understand on the filter team side,

16   I got about 15 documents that the defense is not objecting

17   to.   I want to take a quick peek at them and if I don't

18   see any issues, I will probably try to issue a written

19   order with those Bates numbers on it on the theory that

20   the filter team might prefer to have it in writing than

21   just some multiple layers of hearsay to tell them what

22   they can release.

23               But then beyond that, Ms. Ettinger, is there

24   anything else you can tell me?

25               MS. ETTINGER:     Yes, Your Honor.     We have two




                                                                      89
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 90 of 157

1    additional documents that I can hand up to the Court --

2                THE COURT:    Okay.

3                MS. ETTINGER:     -- to supplement that list of 15.

4    And I also have some numbers regarding the other two

5    categories that Mr. Pollack had highlighted yesterday.

6                THE COURT:    Okay.

7                MS. ETTINGER:     There's 25 documents that we're

8    still reviewing internally, but which right now we believe

9    we understand why the filter team may have flagged them.

10   They are 35 documents and the numbers I'm giving are all

11   from the first tranche of materials --

12               THE COURT:    Right.     Of course.

13               MS. ETTINGER:     There are 35 documents that are

14   not apparent to us why the filter team has flagged.            And

15   so I have reached out to the filter team to ask for

16   clarification for those documents.

17               THE COURT:    So just on the first group, are

18   there any that you've already identified that you have an

19   objection to as your argument would be there's been no

20   waiver and it is privileged?

21               MS. ETTINGER:     Yes.    Subject to just internal

22   discussions of understanding what the documents are, I

23   don't have a specific list at this time of objected to

24   documents within that group of 25.

25               THE COURT:    So besides those 25.      Are you saying




                                                                     90
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 91 of 157

1    that you don't have objections to the rest?

2                MS. ETTINGER:     No, Your Honor.     I'm saying

3    there's the 25 that we're still reviewing internally to

4    determine if we have objections.

5                THE COURT:    Okay.

6                MS. ETTINGER:     The 35 that we need clarification

7    from the filter team as to why they are on the list as why

8    they should be released.       So at this point we would be

9    objecting at least preliminarily to the 60 documents.               25

10   plus the 35.

11               THE COURT:    Okay.    Well, I mean that's a lot.            I

12   mean I said the deadline was this morning and it doesn't

13   seem like we've made much progress.         So --

14               MS. COTTINGHAM:     Your Honor, can I -- I realize

15   there's sort of the game of telephone here and we don't

16   have complete information.        By my understanding from the

17   filter team was that the defense has taken the position

18   that they are not going to do any additional review of the

19   35 until certified translations are provided, which I

20   thought was inconsistent with what we had discussed the

21   other day in court.      So if we could clarify that, I can

22   get back to the filter team who -- we're getting certified

23   translations of as many of these as fast as we can, but we

24   have very much tried to prioritize anything that we think

25   would be admissible.      So if we can just clarify that




                                                                     91
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 92 of 157

1    point, I think it will help streamline things as well.

2                MS. ETTINGER:     I'd be happy to.     So my email to

3    the filter team was to ask about the 35 and if there were

4    ones that were in Hebrew and certified translations were

5    available, to ask for those certified translations.            I

6    haven't checked my email this morning --

7                THE COURT:    Do you have an English translation

8    though already?

9                MS. ETTINGER:     We have the informal English

10   translation --

11               THE COURT:    So I guess the question is are you

12   saying then that you are waiting for the certified

13   translations before you give me a position on those?

14               MS. ETTINGER:     It would be substantially faster

15   for us to be able to provide Your Honor with a

16   explanation -- our position on the -- if we had the

17   certified translation.

18               THE COURT:    Well, what about the 25 that you say

19   you're still not sure about?       Is there a translation issue

20   with those or is that just you haven't decided what your

21   position is?

22               MS. ETTINGER:     Some of them are in English and

23   some of them are in Hebrew.       We're seeking -- we've

24   reached out --

25               THE COURT:    What about the ones that are in




                                                                        92
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 93 of 157

1    English?

2                MS. ETTINGER:     Those are the ones that we are

3    discussing internally to determine if we have an objection

4    to --

5                THE COURT:    I know the deadline was this

6    morning.    So why aren't you done with that?

7                MS. ETTINGER:     We worked as quickly as we can,

8    Your Honor.

9                THE COURT:    Okay.    Well, I hear there's two more

10   tranches and I think the way this is going to have to work

11   generally is I would like to give the government rulings

12   on the first tranche today.        It does not sound like you're

13   going to put me in that position to do that.          But

14   certainly, the position I think is going to have to be

15   given where we are is that I understand we're all in trial

16   so it's hard to do this, but these other three tranches if

17   the filter team gets those to the defense, which I think

18   they have already, for better or for worse, I'm going to

19   need decisions by Sunday night on everything and if I

20   don't hear from you, then it's waived.         I think that's

21   just going to have to be the position.         I can't have you

22   stringing the deadlines past what I've set.          If you need

23   to get other resources on this, you're going to have to

24   get other resources on it.        But you're basically going to

25   moot out this issue if you don't give me an answer.            And




                                                                     93
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 94 of 157

1    so I don't think that's appropriate.         I know that's not

2    what you're intending to do, but that's what's going to

3    happen.

4                So I'm going to need those answers by Sunday and

5    I'll say 6 p.m. to be precise.        And as far as the first

6    tranche, I would like to have answers this evening.            So if

7    there's any that can be released to the prosecution team

8    this evening, we can do that.        So is that possible in

9    terms of the first group?

10               MS. ETTINGER:     Just a moment, Your Honor.

11               (Pause.)

12               MS. ETTINGER:     Your Honor, in light of the

13   prosecution team's representation, none of these documents

14   are going to be used before the defense case starts which

15   I understand won't start before Tuesday.          So we would --

16               THE COURT:    Well, don't I need to rule?       So

17   you're going to give me what, half an hour to rule on

18   these things?     I'm building in time for myself honestly.

19   That's why I need them Sunday because -- and then once I

20   rule, the government has to decide whether they're going

21   to offer them.     I mean I think it's in all of our

22   interests to give them time to do that because they,

23   frankly, might not offer all of them and kind of hoping

24   they won't and so I think the more time that they have to

25   determine that, we can just narrow it down to -- if there




                                                                      94
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 95 of 157

1    are going to be objections to admissibility, we would want

2    to have time to resolve those.

3                MS. ETTINGER:     Yes, Your Honor.     I was trying to

4    say that the 6 p.m. deadline on Sunday I think should

5    apply to all of the documents, the first three tranches,

6    assuming we now have the third one.         I know we have the

7    second one.    So I would ask for the 6 p.m. Sunday deadline

8    as to all the documents rather than a Friday deadline and

9    then a subsequent Sunday deadline.

10               THE COURT:    Well, I guess my point is, you know

11   you're potentially putting me in a position of having to

12   resolve all these things all at once with not a lot of

13   time to do that.     I mean I have a full schedule of other

14   matters on Monday.      It's not as if I'm sitting here

15   waiting for these things to come in.         That's why I want to

16   have them coming in waves and you're not allowing that to

17   happen.

18               So can we agree on another point in time for

19   this first group or at least the 25 that you're not

20   talking to the filter team about, you're just deciding on

21   your own right now.

22               MS. ETTINGER:     Saturday at 6 p.m. for the first

23   group and then Sunday at 6 p.m. for the other two groups.

24   Would that be possible?

25               THE COURT:    What's the government's interest in




                                                                     95
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 96 of 157

1    this?   Are you -- I mean I've assumed you want these

2    earlier.    Maybe you don't need them.       Because under that

3    schedule, I guess Ms. Ettinger's suggestion is that I

4    should start at 6 p.m. on Saturday starting to look at

5    these documents, which isn't ideal.

6                MS. COTTINGHAM:     Your Honor, I think we are

7    interested in getting the -- we have slimmed down

8    substantially -- I mean from what we were talking about

9    when we were first discussing this issue, they were then

10   these 8,000 pages.      We have slimmed down substantially.

11   So it has taken a good deal of effort on the prosecution

12   side to figure out exactly what we want and to make those

13   requests and the filter team has then had to go back and

14   re-review these additional times.        So I think it's a long

15   way of saying we're interested in getting them as quickly

16   as possible and I think a rolling basis is the best way to

17   do that.

18               If as we I think all anticipate the defense case

19   is to start on Tuesday morning, for us to have at least by

20   the rules we've been playing by, you know, have these

21   documents for the first time the night before on Monday

22   seems like that would be the very latest we would want to

23   get them.

24               THE COURT:    I agree.    I'm just saying that under

25   this schedule, they have four or five days to review.               I




                                                                     96
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 97 of 157

1    have three or four hours and I don't think that's really

2    ideal.

3                MS. COTTINGHAM:     Understood, Your Honor.      I mean

4    I think I have made the point before, you know, I think

5    they have folks who speak Hebrew on their team.           We're not

6    talking about a massive universe of documents and we're,

7    frankly, not talking about a universe of documents that

8    encompasses a wide range of issues that was entirely the

9    point of narrowing this.       So I do think that these are

10   documents that the defense has also had in its possession

11   for some period of time well before -- I mean this

12   predates this prosecution team's involvement in this case,

13   the defense having these documents.         So I do think that

14   they should be able to get them to you sooner than

15   Saturday or Sunday evening.       If we could have them, I mean

16   if we could have them --

17               THE COURT:    I mean would it be just better for

18   me to review them myself and just make rulings without

19   hearing from you, Ms. Ettinger?        I mean because I can do

20   that.    They aren't that many.      I can tell by looking at

21   most of these what my position is.         I'm just waiting to

22   hear if you have a position.       So I'm not sure I need your

23   help.

24               (Pause.)

25               MS. ETTINGER:     Your Honor, we would like an




                                                                     97
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 98 of 157

1    opportunity to provide input to the Court regarding those

2    documents.

3                THE COURT:    And I gave you a deadline and you

4    didn't object to the Friday morning deadline.           And I gave

5    it to you and you didn't -- you're not even close.           You've

6    given me 15 out of the 85 documents you've given me an

7    answer on.

8                MS. ETTINGER:     So I do have two more documents

9    to give you --

10               THE COURT:    Okay.   17.

11               MS. ETTINGER:     But I appreciate that that is not

12   the entire document list that Your Honor is looking for.

13   The 25 documents that we've talked about that we're doing

14   internal review of, we will endeavor to get our position

15   on them as early in the day on Saturday.          But I would

16   point out, Your Honor, respectfully that we have given a

17   wave that Your Honor could review at this point.           So in

18   terms of --

19               THE COURT:    A what?

20               MS. ETTINGER:     I said wave as in a rolling

21   statements of lists.      So at least Your Honor could start

22   on the 17 that we've provided so far and then move to the

23   --

24               THE COURT:    Like I said, since you're not

25   objecting obviously, that's going to be relatively easy.




                                                                     98
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 99 of 157

1    So I appreciate that.

2                MS. COTTINGHAM:     Your Honor, I think just -- the

3    government had planned -- this is the defendant's primary

4    defense as we understand it.       The government had planned

5    to spend this weekend preparing for -- preparing to see

6    these documents for the first time.         That was our

7    understanding of the Friday deadline.

8                I think Your Honor is exactly right that with

9    respect to the ones where the filter time and the defense

10   seems to be in agreement that they are covered by the

11   waiver, that seems to be -- I would imagine it would take

12   you less time to review those than the ones over which --

13               THE COURT:    I'll get you an order on that today.

14               MS. COTTINGHAM:     So I guess my point is just for

15   the ones that there is still an issue, I mean we would

16   like them as soon as possible so we can have some time to

17   do this.    We have no idea what's going to be first up on

18   Tuesday and it's not just the matter of the defense

19   identifying these for the first time.         These will be

20   documents we have never seen before.

21               THE COURT:    Right.   No.   I understand that.

22   Okay.   We'll say noon tomorrow.       And after noon tomorrow,

23   I may just start releasing documents on the theory that

24   there's no objection.

25               Now if you come back and say, well, because we




                                                                     99
                         DIRECT EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 100 of 157

1     haven't had a chance to look at them, we're objecting to

2     everything, I mean I guess I can do the same thing at that

3     point.    But that's not what I'm looking for.

4                I'm looking for your answers so that to the

5     extent there are any objections, they are narrowed and I

6     think it's in your interest to have a narrow list of

7     objections if that's the case.       I mean I've already I

8     think made it pretty clear I think there's a waiver on

9     anything associated with the three topics and I've given a

10    broader description elsewhere.       So to a large extent, if

11    this relates to those topics, I think it's probably

12    waived.   The things that I can imagine you objecting to

13    would be things that are on completely different topics

14    that have nothing to do with anything in the list of

15    waiver topics or perhaps as I said, some of these

16    things kind of -- if it's similar to the Lopez emails and

17    I think it's already probably the case, some are these are

18    not privileged at all as you've said.         So the issue now is

19    not admissibility or relevance.       It's just privilege.      So

20    if you agree that it's not privileged and it's just

21    something that the filter team was holding on to for some

22    reason, then you should just tell us that you agree with

23    that there is no privilege.

24               So I think it should be a pretty narrow list of

25    objections if there are any.       But I would like to get




                                                                    100
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 101 of 157

1     those -- for the first group by noon tomorrow and then the

2     second group like you said, 6 p.m. on Sunday would be

3     fine.     Okay?

4                 MS. COTTINGHAM:    Thank you, Your Honor.

5                 MS. ETTINGER:    Thank you, Your Honor.

6                 (Recess.)

7                 THE COURT:    So we can have Mr. Smith return.

8     We'll call the jury in.

9                 (Jury present.)

10                THE COURT:    Thank you, everyone.     Please be

11    seated.    We will now continue again.      We'll move on to the

12    cross-examination of Mr. Smith.       Mr. Pollack, go ahead.

13                MR. POLLACK:    Thank you, Your Honor.

14                            CROSS-EXAMINATION

15                BY MR. POLLACK:

16          Q     Mr. Smith, you told us yesterday that at one

17    point you had a substance abuse problem.         Correct?

18          A     Yes.

19          Q     And then you moved to Israel because you wanted

20    to start a new chapter of your life?

21          A     Correct.

22          Q     And that -- the new chapter, that new chapter

23    was called lying?

24          A     No.    I would not categorize it like that.

25          Q     Oh, you wouldn't?     Okay.   So when you got to




                                                                     101
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 102 of 157

1     Israel, you took a job with a company called Rushmore.

2     Right?

3           A    That is correct.

4           Q    And day in and day out at Rushmore, you lied to

5     your clients.     Correct?

6           A    That is correct.

7           Q    And at some point you talked to Ms. Elbaz about

8     a potential job?

9           A    Yes.

10          Q    And you told Ms. Elbaz that you had concerns

11    about the way that Rushmore did business?

12          A    That is correct.

13          Q    And specifically, that you had concerns that

14    people at Rushmore lied to their clients?

15          A    I don't know if that was the exact concern that

16    we spoke to Ms. Elbaz, but it was having to do with

17    withdraws and of that nature.       Yes.

18          Q    And she assured you that Yukom does not operate

19    like Rushmore.     Correct?

20          A    I don't know exactly the words in which she

21    used.

22          Q    Okay.    I understand you don't know the exact

23    words.    Would you agree with me that in substance, that's

24    what she told you?     She told you that Yukom was an honest

25    company?




                                                                    102
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 103 of 157

1           A    I believe we spoke primarily regarding the

2     withdrawal policy and that was the primary part of the

3     conversation.     In that initial call, I don't know exactly

4     if the -- what parameter -- like that was the only

5     parameter which was discussed.

6           Q    Do you recall telling the government on

7     October 30, 2017 that Ms. Elbaz assured you that Yukom did

8     not operate like Rushmore?

9           A    Yes.    I don't exactly recall the exact words

10    which were used on the 17th -- 2017, but I would need to

11    review it.

12          Q    Did you at some point agree to come work at the

13    Tel Aviv office?

14          A    I did.

15          Q    And the Tel Aviv office was a company known as

16    Numaris?

17          A    That is correct.

18          Q    And you had some -- well, so how long had you

19    been at Rushmore?

20          A    I would say four, four and a half months,

21    somewhere around there.

22          Q    Four and a half months of lying on a daily

23    basis?

24          A    That is correct.

25          Q    And then you decided to start a new chapter with




                                                                    103
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 104 of 157

1     Numaris?

2           A    I wouldn't say a new chapter with Numaris, but I

3     decided to work there.

4           Q    And you had a discussion with Ms. Elbaz about

5     what your compensation would be?

6           A    That is correct.

7           Q    And you wanted to convince her that you were a

8     very successful salesperson at Rushmore.         Correct?

9           A    Yes.

10          Q    And so what you did is you took some paystubs

11    from Rushmore that made it look like you made a lot more

12    money at Rushmore than you actually did.

13          A    That's incorrect.      She asked me to bring the

14    paystubs with me and yes, I brought the biggest paystubs

15    after she asked me.

16          Q    You selectively chose the biggest ones to make

17    you look like you had been more successful than you

18    actually had been?

19          A    I brought the paystubs, which I had so I can

20    leverage the best salary which I could.

21          Q    Leverage the best salary that you could.          Did

22    you show her all the paystubs so she could actually see

23    what you did at Rushmore or did you purposefully pick the

24    high ones to try to defraud her into believing you were

25    more successful than you actually were?




                                                                    104
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 105 of 157

1            A   I believe I brought one which was the biggest

2     one and the second one was the most recent one which was a

3     pretty high value as well.

4            Q   And that's just coincidence that you picked high

5     value ones?

6            A   When I'm trying to get a job, I'm trying to get

7     the most amount of money possible.

8                THE COURT:     Mr. Smith, could you just move a

9     little closer to the microphone or move the microphone --

10               THE WITNESS:     Sorry.   I apologize.

11               THE COURT:     Thank you.

12               BY MR. POLLACK:

13           Q   You understood after you came to work at Numaris

14    that Yukom and Numaris used a binary options trading

15    platform called Spot Option?

16           A   That is correct.

17           Q   And Spot Option was a regulated entity.

18    Correct?

19           A   I believe they were regulated by CYSEC, not in

20    U.S.   I believe they had CYSEC regulation.

21           Q   Okay.    Can you explain what CYSEC regulation is?

22           A   Sure.    That would be the Cypress Security

23    Exchange Commission and part of the European union rules

24    of engaging is that if you're licensed in one E.U.

25    country, that regulation would hold for all E.U.




                                                                    105
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 106 of 157

1     Countries --

2           Q     Okay.

3           A     -- but not the United States.

4           Q     And Spot Option was a Cypress company?

5           A     They had an office in Cypress.       I believe their

6     headquarters were in Ramat Gan.

7           Q     Ramat Gan is in Israel?

8           A     That is.

9           Q     And so they did not have offices in the United

10    States?

11          A     Not to my knowledge.

12          Q     Okay.   So they were regulated where -- they were

13    regulated in Cypress, a country in which they did do

14    business.    They were not regulated in the United States, a

15    country in which they did not do business?

16          A     They were regulated.     I would agree with half

17    that statement.

18          Q     And Mr. Herzog, he was one of the owners of

19    Yukom?

20          A     This is Yossi Herzog?

21          Q     Yes.

22          A     Yes.

23          Q     There was also a Mr. Cohen?

24          A     Yes.    There was a Kobi Yakov Cohen?

25          Q     Yes.




                                                                    106
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 107 of 157

1           A    Yes.

2           Q    And how would you characterize him?         A business

3     partner of Mr. Herzog's?

4           A    Yes.

5           Q    And together did you view them as being the

6     people that were sort of in charge?

7           A    In charge?     I would say that they made the broad

8     stroke decisions.     The entire from the -- like they were

9     the heads of the company.      Maybe not in charge of the

10    day-to-day operations.

11          Q    But in charge overall?

12          A    I would say the buck ultimately stopped there.

13          Q    And you knew Mr. Herzog was in the process of

14    getting regulated status for a binary options company in

15    Israel.    Not the trading platform, but a company like

16    Yukom.

17          A    That's what I was informed.        And that was the

18    only reason why Binary Book was still able to handle U.S.

19    clients.

20          Q    You mentioned a company -- a corporate retreat

21    in Rhodes.    Correct?

22          A    That is correct.

23          Q    And that's in Greece?

24          A    That is.

25          Q    In fact you mentioned it several times.




                                                                    107
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 108 of 157

1           A    I did.

2           Q    Was this like a monthly event?        Every company,

3     the company would go to Rhodes?

4           A    No.   As far as I know, it was a one-time event.

5           Q    It was a one-time event.       And Israel is on the

6     Mediterranean?

7           A    It is.

8           Q    Greece is on the Mediterranean?

9           A    It is.

10          Q    Rhodes is less than 500 miles from Tel Aviv.

11          A    I don't know the exact mileage, but it was a

12    pretty short flight.

13          Q    So it would be the equivalent of a company based

14    in D.C. or in suburban Maryland having a corporate retreat

15    in Hilton Head?

16          A    I would guess so.      I don't know the exact

17    mileage.   But it wasn't that far of a flight.

18          Q    Let's go back to Mr. Herzog.        It was clear that

19    Mr. Herzog who was the one who was calling the shots in

20    terms of how much money needed to be brought in?

21          A    Not necessarily.      That was pretty much united

22    front I would say between, you know, Lee Elbaz, Yossi

23    Herzog, Kobi Cohen, Ronen Roytman.

24          Q    When you spoke to the United States government

25    in October of 2017, did you tell them "it was clear that




                                                                    108
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 109 of 157

1     Herzog was calling the shots with respect to how much

2     money the company needed to bring in"?

3           A     I would need to review that statement.

4                 MR. POLLACK:    I'm going to hand up to the

5     witness what has been marked UUU for identification only.

6                 THE WITNESS:    Thank you so much.     Which page am

7     I looking at, sir?

8                 BY MR. POLLACK:

9           Q     If you could look at page 3?       Do not read it out

10    loud.     But if you could just look at page 3 and look at

11    the last full paragraph at the bottom, the last sentence.

12    And after you've had the opportunity to read that, will

13    you let me know?

14          A     We're looking at -- does it begin with my last

15    name or --

16          Q     Yeah.   Beginning with your last name.

17          A     Sure.   Does that paragraph continue to --

18          Q     Hold.   Let's be clear what we're doing here.

19          A     Sure.

20          Q     I'm talking about the last full paragraph on

21    page 3.     It doesn't continue onto the next page.        It's the

22    last full paragraph on page 3.       Is that the one you're

23    looking at?

24          A     I just want to confirm.      The paragraph ends with

25    the word "month"?




                                                                    109
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 110 of 157

1            Q   No.

2            A   No.    Okay.

3                THE COURT:     Can you do this on the screen

4     internally?

5                THE WITNESS:     This is page 4.     Hold on one

6     second.    I apologize.

7                THE COURT:     This is just for the witness.       Is

8     that --

9                THE WITNESS:     Yes.   I can review that paragraph.

10               BY MR. POLLACK:

11           Q   Okay.    Did you tell the United States government

12    that "it was clear that Mr. Herzog was calling the shots

13    with respect to how much money the company needed to bring

14    in"?

15           A   Yes.    That is the statement which was -- I said.

16           Q   Now you said that ultimately, the buck stopped

17    with Mr. Herzog and Mr. Cohen.        But with respect to

18    Numaris, the Tel Aviv operation, Mr. Roytman was the CEO

19    of Numaris?

20           A   Can you rephrase?       Does this mean in charge or

21    you mean calling the shots?        What do you mean exactly?        I

22    apologize.

23           Q   Do you understand what the abbreviation CEO

24    stands for?

25           A   Chief executive officer.




                                                                    110
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 111 of 157

1           Q    Okay.    Was Mr. Roytman the CEO or the chief

2     executive officer of Numaris?

3           A    I believe on paper he was.

4           Q    I think you testified during your direct

5     examination that if a client had a bonus in his account --

6           A    Um-hum.

7           Q    -- and the turnover requirement had not been

8     met, that the client could not even get his own money out.

9     Is that your testimony?

10          A    That is correct.

11          Q    Did you tell the United States government on

12    June 21, 2019 that clients could withdraw their initial

13    deposit, but not their bonus or profit before meeting the

14    turnover requirements?

15          A    Can I please review the statement?

16          Q    June 21, 2019 was about a month ago?

17          A    It was.

18          Q    And you don't remember without reviewing the

19    statement whether or not that's something that you said to

20    the government less than a month ago?

21          A    If you are going to quote me exactly verbatim, I

22    would want to see the document before going ahead and

23    responding under oath.

24          Q    Because you're so careful about telling the

25    truth?




                                                                    111
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 112 of 157

1           A    I would like to go ahead and not perjure myself

2     today.

3           Q    Let's see if we can -- well, it might be too

4     late.

5                MR. ATKINSON:     Objection.    Move to strike.

6                THE COURT:     Sustained.    I'll strike that comment

7     by Mr. Pollack.

8                BY MR. POLLACK:

9           Q    Whether or not it is verbatim, did you tell the

10    government a month ago in sum or substance that clients

11    could withdraw their initial deposit, but not their bonus

12    or profits before meeting the turnover requirement?

13          A    That I do not believe was statement.         That

14    was --

15          Q    You don't recall saying that?

16          A    I recall explaining to them a little bit

17    differently than what you just -- how you just phrased it.

18          Q    Do you recall saying what I just said?

19          A    No.   What I said --

20          Q    Let me stop you there then.        I'm going to hand

21    to the witness what has been marked as VVV and I'm going

22    to ask you to look at page 3.

23               MR. POLLACK:     And for the record, VVV is the FBI

24    interview memorandum from the interview on June 21, 2019.

25




                                                                     112
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 113 of 157

1                 BY MR. POLLACK:

2           Q     If you'll look at page 3, the first sentence of

3     the second paragraph?      Again, just read it to yourself.

4           A     Repeat that one more time for me, please, so I

5     know exactly what I'm reading.

6           Q     Sure.   Page 3 --

7           A     Um-hum.

8           Q     -- paragraph 2 --

9           A     Yeah.

10          Q     -- first sentence.

11          A     Correct.

12          Q     Have you had the opportunity to read that

13    sentence?

14          A     I have.

15          Q     Okay.   Do you having had the opportunity to

16    review that sentence recall telling the government about a

17    month ago in sum or substance that clients could withdraw

18    their initial deposit even if before meeting the turnover

19    requirements?

20          A     Mr. Pollack, that's not what it says here.

21          Q     Do you recall telling the government that

22    clients could withdraw their initial deposit, but not

23    their bonus or profits before meeting their turnover

24    requirements?

25          A     If we're -- Mr. Pollack, this statement which




                                                                    113
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 114 of 157

1     you are reading here was -- I mean you've asked me not to

2     go ahead and discuss the content of the exact -- the

3     wording of this.     This is not what it says and this is not

4     the context.

5           Q    So you don't recall saying that?

6           A    Mr. Pollack, the statement which we're reading,

7     the first sentence of the second paragraph does not state

8     that clients could withdraw money even with the bonus.

9     That's exactly -- I can read it here.         Clients would

10    withdraw their initial deposit, but not their bonuses or

11    profits.   That is not the beginning part of the sentence.

12          Q    I see what you are saying, Mr. Smith.         Do you

13    recall telling the government that that's what

14    Mr. Roytman, the CEO of Numaris, told you?

15          A    Yes.   That is correct, Mr. Pollack.

16          Q    So it was the CEO who instructed you that

17    clients could withdraw their initial deposit even before

18    meeting the turnover requirements?

19          A    That's what Mr. Roytman told me.

20          Q    Did you consider the Tel Aviv office where you

21    worked to be part of Yukom?

22          A    Yes.

23          Q    And it's true, is it not, that you were not

24    familiar with sales scripts being circulated within Yukom?

25          A    I am -- I never really paid attention to sales




                                                                    114
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 115 of 157

1     scripts that were being circulated in Yukom.          So I really

2     wouldn't have such intimate details of this.

3                MR. POLLACK:     Can we go ahead and cull up

4     Exhibit 615-T?

5                BY MR. POLLACK:

6           Q    And this is a document that you discussed with

7     Mr. Atkinson?

8           A    That is correct.

9           Q    And if we go to the bottom half of it, it says

10    at the bottom email, "Daniel Buckley, good conversation."

11          A    That is correct.

12          Q    And the characterization "good conversation"

13    that is a characterization not by Ms. Green or Ms. Elbaz,

14    but by the IL Coordinator Binary Book.         Correct?

15          A    It would appear so.

16          Q    And more than a month later, Ms. Elbaz forwards

17    this on to Mr. Roytman.      Correct?

18          A    Can you give me what tab number it is so I can

19    review it here?

20          Q    I can't.    The government won't share the tab

21    numbers with me.

22          A    Sorry.

23               THE COURT:     Maybe you can zoom out perhaps?

24               THE WITNESS:     This is -- I apologize.       Can you

25    repeat the question, Mr. Pollack?




                                                                    115
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 116 of 157

1                BY MR. POLLACK:

2            Q   Yes.   The question is more than a month after

3     receiving a audio recording that the IL Coordinator Binary

4     Book characterized as "Daniel Buckley, good conversation,"

5     did Ms. Elbaz forward that audio to Mr. Roytman?

6            A   Yes.   That is correct.

7            Q   And she didn't say anything about it.         She

8     simply forwarded what she had received over a month

9     earlier?

10           A   You know, she was either affirming the statement

11    or just forward it.     I couldn't determine that.

12           Q   In that entire month, she hasn't said anything

13    about the conversation.      Correct?

14           A   I was not privy to if she did.

15           Q   Certainly nothing here that would suggest she

16    did?

17           A   In this email chain, it does not suggest that.

18           Q   And then after Ms. Green forwards on what she

19    received from the IL Coordinator Binary Book,

20    Mr. Roytman --

21               MR. POLLACK:     Can you show us the top?

22               BY MR. POLLACK:

23           Q   Mr. Roytman forwards that same conversation onto

24    the Tel Aviv branch?

25           A   That is correct.




                                                                     116
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 117 of 157

1            Q   And we listened to some snippets from that

2     conversation.     Correct?

3            A   We did.

4            Q   And let's look at 616-T.        Again, let's start at

5     the bottom.    I think you had testified in your direct

6     examination that Lee Elbaz had determined that the Jack

7     Cohen call was a good call.         Do you recall that testimony?

8            A   I believe so.     Yes.

9            Q   Okay.    But the fact of the matter is the

10    characterization of Jack Cohen being a good call is a

11    characterization of IL Coordinator Binary Book.          Correct?

12           A   Yes.    And I believe she was affirming that

13    statement.

14           Q   Okay.    So now in an email where she says

15    absolutely nothing, you take that as that she's affirming

16    the statement?

17           A   Yes.

18           Q   As opposed to she's simply passing on

19    information that somebody else gave to her?

20           A   She was in charge of the day-to-day operations.

21    Yes.   I would assume that these calls that she was sending

22    would be good calls.

23           Q   She would assume that, too, if that's what the

24    IL Coordinator Binary Book told her?

25           A   I would think that she sent these calls because




                                                                    117
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 118 of 157

1     she believed they were successful.

2            Q   You said you knew what the letters CEO stand

3     for?

4            A   Yes.

5            Q   Are you familiar with the fact that sometimes

6     CEO's rely on their employees?

7            A   Yeah.     That seems like a fair statement.

8            Q   You testified I think it was yesterday that in

9     the Tel Aviv office that there was a loud party

10    atmosphere?

11           A   Generally, yes.     I would agree with that

12    statement.    Yes.    That's what I testified to.

13           Q   And that sometimes alcohol was consumed?

14           A   Yes.

15           Q   Were drugs ever used?

16           A   Yes.

17           Q   Doesn't seem like a real good atmosphere for a

18    recovering addict.

19           A   I would probably agree.       I would agree.

20           Q   Were you using during this period?

21           A   The time I was working there, I was not.

22           Q   So your testimony is that you started over a new

23    chapter of your life by working in a location where drugs

24    were used?

25           A   I would say that's not the way I would




                                                                    118
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 119 of 157

1     categorize it.

2           Q     But you never partook?

3           A     No.

4                 MR. POLLACK:    Let's look at Exhibit 231.       And I

5     guess can we do that along with 231.2 or .1 and .2, if we

6     can even do that?     Is two the limit?     Why don't you do

7     this?     Why don't you put 1 up there real quickly so we can

8     see what it is and then move to 2?

9                 THE WITNESS:    Mr. Pollack, are these things I

10    have paper copies of or you're not sure?

11                MR. POLLACK:    I'm not sure.     I don't know what

12    the government gave you.      I may have the wrong number.

13                THE WITNESS:    231, I found it, sir.

14                MR. POLLACK:    Let me make sure I've got the

15    right number.     I have it completely wrong.      It's 413.

16                THE WITNESS:    Okay.   413.

17                BY MR. POLLACK:

18          Q     So let's go ahead and do I guess it would be

19    413.1 and 413.2.

20          A     Got it.   Okay.   I'm with you, sir.

21          Q     So you recognize this document?

22          A     I do.

23                MR. POLLACK:    I'm sorry, Your Honor.

24                THE COURT:    It's not in evidence yet?

25                MR. POLLACK:    It's not in evidence.      I'm going




                                                                     119
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 120 of 157

1     to go back.      I'm going to go back to where I started.

2                  MR. ATKINSON:   We don't have an objection.

3                  THE COURT:   Do you want to offer it?

4                  MR. POLLACK:    No, Your Honor.    Let go back to

5     231.

6                  THE WITNESS:    Mr. Pollack, hold on one second

7     here.      I'm a little bit confused.

8                  MR. POLLACK:    You're not the only one.

9                  BY MR. POLLACK:

10           Q     This one is your document.     Correct?    You sent

11    this one out?

12           A     That is correct.

13           Q     Okay.   And let's go to the next page.      And that

14    second paragraph, pretty much everything in that paragraph

15    is a lie.      Correct?

16           A     Yes.

17           Q     You testified that you were lying when you said

18    that you currently handle $45 million in assets?

19           A     That's correct.

20           Q     You were lying when you said that your average

21    client starts their account with 10,000 and has a return

22    of around 150,000?

23           A     That's also correct.

24           Q     You were lying when you said that your clients

25    are profiting between 23.5% and 33% every month?




                                                                    120
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 121 of 157

1           A    That's also correct, sir.

2           Q    And if you go to the first page, you said that

3     you wanted to share this document because you thought it

4     could serve as a template for others?

5           A    I believe that Ronen asked me for it and this is

6     what I sent it to him.

7           Q    And Ronen is Mr. Roytman?

8           A    That is correct.       I apologize.

9           Q    Stage name, Alexander Goldman?

10          A    That is correct.

11          Q    You sent that to him.       You didn't send that to

12    Ms. Elbaz?

13          A    I did not.

14          Q    Now --

15               MR. POLLACK:     May I have a moment, Your Honor?

16               THE COURT:     Yes.

17               MR. POLLACK:     Okay.    Now we can go back.     I now

18    understand.    413.2 is in fact in evidence, at least that's

19    what the government is telling me.

20               THE COURT:     If I'm not mistaken it's that .1 and

21    .2 are in, but the 413 itself is not in.         Is that correct?

22               MR. POLLACK:     That is correct.

23               THE COURT:     Okay.    So you want to go to 413.2?

24               MR. POLLACK:     Correct.

25               THE COURT:     Great.




                                                                    121
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 122 of 157

1                BY MR. POLLACK:

2           Q    So you testified about this insurance policy.

3     Correct?

4           A    Correct.    Can you give me one moment so I can

5     get there?

6           Q    Yes.

7           A    Yes.

8           Q    And this document was written by Mr. Gonzales?

9           A    Yes.

10          Q    And I'm sorry.     Is that how you refer to him?

11    What surname do you use with him?        Do you use Zolara or do

12    you use Gonzales?

13          A    Gonzales.    I've only called him Sebastian.        So

14    it's just in this formal setting.

15          Q    Okay.    If I say Mr. Gonzales, you know who I'm

16    talking about?

17          A    Yes, sir.

18          Q    You said that this document was created by

19    Mr. Gonzales?

20          A    That is correct.

21          Q    And it was designed to defraud clients?

22          A    Yes.

23          Q    To lie to clients?

24          A    Yes.

25          Q    And do you know whether Mr. Gonzales got the




                                                                    122
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 123 of 157

1     idea of using a purported insurance contract to lie to

2     clients, if he got that idea from Liora Welles?

3            A     I don't know.   I couldn't speak to that.

4            Q     In any event, you worked with Mr. Gonzales to

5     perpetrate this lie upon clients.        Correct?

6            A     I worked with Mr. Gonzales.      I did not have any

7     input into the drafting of this particular document.

8            Q     All right.   I understand you didn't have any

9     input into drafting it.      Did you help him use this

10    document or documents like it to lie to clients?

11           A     Documents like it?    If you could be a bit more

12    specific.      This document after it was created, this is

13    not -- it's not my work product.        So if you can show me a

14    document and I'll tell you if I had some input on it or

15    not.

16           Q     I'm not asking you whether or not you had input

17    into this document or any other document.         A "insurance

18    policy" was a tool to lie to clients.         Correct?

19           A     Sure.   The term "insurance policy" had multiple

20    uses.      There were different types of insurance policies.

21    This policy here is extraordinarily unique compared to

22    most insurance policies that were offered.

23           Q     Do you have a name for this particular unique

24    insurance policy?      Is there a word we can use to refer to

25    it?




                                                                    123
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 124 of 157

1           A    I couldn't give you something specific.

2           Q    Okay.    Did you do anything to assist

3     Mr. Gonzales in using this particular insurance policy to

4     defraud a client?

5           A    Not that I recall.

6           Q    At some point -- well, let me ask it this way.

7     You were feeling terrible about the fact that you were

8     lying to clients.     Right?

9           A    I would say that I felt like -- I really felt

10    like I didn't live up to my own moral standards is the way

11    I would characterize it.

12          Q    Yeah.    And so you decided that you were going to

13    leave Numaris.     Correct?

14          A    Yes.

15          Q    And start your own company.

16          A    I would say that the train of thought is not

17    exactly the way you are leading it on, but, yeah, all

18    those statements are true.

19          Q    And in preparation for leaving and starting your

20    own company, you started stealing.

21          A    I took documents, yes, that I felt would be

22    important.

23          Q    Well, when you say you took them, you took them

24    without permission?

25          A    That is correct.




                                                                    124
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 125 of 157

1           Q     And we call that stealing.

2           A     You could characterize it like that.

3           Q     Would you characterize it like that?

4           A     I would characterize it like that as well.

5           Q     Okay.   And you also took information, data,

6     without permission.     Correct?

7           A     Me specifically taking -- what do you mean by

8     data?     Can you --

9           Q     Sure.   Electronic information.

10          A     Such -- electronic information?

11          Q     Mr. Smith, do you remember Mr. Atkinson

12    characterizing what you were doing as computer hacking?

13          A     Yes.

14          Q     Do you agree with Mr. Atkinson's

15    characterization?

16          A     Yes.

17          Q     So you were stealing and you were engaging in

18    computer hacking?

19          A     Yes.

20          Q     And you knew that it was illegal to do that?

21          A     That is also correct.

22          Q     So after feeling bad about lying, your solution

23    was to break the law by stealing and committing computer

24    hacking?

25          A     I wouldn't say that was the solution, but it




                                                                    125
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 126 of 157

1     was --

2            Q   It was a step along the way?

3            A   To gather the information that was required,

4     yes.

5            Q   You also stole information from Mr. Roytman's

6     phone?

7            A   That is also correct.      Mr. Roytman, I just --

8     correct?

9            Q   Were there other people whose -- you stole

10    information from their phones or was it just Mr. Roytman?

11           A   Just Mr. Roytman.      I just didn't hear you

12    correctly, sir.

13           Q   And you also enlisted the help of someone named

14    Lee Eller to steal documents.       Correct?

15           A   To steal documents?      I don't believe that I

16    enlisted her help to steal documents.         No.

17           Q   Did Lee Eller agree to start taking documents

18    from the company without permission to assist you?

19           A   Lee Eller?

20           Q   Yes.

21           A   Not that I recall.      This would be Sebastian.

22    But not Lee.

23           Q   You did enlist Mr. Gonzales' help in stealing

24    documents?

25           A   That is correct.




                                                                    126
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 127 of 157

1           Q    Did you tell the government that in addition to

2     Mr. Gonzales, that Eller agreed to start taking documents

3     from the company to assist you?

4           A    Ms. Eller assisted me in other areas in helping

5     the victims of binary options.       I don't recall stating

6     that it was Ms. Eller who would take documents.

7           Q    Do you still have up there the memorandum of

8     interview?    The date on the bottom left hand corner of the

9     first page is June 21, 2019.

10          A    Yes.

11          Q    Did you work with Ms. Eller as well in your

12    effort to obtain information from Numaris that could be

13    used in your new business?

14          A    Yes.

15          Q    And you understood in working with Ms. Eller

16    that you didn't have permission from Numaris to take that

17    information?

18          A    Can you -- Ms. Eller worked with me in this

19    venture, but not in the procurement of stealing data

20    directly from the company.       I want to rephrase.

21          Q    What about Gabriel Haines?       Did Gabriel Haines

22    work with you in stealing information?

23          A    Yes.

24          Q    Gabriel Haines was your cousin?

25          A    Still is.




                                                                    127
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 128 of 157

1           Q    Still is.      And you enlisted your cousin because

2     your cousin is good at computer hacking.         Right?

3           A    He has general computer skills and hacking or

4     getting into these emails or organizing them would be one

5     of his skills.     Yes.

6           Q    Okay.    Well, I'm sure that Mr. Haines is really

7     good at organization.      But in particular, he's good at

8     hacking?

9           A    I wouldn't know.      But he was able to get inside

10    these email accounts and to pull the emails from the

11    Binary Book accounts.

12          Q    You don't know if your cousin is good at hacking

13    and taking documents?

14          A    I have never seen him do it from anywhere else

15    besides Binary Book.       So to this, he was effective.      So

16    I've never seen him do it from anywhere else.

17          Q    Okay.    Based on your experience of using Gabriel

18    Haines, your cousin, to hack and steal documents from

19    Numaris, was he good at it?

20          A    Yes.

21          Q    And another person that you elicited was someone

22    named Fisher?

23          A    Yes.    Brian Fisher.

24          Q    And who was Brian Fisher?

25          A    He was a childhood friend.       He immigrated to




                                                                    128
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 129 of 157

1     Israel a couple of years before me and when I originally

2     wanted to start this venture, he assisted.

3           Q     And the reason in particular that you wanted to

4     enlist your childhood friend, Brian Fisher, is so you

5     would have an alibi.      Correct?

6           A     I don't think that was the reason why I enlisted

7     his help.

8           Q     So you could not get caught.       If somebody was

9     going to get caught, it would be Mr. Fisher, your

10    childhood friend?

11          A     I would not characterize it like that.        No.

12          Q     Would you characterize it like this?        You asked

13    for Mr. Fisher's help because you were in part seeking to

14    create an alibi for yourself?

15          A     In terms of other binary or Numaris

16    communication employees.

17          Q     So at some point you started threatening

18    lawsuits against Yukom or Numaris?

19          A     I believe some of -- a lawsuits were actually

20    filed.    So there was --

21          Q     First, there were threats and then there were

22    lawsuits?

23          A     Yeah.

24          Q     And even after you got a lawyer involved, you

25    were still hacking into the company's computers to get




                                                                      129
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 130 of 157

1     company information.      Correct?

2           A    Yes.

3           Q    The way your business worked, Wealth Recovery,

4     you would charge clients an up-front fee?

5           A    Yes.    Either myself or the associated law firm

6     depending on when we're talking.

7           Q    When you say the associated law firm, you were

8     affiliated with a law firm for the purposes of bringing

9     these threats and conducting this litigation?

10          A    Correct.

11          Q    And the client would be charged an up front fee.

12    Correct?

13          A    Correct.    In most cases.

14          Q    And then would also be charged a percentage of

15    any recovery.     Correct?

16          A    That's also correct.

17          Q    And the up front fee would not be returned even

18    if there was no recovery whatsoever.        Correct?

19          A    That's also correct.

20          Q    And one of the people that you assisted was

21    Mr. Phillips.

22          A    That is correct.

23          Q    And another person who you assisted was

24    Mr. Berdeaux?

25          A    Yes.    That's also correct.




                                                                    130
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 131 of 157

1           Q    Who had both been clients of Numaris.         Correct?

2           A    That is correct.

3           Q    You worked at Numaris.       Correct?

4           A    Correct.

5           Q    And at Numaris, you participated in a conspiracy

6     to defraud Mr. Phillips and Mr. Berdeaux?

7           A    That is correct.

8           Q    Then you turned around and you told Mr. Phillips

9     and Mr. Berdeaux that you were going to charge them a lot

10    of money to help them to recover the money that you had

11    defrauded them out of?

12          A    Direct involvement?      A lot of money I wouldn't

13    characterize it like that as well.        The amount of money

14    they were charged was under 10% to make sure that it would

15    not be a Pyrrhic victory.

16          Q    Getting the victims of your own fraud their

17    money back wouldn't be satisfying to you unless you got

18    paid for it?

19          A    It would be -- it would be satisfying.         I don't

20    know if it would be financially rewarding, but it would be

21    satisfying.

22          Q    And, of course, you explained to Mr. Phillips

23    and Mr. Berdeaux when you were charging them money to

24    recover what they had lost from being defrauded, that you

25    were one of the people who had defrauded them in the first




                                                                    131
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 132 of 157

1     place?

2           A     I said I was an employee of Numaris.

3           Q     Okay.   That's not my question.      Did you tell

4     them that you were involved specifically in defrauding

5     them?

6           A     I did not use those words, no.

7                 THE COURT:    Mr. Pollack, can we take the lunch

8     break now?    Would that be okay?

9                 MR. POLLACK:    That would be just fine, Your

10    Honor.

11                THE COURT:    Okay.   So thank you for indulging

12    the schedule.    For other reasons, I'd like to take the

13    lunch break a little early today and we will see you back

14    in an hour.    Why don't we say 1:20?      Again, don't discuss

15    the case.    Keep an open mind and we'll see you back in an

16    hour.     Thank you.

17                (Jury excused.)

18                THE COURT:    Thank you.    Please be seated.

19    Mr. Smith, you can take the break.

20                Any just time check just to give me a sense of

21    what's going to happen afterwards.        To make sure that we

22    have the next witness ready.       Approximately when?

23                MR. POLLACK:    I'm not sure.     Again I'm not sure

24    how long I've been going.      But I'm at least three quarters

25    of the way through.




                                                                    132
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 133 of 157

1                THE COURT:     Okay.   So you all will have your

2     next witness ready probably before the break.          I mean you

3     may have some redirect, but at least have that person

4     ready.

5                MS. COTTINGHAM:     Yes, Your Honor.      And there are

6     a handful of evidentiary issues to address with Mr. Hadar.

7     Do you want me to pass up the binder and give you the

8     numbers?

9                THE COURT:     Yeah.   Why don't you just do that?

10    We can talk about -- maybe we can all come back a little

11    bit before if there's anything that you think requires

12    that.    Okay.   And the numbers?

13               MS. COTTINGHAM:     Your Honor, as I understand it,

14    the defense objects to Exhibits 198, 203.         There are also

15    objections to Exhibits 302, 304, 308, 323, 328.          I think

16    all of those in that category are correspondence between

17    Mr. Hadar and a victim.      I understand Mr. Pollack objects

18    to the victim's statements.       These are all ones that I

19    think the victim very squarely says I'm confirming

20    something that was on the phone call.         Mr. Hadar will

21    write back and say I am confirming all of terms in the

22    below.    Mr. Hadar's statements are clearly in furtherance

23    of the conspiracy and the context of the victim email I

24    think is --

25               THE COURT:     Are you saying all of those or just




                                                                     133
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 134 of 157

1     the 300's?

2                 MS. COTTINGHAM:    Just the 300's.

3                 THE COURT:    Okay.

4                 MS. COTTINGHAM:    Your Honor, for the 198 and

5     203, those are template emails.       I anticipate Mr. Hadar's

6     testimony will be that he received those emails and while

7     he may not have used those specific templates to

8     correspond to clients, he believes that he could take

9     them, use these in discussions with clients, use them for

10    emails in clients.      And then I believe Mr. Pollack has

11    objections to some portions of other exhibits that we will

12    try and work out over the lunch break.

13                THE COURT:    Okay.   And those are -- Mr. Hadar is

14    Caesarea.    Correct?

15                MS. COTTINGHAM:    Yes, Your Honor.

16                THE COURT:    Timeframe-wise does he overlap with

17    Ms. Uzan or Ms. Welles or --

18                MS. COTTINGHAM:    He does overlap.      He begins in

19    October of 2014 --

20                THE COURT:    Okay.

21                MS. COTTINGHAM:    -- and he's there through

22    August of 2016.

23                THE COURT:    Okay.

24                MS. COTTINGHAM:    So he's one of the original

25    individuals who was trained by Ms. Elbaz.         We also saw him




                                                                    134
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 135 of 157

1     in some videos, although I don't anticipate playing any

2     with him today.

3                THE COURT:     He wasn't somebody who came over

4     with Ms. Welles though, was he?

5                MS. COTTINGHAM:     No, Your Honor.     He was not.

6                THE COURT:     Okay.   Thank you.    See you in an

7     hour.

8                (Proceedings concluded.)

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                    135
                          CROSS-EXAMINATION OF SMITH
     Case 8:18-cr-00157-TDC Document 306 Filed 08/20/19 Page 136 of 157

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number TDC-18-00157, in said court on the 26th day of

10    July, 2019.

11               I further certify that the foregoing 135 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 27th day of July, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    136
                               93/4 93/8 94/15 95/9 95/24        2
                               96/23 97/16 98/2 98/9 98/18
BY MR.Case
       ATKINSON: [53]   14/15
           8:18-cr-00157-TDC 98/23
                                Document
                                      99/12 306
                                             99/20Filed
                                                    101/6        20 [2] 137
                                                         08/20/192000
                                                                    Page  21/12
                                                                              of 58/7
                                                                                 157
15/13 16/19 18/3 18/22 19/21 101/9 105/7 105/10 110/2                  [1] 1/18
20/12 21/21 23/20 24/8 27/4    110/6 112/5 115/22 119/23         20006  [1]  1/19
28/9 28/23 31/15 33/11 34/14 120/2 121/15 121/19 121/22          2014 [1] 134/19
34/19 35/16 35/24 36/25        121/24 132/6 132/10 132/17        2015 [26] 15/16 15/20 18/7
37/16 38/4 47/11 47/18 47/24 132/25 133/8 133/24 134/2            18/19 21/7 23/24 25/2 25/20
48/17 49/4 50/6 50/20 51/22    134/12 134/15 134/19 134/22        26/10 27/7 27/11 27/12 28/4
52/19 53/15 53/23 54/19 56/6 135/2 135/5                          35/11 48/20 50/22 51/12 53/8
56/16 57/22 59/17 60/1 60/21 THE WITNESS: [10] 81/20              56/8 57/25 61/13 63/22 68/18
61/8 63/1 63/8 67/21 68/24     105/9 109/5 110/4 110/8            73/1 73/4 85/14
69/17 70/1 70/15 72/21 74/3    115/23 119/8 119/12 119/15        2016 [8] 27/11 58/5 74/6
81/23 85/12 86/9               120/5                              76/13 77/7 78/21 83/18
BY MR. POLLACK: [12] 101/14                                       134/22
105/11 109/7 110/9 112/7      $                                  2017 [4] 81/3 103/7 103/10
112/24 115/4 115/25 116/21                                        108/25
119/16 120/8 121/25           $1.8 [2] 70/24 71/2                2019 [8] 1/5 84/1 111/12
MR. ATKINSON: [101] 3/4 3/6 $1.8 million [2] 70/24 71/2           111/16 112/24 127/9 136/10
3/9 3/14 4/1 4/14 5/19 6/19 $10,000 [7] 29/5 29/25 30/5           136/16
6/24 7/4 7/7 7/11 7/22 8/2     65/6  65/11  65/21  66/16         203 [2] 133/14 134/5
8/8 8/13 8/19 8/25 10/25      $100 [1] 23/1                      20530 [1] 1/13
11/6 11/11 11/24 12/1 12/3    $100 million [1] 23/1              20770 [1] 1/22
12/17 12/22 13/1 13/13 14/1   $15,000   [1]  65/22               20878 [1] 48/7
14/13 15/3 15/10 16/18 17/23 $150 [1] 29/22                      20th [1] 84/7
18/20 19/16 20/6 20/10 21/19 $150 million [1] 29/22              21 [5] 18/7 111/12 111/16
23/15 24/6 26/18 27/2 28/8    $150,000   [2]   29/5  30/1         112/24 127/9
28/22 31/13 34/6 34/10 34/13 $174,000 [2] 72/9 72/11             224 [3] 11/24 11/25 41/13
34/17 35/14 35/22 36/22       $189,000 [2] 74/14 74/15           224.8 [5] 11/15 12/2 12/19
37/13 37/25 40/1 41/13 47/6 $2.5 [2] 29/3 29/13                   41/14 41/15
47/9 47/16 47/22 48/9 48/15 $2.5 million [2] 29/3 29/13 227 [6] 50/12 50/16 50/17
49/2 50/4 50/14 50/18 51/19 $250 [1] 22/4                         50/20 53/1 53/23
52/16 53/12 53/20 54/18 56/3 $45 [3] 29/2 29/12 120/18           23.5 [3] 29/7 30/13 120/25
57/20 59/7 59/11 59/24 60/19 $45 million [1] 120/18              231 [5] 26/20 27/1 119/4
60/23 61/5 62/23 63/6 67/12 $50,000 [3] 62/9 62/15 62/22 119/13 120/5
67/18 68/22 69/14 69/24       $500  [3]   22/4  22/5  22/7       231.2 [1] 119/5
70/13 72/15 72/19 73/24 85/2 $500,000 [1] 70/22                  232 [4] 34/8 34/10 34/14
85/10 86/7 87/5 88/14 88/17 $75,000 [3] 73/12 73/16               56/5
88/20 89/9 112/4 120/1         73/18                             232.1 [6] 40/3 41/23 47/8
MR. POLLACK: [50] 9/9 10/12   $8.5  [1]   83/10                   47/9 47/10 89/1
15/6 26/22 33/9 37/12 37/23 $8.5 million [1] 83/10               232467 [1] 19/7
40/3 40/5 40/10 41/3 43/5     .                                  239 [3] 85/4 85/5 85/10
43/13 44/21 45/14 46/5 46/17                                     24-month [3] 70/21 70/24
47/2 56/13 59/13 60/16 61/3 .1 [2] 119/5 121/20                   71/3
67/15 72/17 74/1 81/19 85/5 .2 [2] 119/5 121/21                  25 [9] 58/7 90/7 90/24 90/25
88/7 88/10 88/22 88/24 89/4 0                                     91/3 91/9 92/18 95/19 98/13
101/12 109/3 112/22 115/2                                        26 [6] 1/5 21/7 23/24 25/2
116/20 119/3 119/10 119/13    00157 [2] 1/3 136/9                 25/20 26/10
119/22 119/24 120/3 120/7     1                                  264 [4] 72/15 72/17 72/18
121/14 121/16 121/21 121/23                                       72/19
132/8 132/22                  10 [3] 58/9 82/6 131/14            26th [2] 18/11 136/9
MS. COTTINGHAM: [15] 91/13 10,000 [1] 120/21                     27 [5] 27/7 27/12 35/11
96/5 97/2 99/1 99/13 101/3    100 [1] 55/6                        50/22 51/12
133/4 133/12 134/1 134/3      101 [1] 2/5                        271 [3] 73/23 74/1 74/3
134/14 134/17 134/20 134/23 10:52 [1] 87/8                       27:09 [1] 21/21
135/4                         11 [2] 60/23 61/13                 27:14 [1] 22/2
MS. ETTINGER: [22] 89/24      12 [4] 11/16 12/4 19/19            27:52 [1] 21/21
90/2 90/6 90/12 90/20 91/1     63/22                             27th [1] 136/16
91/5 92/1 92/8 92/13 92/21    12:10 [1] 87/18                    28 [2] 19/23 48/20
93/1 93/6 94/9 94/11 95/2     12:55 [1] 20/8                     28th [2] 49/23 51/15
95/21 97/24 98/7 98/10 98/19 13 [2] 53/8 67/1                    29 [3] 15/16 15/20 85/14
101/4                         135 [1] 136/11
THE COURT: [130] 3/1 3/5      13:12 [1] 20/9                     3
3/8 3/13 3/22 4/11 4/15 5/22 14 [3] 2/5 72/14 84/1               30 [2] 21/13 103/7
6/23 7/2 7/5 7/8 7/19 7/24    1400 [1] 1/13                      300's [2] 134/1 134/2
8/6 8/11 8/16 8/21 9/5 10/11 15 [10] 20/15 20/16 58/9            302 [1] 133/15
10/15 11/1 11/7 11/23 11/25    70/22  70/25  73/23  87/21        304 [1] 133/15
12/2 12/16 12/21 12/24 13/3    89/16 90/3 98/6                   308 [1] 133/15
13/14 14/2 14/5 15/5 15/8     15-minute [1] 87/9                 323 [1] 133/15
26/21 26/25 33/10 34/8 34/12 150,000 [1] 120/22                  328 [1] 133/15
37/15 38/1 40/4 40/7 40/9     16 [1] 19/23                       33 [3] 29/7 30/13 120/25
41/2 41/5 41/14 43/12 44/13 17 [3] 85/4 98/10 98/22              35 [6] 90/10 90/13 91/6
44/22 45/22 46/6 46/21 47/4 17th [2] 49/19 103/10                 91/10 91/19 92/3
47/8 48/13 50/16 59/9 59/15 18 [5] 12/13 12/14 13/2 15/2 36.1 [4] 12/12 12/14 12/19
60/18 61/4 67/16 72/18 74/2    68/18                              12/22
81/21 85/4 85/8 87/6 87/23    198 [2] 133/14 134/4               3rd [1] 57/11
88/9 88/12 88/15 88/18 88/21 1:00 [1] 87/14
88/23 89/3 89/7 89/13 90/1    1:20 [1] 132/14                    4
90/5 90/11 90/16 90/24 91/4                                      40 [1] 19/20
91/10 92/6 92/10 92/17 92/24                                     411 [5] 60/25 61/2 61/3 61/4
4                              27/20 27/21 29/4 29/4 29/13       106/16 118/11 118/19 118/19
                               29/25 35/20 36/13 36/17           125/14 126/17
411... Case
        [1] 61/5
            8:18-cr-00157-TDC 39/13
                                Document
                                      39/16 306
                                             56/21Filed
                                                   56/2208/20/19agreed
                                                                   Page[2]
                                                                        138 of 157127/2
                                                                             71/7
413 [3] 119/15 119/16 121/21 56/25 57/8 62/23 64/15 66/20 agreement [5] 10/17 84/6
413.1 [6] 67/2 67/14 67/18     70/21 73/19 75/24 78/20           84/6 84/7 99/10
 67/19 69/16 119/19            111/5 120/21                     ahead [15] 16/12 36/20 37/16
413.2 [7] 67/2 67/14 67/18    accounts [9] 16/8 20/17 29/6 38/8 39/22 54/7 55/25 65/20
 70/1 119/19 121/18 121/23     77/20 77/22 77/24 78/10           88/24 101/12 111/22 112/1
491762 [1] 62/6                128/10 128/11                     114/2 115/3 119/18
5                             accuracy [3] 4/4 40/15 40/22 aid [1] 59/17
                              accurate [6] 6/12 40/25 41/1 Alare [3] 15/17 15/17 85/18
500 [1] 108/10                 43/17 44/4 44/11                 alcohol [1] 118/13
5th [1] 74/6                  accurately [1] 4/18               alert [1] 88/2
6                             acknowledge [1] 41/23             alerted [1] 25/23
                              Action [1] 136/8                  Alexander [5] 18/12 18/15
60 [1] 91/9                   actions [2] 82/19 82/25            31/22 51/1 121/9
615-T [1] 115/4               activated [1] 41/24               alias [3] 33/22 80/10 80/12
616 [1] 17/25                 actor's [1] 87/3                  alibi [2] 129/5 129/14
616-T [2] 18/1 117/4          actual [1] 46/12                  all [48] 5/3 8/15 9/19 9/22
616.1 [1] 19/18               actually [23] 7/9 8/5 8/21         10/17 13/11 15/22 17/4 17/6
616.1-S [1] 19/17              11/4 12/11 13/13 13/24 17/15 17/7 21/7 21/19 24/11 24/14
617 [2] 23/19 24/8             31/5 39/7 42/6 45/20 47/1         30/11 34/6 41/7 42/4 43/7
617-T [2] 23/17 24/1           50/19 52/21 84/22 87/1 89/2       44/23 45/25 46/25 64/16
6500 [1] 1/22                  104/12 104/18 104/22 104/25       79/24 84/23 85/1 85/2 85/21
7                              129/19                            90/10 93/15 94/21 94/23 95/5
                              add [2] 3/7 9/9                    95/8 95/12 95/12 96/18
7-12-2015 [1] 73/1            addict [1] 118/18                  100/18 104/22 105/25 123/8
703 [3] 15/3 15/5 15/9        addition [1] 127/1                 124/17 133/1 133/10 133/16
703-T [4] 15/3 15/5 15/9      additional [11] 26/25 41/9         133/18 133/21 133/25
 15/11                         42/20 44/15 45/6 65/22 85/7 allowed [3] 54/15 57/2 57/5
7th [1] 73/3                   86/5 90/1 91/18 96/14            allowing [1] 95/16
8                             address [41] 5/11 5/16 5/22 along [3] 25/13 119/5 126/2
                               6/11 6/14 6/21 7/23 8/18         already [7] 18/1 26/23 90/18
8,000 [1] 96/10                10/2 10/7 10/14 11/3 11/10        92/8 93/18 100/7 100/17
8-A [1] 48/13                  12/7 12/10 12/11 12/15 13/1 also [31] 7/4 7/16 14/23
80 [1] 60/25                   19/3 27/10 27/23 31/22 40/1       17/5 22/5 23/17 39/14 41/18
801 [8] 15/5 26/21 50/16       40/22 41/20 42/1 43/11 43/15 41/21 48/13 69/22 69/23 70/6
 61/3 67/15 72/17 85/4 85/9    43/16 44/1 44/12 44/20 45/12 71/12 89/10 90/4 97/10
803 [2] 40/3 42/25             45/20 45/22 46/11 46/12 48/5 106/23 120/23 121/1 125/5
82 [1] 81/13                   48/6 77/13 133/6                  125/21 126/5 126/7 126/13
83 [1] 82/8                   address or [1] 48/5                130/14 130/16 130/19 130/25
85 [1] 98/6                   addresses [4] 6/18 37/7 77/9 133/14 134/25
8:30 [1] 1/6                   82/18                            although [3] 4/24 11/5 135/1
                              adduced [1] 136/7                 always [5] 4/25 13/8 13/10
9                             admissibility [6] 43/1 43/4        42/10 55/23
90 [1] 51/11                   44/17 45/9 95/1 100/19           am [12] 32/19 41/10 52/24
                              admissible [2] 43/5 91/25          61/12 62/3 64/6 64/9 73/8
A                             admit [2] 47/8 85/10               74/9 109/6 114/25 133/21
a.m [2] 1/6 87/8              advisor [1] 68/21                 AMERICA [2] 1/3 136/8
Aaron [1] 64/24               affected [1] 84/12                American [2] 32/19 33/9
abbreviation [1] 110/23       affiliated [1] 130/8              among [1] 42/8
abilities [1] 39/15           affirming [3] 116/10 117/12 amount [8] 30/6 33/23 33/24
ability [2] 84/12 136/14       117/15                            36/12 49/18 49/24 105/7
able [17] 7/18 19/14 30/11    Affleck [1] 87/2                   131/13
 46/1 46/9 66/15 66/17 77/18 Afik [1] 55/10                     analysts [3] 20/16 20/21
 78/14 79/19 79/21 83/6 83/9 after [36] 26/10 28/22 34/1         20/25
 92/15 97/14 107/18 128/9      35/2 36/22 36/22 48/22 58/11 Anderson [1] 31/22
about [72] 3/3 3/3 3/11 5/7    58/18 59/3 65/3 65/20 66/4       another [9] 36/15 49/12 61/7
 5/9 5/9 5/21 5/24 6/19 9/20   66/6 67/1 71/25 72/11 75/14       70/3 74/15 82/12 95/18
 10/22 11/13 11/13 11/16       76/5 77/8 78/5 80/22 84/9         128/21 130/23
 13/10 13/17 14/1 14/20 14/23 84/9 88/3 88/13 88/20 99/22 answer [3] 9/21 93/25 98/7
 19/8 21/13 22/2 29/2 29/3     104/15 105/13 109/12 116/2       answers [4] 32/2 94/4 94/6
 29/12 29/12 29/21 30/24 31/2 116/18 123/12 125/22 129/24        100/4
 31/5 31/12 33/22 44/18 45/25 afterwards [1] 132/21             anticipate [3] 96/18 134/5
 67/10 71/7 74/25 75/5 75/16 again [16] 5/6 5/14 13/5            135/1
 76/13 79/7 80/25 82/9 83/15   13/19 13/23 41/20 43/20          any [36] 4/11 10/5 10/6 10/7
 84/17 84/19 84/23 89/16 92/3 62/13 69/19 73/16 85/6             12/8 15/6 20/20 25/10 26/22
 92/18 92/19 92/25 95/20 96/8 101/11 113/3 117/4 132/14          28/20 28/21 29/8 30/19 31/8
 97/6 97/7 98/13 102/7 102/11 132/23                             35/20 40/21 42/18 43/25 69/8
 104/4 109/20 111/16 111/24   against [3] 6/16 43/15             79/20 81/9 83/23 85/5 89/18
 113/16 116/7 116/13 122/2     129/18                            90/18 91/18 94/7 100/5
 122/16 124/7 125/22 127/21   agent [5] 11/15 16/11 22/23        100/25 123/4 123/6 123/8
 133/10                        26/16 68/11                       123/17 130/15 132/20 135/1
above [1] 73/9                agents [3] 28/8 66/15 68/13 anyone [1] 71/16
absolutely [1] 117/15         ago [4] 111/16 111/20 112/10 anything [24] 6/18 6/20 9/9
abuse [1] 101/17               113/17                            9/19 9/23 10/2 11/13 40/14
access [3] 77/9 77/18 77/19 agree [18] 9/10 43/13 43/20          43/22 44/1 54/2 54/8 54/18
accompanying [1] 67/2          43/23 46/22 89/7 95/18 96/24 72/4 82/23 88/4 89/24 91/24
account [26] 22/7 27/16        100/20 100/22 102/23 103/12       100/9 100/14 116/7 116/12
A                               38/3 41/9 72/6 90/15 92/3        50/5 52/19 53/3 56/4 56/11
                                92/5 95/7 112/22 124/6           56/18 75/12 79/13 83/23
anything...
       Case [2]   124/2 133/11 asked
             8:18-cr-00157-TDC   Document   306 32/21
                                      [8] 9/21    Filed65/2
                                                        08/20/19 84/22
                                                                   Page87/15
                                                                        139 of87/20
                                                                                157 88/7 91/22
anywhere [4] 8/1 58/7 128/14 104/13 104/15 114/1 121/5           96/13 99/25 108/18 120/1
 128/16                         129/12                           120/1 120/4 121/17 131/17
apologize [10] 14/10 53/5      asking [3] 6/17 42/3 123/16       132/13 132/15 133/10 133/21
 55/11 60/21 60/25 105/10      asserted [2] 10/14 44/13        background [1] 79/7
 110/6 110/22 115/24 121/8     assets [4] 29/3 29/12 29/22 backs [6] 3/18 39/9 46/2
apparent [1] 90/14              120/18                           46/4 46/5 46/16
appear [3] 16/16 71/10         assigning [1] 28/3              backup [1] 136/14
 115/15                        assist [4] 76/19 124/2          bad [2] 84/17 125/22
APPEARANCES [1] 1/10            126/18 127/3                   balance [3] 56/21 56/22
appears [3] 12/11 29/1 74/18 assisted [4] 127/4 129/2            70/20
apply [1] 95/5                  130/20 130/23                  bank [18] 42/2 48/25 49/8
appreciate [3] 14/9 98/11      associated [3] 100/9 130/5        50/6 50/13 51/4 51/13 51/17
 99/1                           130/7                            53/11 53/14 53/17 53/18
approach [2] 17/10 17/18       assume [3] 60/13 117/21           54/14 62/7 62/14 62/15 62/19
approachments [1] 83/1          117/23                           73/15
appropriate [1] 94/1           assumed [1] 96/1                Bankins [4] 1/21 136/3
approve [1] 46/15              assuming [1] 95/6                 136/19 136/20
approved [6] 62/9 62/14        assured [2] 102/18 103/7        BARRY [1] 1/17
 62/19 73/12 73/15 74/13       ATKINSON [8] 1/12 2/5 3/3       based [9] 32/23 33/1 34/9
approximately [5] 20/9 35/5     14/12 38/4 89/1 115/7 125/11 37/18 42/21 60/6 81/19
 58/5 81/12 132/22             Atkinson's [1] 125/14             108/13 128/17
April [2] 81/3 81/5            atmosphere [2] 118/10 118/17 basically [1] 93/24
April 2017 [1] 81/3            ATT [5] 36/15 37/4 37/6         basis [2] 96/16 103/23
are [105] 3/15 3/24 5/10        47/15 56/25                    Bates [1] 89/19
 5/18 6/3 6/12 6/16 11/4 11/8 attachment [5] 19/6 19/19        be [118] 3/12 5/2 10/5 10/22
 12/17 13/8 15/9 17/15 19/13    25/14 34/8 35/24                 12/10 13/20 14/7 16/23 18/17
 20/16 21/3 21/12 22/3 22/8    attachments [2] 24/14 36/25       19/13 19/15 21/1 21/9 21/23
 22/12 22/19 22/22 24/14       attempt [1] 10/3                  24/18 26/3 27/8 27/15 32/15
 24/14 24/16 24/17 24/22 29/7 attention [1] 114/25               34/1 34/4 36/10 37/22 38/7
 30/11 30/13 30/24 34/23       attorneys [1] 82/19               40/6 41/24 42/12 45/5 46/1
 35/18 39/2 40/17 40/25 42/3 attributed [1] 23/2                 46/9 46/12 47/15 49/8 49/12
 42/14 42/19 43/14 43/22       audio [7] 19/19 24/18 24/21       49/14 54/15 54/17 55/17 62/5
 43/25 44/1 46/2 46/3 49/18     27/14 35/13 116/3 116/5          62/6 62/22 63/12 63/18 66/3
 55/3 61/11 62/1 64/8 67/18    August [20] 18/11 18/18 21/7 66/17 68/14 72/4 73/3 73/16
 73/7 74/8 81/17 86/14 87/5     23/24 25/2 25/20 26/10 27/7      73/18 78/14 78/24 79/12
 87/10 87/13 90/10 90/10        27/11 27/12 28/4 35/11 48/20 79/19 79/21 79/21 79/22 86/3
 90/13 90/13 90/17 90/22        49/23 50/22 51/12 53/8 57/25 86/4 86/6 86/20 87/25 88/8
 90/25 91/7 91/18 91/19 92/11 75/15 134/22                       89/10 90/19 91/8 91/8 91/25
 92/12 92/22 92/23 92/25 93/2 August 13 [1] 53/8                 92/2 92/14 92/15 93/14 93/21
 93/2 93/15 94/14 95/1 96/1    August 26 [5] 21/7 23/24          94/5 94/7 94/14 95/1 95/24
 96/6 97/9 99/10 100/5 100/5    25/2 25/20 26/10                 96/22 97/14 97/17 98/25
 100/13 100/17 100/17 100/25 August 26th [1] 18/11               99/10 99/11 99/17 99/19
 111/21 114/1 114/12 118/5     August 27 [5] 27/7 27/12          100/13 100/24 101/2 101/10
 119/9 120/25 121/21 124/17     35/11 50/22 51/12                104/5 105/22 108/13 108/20
 124/18 133/5 133/14 133/16    August 28 [1] 48/20               109/18 112/3 114/21 117/22
 133/18 133/22 133/25 134/5    August 28th [1] 49/23             119/18 123/11 124/21 126/21
 134/13                        August of [1] 134/22              127/12 128/4 129/9 130/11
areas [1] 127/4                AUSTIN [3] 2/4 63/13 63/20        130/14 130/17 131/15 131/17
aren't [2] 93/6 97/20          authorization [4] 36/5 36/14 131/19 131/19 131/20 131/20
argument [5] 4/24 5/20 13/7     47/15 89/4                       132/8 132/9 132/18 134/6
 46/12 90/19                   authorize [1] 40/20             became [2] 32/13 84/15
around [10] 25/2 29/5 29/25 automatically [1] 62/17            because [32] 4/6 4/22 5/12
 72/8 72/11 76/13 87/17        available [2] 70/20 92/5          5/18 6/13 6/14 8/10 13/6
 103/21 120/22 131/8           Avenue [1] 1/13                   13/23 22/8 32/12 44/17 46/13
articles [1] 31/6              average [3] 29/4 29/24            54/12 65/14 66/14 66/14
as [94] 3/12 3/18 8/6 9/25      120/20                           78/14 79/10 79/10 87/15
 11/9 12/20 13/25 15/23 15/23 Aviv [56] 7/10 9/21 9/22           94/19 94/22 96/2 97/19 99/25
 16/10 17/10 17/11 17/12        12/12 12/20 14/21 15/23 17/4 101/19 111/24 117/25 121/3
 17/15 17/20 19/24 22/7 22/22 17/5 17/7 17/9 17/12 19/5          128/1 129/13
 28/19 31/17 33/11 36/5 36/5    20/2 21/7 21/10 22/14 22/23 become [3] 29/16 60/16 81/10
 36/9 36/14 36/20 36/20 37/7    24/12 25/20 26/11 28/4 32/8 been [27] 8/24 10/4 10/15
 38/22 39/24 40/14 41/18 42/3 32/18 33/2 37/19 55/9 57/25        25/15 27/25 28/1 42/22 43/18
 42/18 43/2 43/4 44/16 45/7     58/13 58/21 59/1 60/4 60/14      54/13 54/14 56/3 63/12 63/13
 45/24 46/1 55/6 55/6 59/8      61/17 65/25 68/9 68/10 74/22 63/23 83/6 83/9 83/11 90/19
 59/14 59/16 62/10 67/4 68/11 75/19 75/25 77/5 78/9 78/19        96/20 103/19 104/17 104/18
 68/16 68/20 78/8 81/22 83/10 82/5 84/18 84/22 84/23 85/1        109/5 111/7 112/21 131/1
 87/14 87/14 90/19 91/7 91/7    85/21 103/13 103/15 108/10       132/24
 91/23 91/23 91/23 92/1 93/7    110/18 114/20 116/24 118/9     before [26] 1/8 14/19 30/17
 93/7 94/5 94/5 95/8 95/14     avoid [2] 3/18 4/8                31/15 35/8 41/23 57/5 72/6
 96/15 96/16 96/18 98/15       aware [1] 20/20                   75/15 75/18 92/13 94/14
 98/20 99/4 99/16 99/16        away [1] 59/24                    94/15 96/21 97/4 97/11 99/20
 100/15 100/18 103/15 105/3                                      111/13 111/22 112/12 113/18
 107/5 108/4 108/4 112/21      B                                 113/23 114/17 129/1 133/2
 116/4 117/15 117/18 121/4                                       133/11
 125/4 125/12 127/11 131/13    back [39] 6/15 14/8 16/9
                                24/7  25/19 31/14 37/3  39/1   began [3] 28/12 68/11 80/4
 133/13 136/12
ask [12] 10/3 21/24 37/14       40/18 45/17 45/19 47/23 48/3 begin [1] 109/14
B                             body [2] 62/8 86/9                65/22 86/21 101/8 103/3
                              boiler [6] 86/16 86/18 86/19 117/7 117/7 117/10 125/1
beginning [6]
       Case    56/23 77/7
            8:18-cr-00157-TDC   Document
                               86/21        306 Filed 08/20/19 133/20
                                      87/2 87/4                   Page 140 of 157
 78/23 80/4 109/16 114/11     bonafides [1] 25/8               called [5] 80/20 101/23
begins [1] 134/18             bonus [6] 86/5 111/5 111/13       102/1 105/15 122/13
begun [2] 86/2 86/13           112/11 113/23 114/8             calling [4] 108/19 109/1
behalf [6] 2/3 36/6 36/14     bonuses [2] 86/5 114/10           110/12 110/21
 36/16 56/21 57/3             Book [62] 16/8 21/4 27/22        calls [8] 24/3 24/22 26/3
being [12] 3/25 44/21 44/22    28/15 30/9 33/5 33/25 36/2       26/11 65/4 117/21 117/22
 59/16 78/15 82/1 82/6 107/5   36/5 36/13 36/16 37/10 37/19 117/25
 114/24 115/1 117/10 131/24    38/9 39/4 39/4 39/7 39/9        came [2] 105/13 135/3
believe [29] 4/10 25/22        39/17 39/21 49/9 54/7 54/18 can [88] 3/12 5/3 5/12 6/5
 29/17 29/22 41/12 41/14       56/2 57/3 60/10 63/14 64/12      10/18 10/23 14/12 15/17
 42/11 43/2 43/3 51/14 61/20   64/15 66/20 67/5 67/23 69/6      18/15 19/2 21/6 23/20 24/17
 64/24 65/22 81/4 81/13 90/8   70/8 70/18 70/19 70/23 72/12 28/21 30/8 31/15 32/5 32/5
 103/1 105/1 105/19 105/20     75/6 75/24 77/9 78/16 78/19      40/19 42/19 43/6 44/16 45/17
 106/5 111/3 112/13 117/8      79/9 79/15 79/23 80/12 80/13 45/18 45/19 46/7 50/19 52/13
 117/12 121/5 126/15 129/19    80/14 81/9 81/14 81/18 81/25 53/21 53/25 56/9 56/12 56/14
 134/10                        82/21 107/18 115/14 116/4        59/25 62/4 64/20 84/2 85/18
believed [1] 118/1             116/19 117/11 117/24 128/11      86/15 87/14 87/20 88/14
believes [1] 134/8             128/15                           89/22 89/24 90/1 91/14 91/21
believing [1] 104/24          Bortolino [1] 75/24               91/23 91/25 93/7 94/7 94/8
below [3] 86/20 86/24 133/22 both [3] 4/17 45/16 131/1          94/25 95/18 97/19 97/20
Ben [1] 87/2                  bottom [21] 12/5 15/12 18/2       99/16 100/2 100/12 101/7
Bench [1] 40/9                 18/6 23/20 23/22 27/3 47/20      104/19 105/21 110/3 110/9
beneficiary [2] 54/16 54/17    49/15 49/16 52/25 57/13          110/20 111/15 112/3 114/9
benefit [1] 79/22              70/14 71/10 72/21 73/7           115/3 115/18 115/18 115/23
Berdeaux [8] 62/1 62/5 82/13 109/11 115/9 115/10 117/5          115/24 116/21 119/5 119/6
 82/13 130/24 131/6 131/9      127/8                            119/7 121/17 122/4 122/4
 131/23                       bounce [1] 6/15                   123/13 123/24 125/8 127/18
Berdeaux's [1] 62/23          branch [15] 15/21 15/23 17/9 132/7 132/19 133/10 133/10
Berdeaux-491762-BWT [1] 62/1 17/12 18/20 19/5 22/24 24/12 can't [5] 6/15 9/7 22/5
besides [6] 54/3 77/24 86/5    63/19 63/24 65/10 84/23 85/1 93/21 115/20
 88/17 90/25 128/15            85/21 116/24                    Canadian [1] 33/17
best [6] 3/10 66/16 96/16     break [13] 87/8 87/9 87/16       cancel [1] 16/13
 104/20 104/21 136/14          87/19 88/7 88/12 88/14          cancelled [1] 17/15
better [4] 4/20 32/20 93/18    125/23 132/8 132/13 132/19      canned [2] 32/1 32/4
 97/17                         133/2 134/12                    capacity [1] 136/6
between [11] 21/12 21/12      Brian [3] 128/23 128/24          Capital [1] 54/17
 29/7 30/13 49/19 58/7 76/11   129/4                           card [28] 3/22 4/8 5/11 5/13
 88/4 108/22 120/25 133/16    briefly [1] 64/20                 5/18 5/25 6/1 6/4 6/6 6/7
beyond [3] 42/14 46/23 89/23 bring [7] 66/15 66/17 84/16        6/19 6/22 7/16 7/17 7/19
Big [4] 21/4 77/9 81/9 82/21 86/14 104/13 109/2 110/13          7/20 11/9 38/24 39/1 39/6
Bigelman [10] 52/6 52/7 52/9 bringing [5] 63/15 65/8 86/6 39/14 39/17 39/18 39/23
 52/22 53/11 53/18 54/24 55/1 86/7 130/8                        40/20 44/20 49/11 62/16
 55/3 55/13                   broad [2] 82/15 107/7            cards [4] 3/20 3/20 7/15 8/4
Bigelman's [1] 54/1           broaded [1] 82/6                 care [2] 44/3 44/18
biggest [4] 39/2 104/14       broader [1] 100/10               careful [1] 111/24
 104/16 105/1                 broker [3] 28/15 28/19 66/7 case [25] 3/16 4/5 4/25 9/3
BigOption.com [1] 72/24       broker's [1] 56/1                 9/4 10/23 12/8 13/5 13/7
bill [13] 7/6 7/23 12/6 39/5 brokers [3] 20/15 20/20            13/11 13/18 13/25 19/12
 39/24 39/25 39/25 41/19 42/2 20/25                             26/24 36/10 43/17 49/10
 43/15 45/7 46/20 46/21       brought [9] 55/22 58/25 65/5 87/21 94/14 96/18 97/12
bills [2] 7/1 12/9             65/11 88/25 104/14 104/19        100/7 100/17 132/15 136/7
binary [77] 12/24 16/8 21/4    105/1 108/20                    cases [9] 3/8 4/17 42/7
 25/9 27/22 28/15 30/9 33/5   Bryant [1] 8/3                    44/23 45/2 45/2 45/8 46/23
 33/25 36/2 36/5 36/13 36/16 buck [2] 107/12 110/16             130/13
 37/10 37/19 38/9 39/3 39/4   Buckley [2] 115/10 116/4         categories [1] 90/5
 39/7 39/9 39/17 39/20 49/9   build [5] 20/21 21/1 21/17       categorize [2] 101/24 119/1
 54/2 54/7 54/11 54/18 55/19   22/21 29/17                     category [2] 4/3 133/16
 56/2 57/3 60/10 63/14 64/12 building [2] 20/17 94/18          caught [2] 129/8 129/9
 64/15 66/20 67/5 67/23 69/6 bullet [1] 13/3                   cause [1] 6/9
 70/8 70/18 70/19 70/23 72/12 bunch [1] 56/21                  Cavanaugh [2] 19/7 19/13
 75/6 75/24 76/21 77/2 77/9   business [23] 3/3 3/11 3/12 Cavanaugh-232467 [1] 19/7
 78/15 78/19 79/8 79/9 79/15   3/24 4/20 5/6 5/15 6/5 8/6      cc [1] 52/14
 79/23 80/11 80/13 80/14 81/9 9/8 13/18 40/14 41/4 43/25       cemetery [1] 86/16
 81/14 81/18 81/25 82/21 83/2 44/7 44/7 45/11 102/11           center [1] 86/21
 83/3 83/4 105/14 107/14       106/14 106/15 107/2 127/13      CEO [6] 110/18 110/23 111/1
 107/18 115/14 116/3 116/19    130/3                            114/14 114/16 118/2
 117/11 117/24 127/5 128/11   buy [1] 4/24                     CEO's [1] 118/6
 128/15 129/15                BWT [6] 62/1 62/6 62/9 73/11 certain [4] 3/17 5/8 26/5
BinaryBook.com [5] 16/16       73/15 74/13                      83/6
 18/6 18/25 19/3 27/9                                          certainly [4] 43/18 46/7
binder [7] 15/3 17/25 23/18 C                                   93/14 116/15
 34/16 48/13 60/23 133/7                                       CERTIFICATE [1] 136/1
birth [2] 11/21 41/18         Caesarea  [2]   28/5  134/14
bit [6] 9/8 78/24 112/16      Caesaria [3] 52/12 58/8 82/7 certified [6] 91/19 91/22
                              CAITLIN [1] 1/11                  92/4 92/5 92/12 92/17
 120/7 123/11 133/11                                           certify [2] 136/5 136/11
black [1] 86/12               call [18]   9/4  14/3  18/9 21/9
blue [1] 67/1                  25/13 26/13 35/8 64/21 65/16 Cestnik [2] 3/11 42/8
C                             closed [1] 65/3                consideration [1] 75/12
                              closely [2] 68/24 69/1         considered [1] 26/4
chain [2]
       Case55/17 116/17
            8:18-cr-00157-TDC   Document
                              closer       306 Filed 08/20/19considering
                                      [1] 105/9                 Page 141 of
                                                                          [1]15775/11
chance [2] 54/13 100/1        closing [1] 86/7               conspiracy [2] 131/5 133/23
change [3] 77/13 77/15 77/17 Cohen [15] 18/9 19/15 19/24 constitute [1] 136/12
changed [2] 51/10 78/23        20/2 20/4 22/2 22/4 23/2      consumed [1] 118/13
chapter [6] 101/20 101/22      29/21 106/23 106/24 108/23    contact [3] 16/12 34/23 66/5
 101/22 103/25 104/2 118/23    110/17 117/7 117/10           contained [1] 66/23
characterization [5] 115/12 Cohen.MP [1] 19/7                containing [1] 11/21
 115/13 117/10 117/11 125/15 Cohen.MP-3 [1] 19/7             content [1] 114/2
characterize [8] 107/2        coincidence [1] 105/4          CONTENTS [1] 2/1
 124/11 125/2 125/3 125/4     collect [1] 43/20              context [3] 86/17 114/4
 129/11 129/12 131/13         collected [3] 9/24 40/13        133/23
characterized [1] 116/4        45/18                         contexts [1] 62/11
characterizing [1] 125/12     collecting [1] 4/6             continue [4] 14/13 101/11
charge [20] 3/18 39/1 39/9    color [1] 3/7                   109/17 109/21
 40/18 40/20 45/17 45/19 46/2 Columbia [1] 10/9              continued [3] 14/15 78/5
 46/3 46/5 46/15 63/18 107/6 come [11] 4/25 17/8 55/20        78/5
 107/7 107/9 107/11 110/20     58/23 76/14 88/4 88/7 95/15 contract [3] 41/24 71/8
 117/20 130/4 131/9            99/25 103/12 133/10            123/1
charged [3] 130/11 130/14     comfortable [5] 21/18 23/11 convention [1] 19/8
 131/14                        28/21 29/19 69/13             conversation [10] 26/14
charging [1] 131/23           coming [5] 22/8 22/12 22/19     64/17 65/5 103/3 115/10
check [6] 8/9 9/1 9/2 51/14    49/20 95/16                    115/12 116/4 116/13 116/23
 89/13 132/20                 comment [1] 112/6               117/2
checked [1] 92/6              commission [7] 22/9 22/13      convince [1] 104/7
Checks [1] 75/23               22/19 62/21 73/18 77/3        Coordinator [5] 115/14 116/3
Cherrywood [1] 1/22            105/23                         116/19 117/11 117/24
chief [2] 110/25 111/1        commits [2] 70/18 70/19        copied [5] 52/14 61/24 73/7
childhood [3] 128/25 129/4    committed [1] 78/15             73/9 74/8
 129/10                       committing [1] 125/23          copies [4] 7/1 8/1 8/4
chose [1] 104/16              common [1] 26/10                119/10
CHUANG [1] 1/8                communicate [1] 26/15          copy [3] 39/5 39/22 39/23
Circuit [1] 3/8               communicated [1] 26/17         corner [1] 127/8
circulated [2] 114/24 115/1 communication [1] 129/16         corporate [5] 17/21 20/6
city [2] 6/12 48/6            Communications [2] 68/9         28/20 107/20 108/14
clarification [2] 90/16 91/6 76/19                           corporation [1] 82/20
clarify [2] 91/21 91/25       companies [2] 77/3 83/4        correct [92] 16/18 25/17
clear [11] 13/6 38/2 44/17    company [26] 9/7 10/15 40/21 25/25 48/4 50/10 50/23 50/24
 45/11 45/15 46/16 100/8       40/23 76/10 79/11 80/18        51/19 68/19 71/10 73/13
 108/18 108/25 109/18 110/12   102/1 102/25 103/15 106/4      77/21 77/23 79/3 80/24 83/11
clearly [4] 5/9 45/12 46/4     107/9 107/14 107/15 107/20     83/24 85/15 85/16 85/22
 133/22                        108/2 108/3 108/13 109/2       85/23 86/1 88/21 89/7 101/17
clerk [1] 89/9                 110/13 124/15 124/20 126/18    101/21 102/3 102/5 102/6
client [47] 11/18 16/12        127/3 127/20 130/1             102/12 102/19 103/17 103/24
 19/11 19/13 20/24 22/21      company's [2] 40/24 129/25      104/6 104/8 105/16 105/18
 22/22 24/22 25/3 25/21 27/22 compare [2] 27/13 35/11         107/21 107/22 111/10 113/11
 27/24 28/12 29/3 29/4 29/12 compared [2] 32/17 123/21        114/15 115/8 115/11 115/14
 29/15 29/24 30/3 30/4 30/10 compensation [1] 104/5           115/17 116/6 116/13 116/25
 36/10 36/14 36/20 38/9 38/19 complete [2] 9/20 91/16         117/2 117/11 120/10 120/12
 38/23 39/25 40/13 40/16      completely [3] 45/11 100/13     120/15 120/19 120/23 121/1
 40/20 42/24 47/20 48/2 49/20 119/15                          121/8 121/10 121/21 121/22
 54/5 57/3 62/15 64/10 66/18 compliance [3] 11/16 11/17       121/24 122/3 122/4 122/20
 68/16 82/9 111/5 111/8        11/17                          123/5 123/18 124/13 124/25
 120/21 124/4 130/11          composite [1] 17/4              125/6 125/21 126/7 126/8
client's [9] 3/13 11/20 12/6 computer [5] 125/12 125/18       126/14 126/25 129/5 130/1
 12/9 20/21 38/11 41/19 56/1   125/23 128/2 128/3             130/10 130/12 130/13 130/15
 62/5                         computers [1] 129/25            130/16 130/18 130/19 130/22
client.pdf [1] 36/6           concern [5] 39/9 39/11 42/18 130/25 131/1 131/2 131/3
clients [66] 3/19 16/6 17/17 64/25 102/15                     131/4 131/7 134/14
 21/2 21/13 21/14 23/4 23/10 concerned [2] 5/7 5/9           correctly [1] 126/12
 26/11 26/12 26/16 28/18 29/7 concerns [3] 5/5 102/10        correspond [1] 134/8
 29/9 30/8 30/13 30/21 32/9    102/13                        correspondence [2] 43/25
 33/15 33/17 36/18 37/11 38/9 concluded [1] 135/8             133/16
 38/21 39/21 49/10 51/10 60/3 conducting [1] 130/9           corresponding [1] 24/2
 60/7 68/14 75/6 79/4 79/23   conference [1] 40/9            corroborate [1] 43/22
 79/24 80/2 80/8 80/12 81/10 confidence [3] 21/2 21/17       corroborates [1] 41/16
 82/1 82/8 83/19 83/22 84/16   71/6                          corroborating [2] 41/20 43/8
 102/5 102/14 107/19 111/12   confident [3] 21/4 23/13       Corsetty [30] 8/8 8/11 10/8
 112/10 113/17 113/22 114/8    69/13                          33/6 33/8 33/13 33/18 33/25
 114/9 114/17 120/24 122/21   confirm [1] 109/24              34/21 35/6 35/18 36/10 36/16
 122/23 123/2 123/5 123/10    confirmation [1] 36/3           47/16 47/22 48/5 48/12 48/19
 123/18 124/8 130/4 131/1     confirmed [1] 24/21             48/23 49/6 49/10 49/12 49/22
 134/8 134/9 134/10           confirming [2] 133/19 133/21 49/23 51/13 51/18 53/19 56/9
clients' [1] 20/17            confused [2] 55/11 120/7        56/24 89/11
clip [5] 19/19 19/21 20/7     conjecture [1] 72/5            Corsetty's [3] 8/10 36/24
 20/8 21/20                   connection [1] 7/18             56/20
clips [1] 19/18               consider [3] 75/9 75/14        COTTINGHAM [1] 1/11
close [5] 59/24 81/16 84/14    114/20                        could [101] 15/2 15/11 15/12
 88/8 98/5
C                             customized [1] 32/15                descriptor [1] 57/19
                              cut [1] 4/13                        designed [1] 122/21
could... [98]
       Case     17/24 18/1
             8:18-cr-00157-TDC  Document
                              Cypress  [4] 306     Filed
                                              105/22      08/20/19desks
                                                      106/4          Page 14259/24
                                                                        [1]   of 157
 18/2 18/21 19/17 20/7 20/8    106/5 106/13                       details [8] 34/24 49/1 49/8
 20/11 21/20 23/16 23/18      CYSEC [3] 105/19 105/20              51/5 51/9 51/13 54/3 115/2
 23/19 24/1 24/7 27/3 28/9     105/21                             determine [5] 19/14 91/4
 28/25 34/14 34/18 35/15                                           93/3 94/25 116/11
 35/23 36/23 39/13 39/18      D                                   determined [2] 21/8 117/6
 39/19 45/19 47/10 47/13                                          develop [1] 69/3
 47/17 47/23 48/8 48/9 48/16 D.C [3] 1/13 1/19 108/14             did [208]
 49/3 49/4 49/16 50/5 50/11   daily [1] 103/22
                              dangerous   [1]   78/24             didn't [16] 4/24 35/8 39/3
 51/20 52/17 52/21 53/9 53/13                                      39/17 55/16 75/4 77/15 77/17
 53/22 54/13 54/19 56/4 57/21 Daniel  [2]   115/10   116/4
                                                                   98/4 98/5 116/7 121/11 123/8
 59/8 60/23 61/6 62/13 62/24 data [4] 76/9 125/5 125/8             124/10 126/11 127/16
 63/7 64/2 64/5 67/1 67/19     127/19
                              date  [13]   11/21   27/12  35/12   Diesel [5] 61/14 61/17 73/11
 68/14 68/23 69/15 69/25                                           74/5 74/12
 70/14 70/17 72/14 72/20 73/1 41/18 52/22 53/6 53/8 73/1          difference [2] 10/7 44/10
 73/20 73/23 74/12 85/11       81/5  84/5  84/6  84/7  127/8
                                                                  different [13] 5/19 6/10
 85/12 86/8 86/11 91/21 97/15 dates [1] 27/13                      6/17 28/7 32/6 32/7 76/10
 97/16 98/17 98/21 104/20     day [26] 18/24 22/6 24/10
 104/21 104/22 105/8 109/9     27/15 28/2 30/17 35/14 51/12 76/12 77/2 80/16 80/17
 109/10 111/8 111/12 112/11    51/17 56/9 56/11 56/19 56/23 100/13 123/20
 113/17 113/22 114/8 114/17    71/21 73/3 86/4 91/21 98/15 differently [1] 112/17
                               102/4 102/4 107/10 107/10          difficulties [1] 21/23
 121/4 123/11 125/2 127/12                                        digit [1] 19/14
 129/8 134/8                   117/20  117/20   136/9  136/16
couldn't [4] 55/6 116/11      day-to-day [2] 107/10 117/20 direct [5] 2/5 14/15 111/4
                              days [5] 48/22 48/24 51/11           117/5 131/12
 123/3 124/1                                                      directly [2] 83/2 127/20
counsel [1] 61/1               87/10  96/25
                              DCF [2] 36/9 37/4                   disaster [1] 56/10
Countries [1] 106/1
country [4] 5/17 105/25       deadline [9] 91/12 93/5 95/4 disclose [1] 81/6
                               95/7 95/8 95/9 98/3 98/4           discuss [4] 87/21 88/4 114/2
 106/13 106/15                                                     132/14
country's [1] 11/22            99/7
                              deadlines [1] 93/22                 discussed [6] 34/12 48/12
County [1] 10/8                                                    55/21 91/20 103/5 115/6
couple [7] 9/10 31/6 32/6     deal [1] 96/11
                              dealing  [2]    4/18  11/10         discussing [2] 93/3 96/9
 43/6 55/22 59/24 129/1                                           discussion [1] 104/4
course [9] 19/5 20/16 36/19 deals [2] 12/25 86/7                  discussions [2] 90/22 134/9
 43/11 53/6 80/15 88/2 90/12  December   [1]   73/4
                              December   2015  [1]   73/4         dispute [1] 46/6
 131/22                                                           disputes [1] 46/5
court [18] 1/1 1/21 1/21 3/8 decent [1] 31/1                      disseminate [1] 28/7
 9/11 9/21 26/23 45/8 47/6    decide [1] 94/20
                              decided  [4]    92/20  103/25       disseminating [1] 68/13
 84/10 85/7 90/1 91/21 98/1                                       distillation [1] 3/10
 136/3 136/4 136/9 136/20      104/3 124/12
                              deciding [1] 95/20                  DISTRICT [7] 1/1 1/1 1/9
Court's [4] 47/3 85/6 89/3                                         1/21 10/9 136/4 136/4
 89/5                         decimated   [1]   84/14
cousin [5] 127/24 128/1       decipher [3] 62/4 62/13 73/2 division [5] 1/2 67/24 68/1
                              decisions [2] 93/19 107/8            68/2 71/8
 128/2 128/12 128/18                                              DMV [3] 6/16 7/2 42/13
covered [1] 99/10             declaration    [1]   12/9
                              Defendant [2] 1/6 1/16              do [200]
CPI [3] 29/10 30/21 31/10     defendant's [1] 99/3                doctor [1] 28/21
crappy [1] 75/3                                                   document [41] 6/1 7/21 8/13
create [4] 31/20 69/12 75/2   defense  [12]    11/14  89/16
                               91/17  93/17   94/14  96/18         10/21 11/19 11/21 12/24
 129/14                                                            41/17 42/15 42/16 42/21
created [6] 31/18 70/6 71/23 97/10 97/13 99/4 99/9 99/18           42/24 46/14 67/2 68/3 68/5
 71/25 122/18 123/12           133/14
                              definitely   [2]   25/14   55/21     68/15 69/10 69/20 70/3 70/12
creating [2] 68/12 71/22                                           71/10 71/22 71/25 76/1 76/5
credit [33] 3/19 3/20 3/21    defraud [4] 104/24 122/21
                               124/4  131/6                        89/7 98/12 111/22 115/6
 4/8 5/11 5/13 5/18 5/25 6/1                                       119/21 120/10 121/3 122/8
 6/4 6/6 6/7 6/19 6/22 7/15   defrauded   [3]   131/11   131/24
                                                                   122/18 123/7 123/10 123/12
 7/15 7/17 7/19 7/20 8/4 11/9 131/25                               123/14 123/17 123/17
 38/24 39/1 39/5 39/14 39/17 defrauding [1] 132/4                 documentation [1] 66/22
 39/18 39/23 40/20 44/20      degrees  [1]    28/22
                              delay [1] 14/9                      documents [63] 4/6 7/25 8/2
 49/11 62/16 62/21                                                 8/11 8/19 11/13 11/19 12/15
Criminal [2] 1/3 136/8        demo [1] 57/8
                              demonstrative    [3]   59/9  59/15   12/20 13/3 36/18 38/17 38/18
CRM [3] 27/25 62/6 62/17                                           40/12 40/18 40/19 41/25 67/4
cross [5] 2/5 46/25 88/5       59/17
                              department [2] 1/11 71/20            67/7 76/6 76/8 78/1 78/8
 101/12 101/14                                                     78/9 78/18 89/13 89/16 90/1
cross-examination [3] 2/5     depending   [1]   130/6
                              deposit  [24]    21/4  30/7  36/3    90/7 90/10 90/13 90/16 90/22
 101/12 101/14                                                     90/24 91/9 94/13 95/5 95/8
cross-examine [1] 46/25        36/22 38/8 39/3 39/7 50/2
                               50/3  51/10  64/14   65/21  66/6    96/5 96/21 97/6 97/7 97/10
cull [1] 115/3                                                     97/13 98/2 98/6 98/8 98/13
currently [3] 29/2 29/11       66/19  66/24   72/9  72/11  74/15
                               111/13 112/11 113/18 113/22         99/6 99/20 99/23 123/10
 120/18                                                            123/11 124/21 126/14 126/15
custodian [2] 9/4 13/19        114/10  114/17
                              deposited   [1]   36/21              126/16 126/17 126/24 127/2
customer [14] 3/17 4/22 9/14                                       127/6 128/13 128/18
 16/9 22/18 37/23 40/22 41/1 depositing [8] 21/18 23/12           does [28] 9/16 10/21 13/16
 44/22 44/24 44/25 44/25       29/19  30/5  36/11   36/12  49/11
                               69/14                               16/1 16/24 27/12 35/11 41/23
 46/13 46/24                                                       44/8 47/20 53/17 53/20 70/8
customer's [3] 6/8 37/23      deposits [3] 17/16 21/19
                               71/7                                70/10 70/11 70/13 74/15
 43/24                                                             74/17 74/20 93/12 102/18
customers [3] 7/14 8/15       describe   [1]   59/6
                              description [2] 54/8 100/10          109/14 109/17 110/20 114/7
 37/20
D                              61/22 63/8 63/10 63/23 66/10 European [1] 105/23
                               66/13 66/18 66/22 68/22 73/5 even [18] 3/12 5/17 13/7
does...Case
        [3] 8:18-cr-00157-TDC
             116/17 134/16      Document
                              else         306 45/1
                                   [11] 7/22    Filed 08/20/19 13/16
                                                    50/9         Page17/16
                                                                      143 of45/21
                                                                              157 45/24 46/4
 134/18                        54/2 54/8 88/17 89/12 89/24     55/15 81/16 98/5 111/8
doesn't [9] 9/13 10/7 16/16    117/19 128/14 128/16            113/18 114/8 114/17 119/6
 42/10 43/1 43/9 91/12 109/21 elsewhere [1] 100/10             129/24 130/17
 118/17                       email [97] 15/12 15/15 15/22 evening [4] 64/22 94/6 94/8
doing [15] 3/24 13/11 34/1     16/14 16/15 16/19 16/21         97/15
 34/4 38/15 40/16 42/14 43/22 16/22 16/25 17/3 17/4 17/6     event [6] 31/1 31/4 108/2
 44/1 57/10 78/13 81/1 98/13   17/21 17/22 18/5 18/25 19/3     108/4 108/5 123/4
 109/18 125/12                 21/6 21/7 23/20 23/22 23/23 events [2] 29/10 30/21
dollar [1] 60/16               24/8 24/11 25/10 25/14 26/17 eventually [2] 38/12 80/18
dollars [3] 23/6 23/15 83/16 26/21 27/4 27/6 27/9 27/23      ever [12] 20/4 21/13 23/4
Don [5] 62/1 62/5 62/22        28/11 31/17 31/21 31/22         25/3 30/10 32/21 40/18 52/7
 82/12 82/13                   31/24 34/21 35/4 35/9 48/11     59/3 60/12 75/21 118/15
don't [68] 3/2 4/13 5/25 6/2 48/19 49/7 49/22 50/12 50/22 every [13] 11/18 19/4 26/13
 6/20 7/3 8/7 8/10 8/21 8/23   51/7 51/12 51/16 51/21 51/24 29/7 30/14 33/4 43/17 49/20
 9/3 9/3 9/6 10/5 11/3 13/23   52/13 52/23 53/7 53/8 53/10     51/10 75/1 81/14 108/2
 14/3 30/10 31/13 38/2 41/8    54/1 55/25 57/20 61/7 61/8      120/25
 41/22 42/7 43/11 43/21 43/23 61/11 61/13 61/24 62/8 62/18 everybody [2] 4/21 88/2
 45/2 45/11 46/6 52/19 53/3    62/25 63/22 64/2 64/8 68/18 everyone [5] 14/6 16/24 17/5
 55/19 87/7 87/21 89/17 90/23 72/21 72/23 73/7 73/20 74/5      87/10 101/10
 91/1 91/15 93/20 93/25 94/1   74/8 74/19 77/9 77/13 77/15 everything [6] 3/25 13/8
 94/16 96/2 97/1 102/15        77/16 77/19 77/24 78/19         89/12 93/19 100/2 120/14
 102/20 102/22 103/3 103/9     82/12 84/23 85/14 85/17 86/9 evidence [22] 7/16 10/1
 108/11 108/16 111/18 112/15   92/2 92/6 115/10 116/17         15/10 18/1 23/17 27/1 34/10
 114/5 119/6 119/7 119/11      117/14 128/10 133/23            41/12 42/19 42/22 44/16 46/3
 120/2 123/3 126/15 127/5     emails [19] 16/5 17/6 18/2       48/14 50/17 61/5 67/18 72/19
 128/12 129/6 131/19 132/14    18/22 25/19 27/14 35/12         74/3 89/6 119/24 119/25
 132/14 133/9 135/1            55/15 55/18 56/6 76/10 84/25 121/18
done [7] 9/21 9/22 9/22 9/23 85/25 100/16 128/4 128/10       evidentiary [1] 133/6
 34/12 87/17 93/6              134/5 134/6 134/10            exact [9] 10/20 13/20 54/3
double [2] 8/9 89/13          employee [9] 9/15 9/16 19/4      102/15 102/22 103/9 108/11
down [11] 36/11 49/15 53/21    19/12 19/16 36/15 65/9 66/16 108/16 114/2
 57/21 59/25 61/8 73/1 86/20   132/2                         exactly [15] 36/11 45/12
 94/25 96/7 96/10             employees [7] 21/9 32/8          46/9 78/7 78/15 96/12 99/8
drafting [2] 123/7 123/9       32/13 58/10 64/23 118/6         102/20 103/3 103/9 110/21
driver's [12] 7/22 8/13        129/16                          111/21 113/5 114/9 124/17
 11/20 39/5 39/23 42/11 43/9 employees' [2] 32/23 33/2       examination [8] 2/5 2/5
 43/9 43/10 43/16 43/17 45/7 emulated [1] 21/9                 14/13 14/15 101/12 101/14
drugs [2] 118/15 118/23       encompasses [1] 97/8             111/5 117/6
duly [1] 12/10                encourage [1] 64/14            examine [1] 46/25
during [6] 58/3 64/17 65/15 end [7] 17/22 22/6 26/6          example [5] 3/13 8/4 42/10
 87/12 111/4 118/20            70/21 70/24 71/3 75/12          43/21 54/7
duty [1] 4/21                 endeavor [1] 98/14             Exchange [1] 105/23
DYCK [1] 1/12                 ended [1] 65/18                excluded [1] 8/5
E                             endowments [4] 69/3 69/6       excuse [2] 5/21 12/2
                               69/9 69/11                    excused [2] 87/23 132/17
E.U [2] 105/24 105/25         ends [1] 109/24                executive [7] 67/23 68/1
earlier [7] 11/12 85/24       energy [1] 64/7                  68/2 68/20 71/8 110/25 111/2
 87/17 88/1 88/3 96/2 116/9   engaging [2] 105/24 125/17     exhibit [44] 11/14 11/16
early [4] 57/25 87/13 98/15 Englert [1] 1/16                   12/4 12/12 12/19 13/2 15/3
 132/13                       English [6] 32/17 32/19 92/7 17/25 23/16 27/1 34/8 34/14
easy [1] 98/25                 92/9 92/22 93/1                 41/21 47/9 48/11 48/14 48/16
edit [1] 32/21                enjoy [1] 74/21                  50/12 50/16 50/17 53/1 53/14
effect [3] 22/13 22/19 43/19 enlist [2] 126/23 129/4           53/21 53/22 56/4 59/9 59/16
effective [1] 128/15          enlisted [4] 126/13 126/16       60/25 61/2 61/3 61/4 61/5
effort [2] 96/11 127/12        128/1 129/6                     67/2 69/16 69/25 72/15 72/19
eight [1] 25/21               enough [6] 5/2 44/17 44/18       73/23 73/25 74/3 85/3 85/10
either [3] 26/4 116/10 130/5 45/9 45/14 46/24                  115/4 119/4
Elad [3] 52/6 54/23 55/10     enough because [1] 44/17       exhibits [5] 67/14 67/18
ELBAZ [40] 1/5 16/14 16/23    entice [3] 30/7 50/2 71/6        133/14 133/15 134/11
 16/24 17/8 18/12 19/5 21/8   entire [5] 63/11 82/20 98/12 existed [1] 81/15
 23/23 25/3 25/8 25/10 28/6    107/8 116/12                  exorbitant [2] 49/18 49/24
 46/4 52/16 58/24 59/2 59/4   entirely [1] 97/8              expect [3] 3/16 9/3 30/6
 61/24 63/1 63/3 64/3 73/9    entities [1] 76/20             expected [1] 33/23
 73/21 74/1 74/10 85/24 102/7 entity [1] 105/17              experience [7] 23/14 29/8
 102/10 102/16 103/7 104/4    entries [1] 3/13                 30/19 33/23 34/4 37/18
 108/22 115/13 115/16 116/5   envision [1] 76/22               128/17
 117/6 121/12 134/25 136/8    equivalent [1] 108/13          expert [4] 28/19 35/4 57/15
Elbaz's [1] 14/20             especially [2] 84/20 86/19       57/17
electricity [1] 7/6           ESQUIRE [5] 1/11 1/12 1/12     explain [2] 65/18 105/21
electronic [2] 125/9 125/10    1/17 1/17                     explained [2] 82/21 131/22
elicit [3] 3/16 6/25 8/20     establish [1] 42/23            explaining [1] 112/16
elicited [1] 128/21           established [2] 40/12 40/13 explanation [1] 92/16
Eller [9] 126/14 126/17       estimate [1] 63/23             extent [3] 41/8 100/5 100/10
 126/19 127/2 127/4 127/6     ETTINGER [3] 1/17 89/23        extent there's [1] 41/8
 127/11 127/15 127/18          97/19                         extra [1] 46/23
Elofer [18] 58/17 58/21 59/3 Ettinger's [1] 96/3             extraordinarily [1] 123/21
 59/22 59/23 60/3 60/6 60/9
E                              33/15 48/17 52/18 53/10        gets [2] 4/2 93/17
                               53/14 56/5 63/8                getting [9] 43/17 60/10 75/1
extremely [2]
       Case     23/13 80/17
             8:18-cr-00157-TDC  Document
                              focusing [1] 306
                                             6/21Filed 08/20/19 91/22
                                                                  Page96/7
                                                                       144 96/15
                                                                           of 157107/14
eye [1] 65/2                  fold [1] 38/23                    128/4 131/16
F                             Folk [1] 86/13                  give [17] 30/5 43/11 57/6
                              folks [1] 97/5                    60/10 82/3 82/20 92/13 93/11
face [2] 5/3 5/3              followed [5] 13/8 13/13           93/25 94/17 94/22 98/9
face-to-face [1] 5/3           13/17 13/24 38/7                 115/18 122/4 124/1 132/20
fact [8] 10/15 40/25 44/5     following [2] 11/18 38/15         133/7
 107/25 117/9 118/5 121/18    FOMC [3] 29/10 30/21 31/12      given [7] 10/21 86/6 93/15
 124/7                        foregoing [1] 136/11              98/6 98/6 98/16 100/9
fair [2] 13/14 118/7          Foreign [2] 30/23 30/24         gives [4] 9/17 44/5 46/19
fake [7] 35/3 58/14 61/22     forget [2] 25/14 87/3             46/20
 71/15 72/2 75/2 79/25        form [8] 7/4 12/10 44/18        giving [3] 61/1 82/18 90/10
false [5] 30/2 30/15 33/2      47/21 48/3 75/23 80/18 89/4 Gmail [2] 27/16 32/4
 66/23 67/10                  form.docx [1] 36/3              go [56] 14/11 16/12 16/19
falsely [1] 69/10             formal [1] 122/14                 18/21 19/17 23/16 23/19 24/1
familiar [5] 62/2 71/16       forms [4] 35/19 36/8 36/21        24/7 28/9 31/14 35/15 36/23
 77/14 114/24 118/5            37/2                             37/16 42/12 43/1 43/23 47/17
familiarize [1] 57/9          forward [7] 18/24 24/11           47/23 49/15 50/5 50/20 52/17
families [1] 69/2              31/21 34/24 51/4 116/5           52/19 53/3 53/9 53/22 54/7
far [4] 94/5 98/22 108/4       116/11                           54/19 56/4 56/5 61/6 62/24
 108/17                       forwarded [2] 55/17 116/8         63/7 64/2 69/15 69/25 84/22
fast [1] 91/23                forwards [5] 18/12 51/21          88/5 88/24 96/13 101/12
faster [1] 92/14               115/16 116/18 116/23             108/3 108/18 112/1 114/2
favor [1] 46/12               found [1] 119/13                  115/3 115/9 119/18 120/1
FBI [1] 112/23                foundation [8] 10/19 33/11        120/1 120/4 120/13 121/2
FCRR [1] 1/21                  37/13 37/25 38/3 42/17 42/20 121/17 121/23
February [2] 81/4 84/8         81/23                          goes [1] 42/14
fee [4] 83/20 130/4 130/11    foundational [1] 37/14          going [54] 4/22 5/10 10/5
 130/17                       foundations [4] 69/3 69/6         11/4 21/24 22/3 24/18 34/1
feel [8] 21/3 21/17 23/13      69/8 69/11                       37/24 39/2 43/4 49/18 49/23
 28/20 29/18 69/13 75/3 84/18 four [6] 71/17 96/25 97/1         56/11 60/17 66/3 70/25 71/2
feeling [2] 124/7 125/22       103/20 103/20 103/22             75/2 76/25 78/7 82/18 86/20
felt [5] 84/17 84/20 124/9    Fourth [1] 1/18                   86/21 88/5 88/19 91/18 93/10
 124/9 124/21                 frankly [2] 94/23 97/7            93/13 93/14 93/18 93/21
few [2] 29/10 30/22           fraud [6] 39/3 46/10 46/13        93/23 93/24 94/2 94/4 94/14
fight [1] 46/2                 78/17 82/22 131/16               94/17 94/20 95/1 98/25 99/17
figure [2] 77/8 96/12         fraudulent [3] 75/7 76/20         109/4 111/21 111/22 112/20
file [4] 19/9 24/18 24/18      86/22                            112/21 119/25 120/1 124/12
 40/18                        free [1] 46/24                    129/9 131/9 132/21 132/24
filed [1] 129/20              frequently [2] 31/2 51/11       Goldman [6] 18/12 18/15
files [6] 8/1 24/15 24/17     Friday [5] 51/14 51/15 95/8       18/24 31/23 51/1 121/9
 24/21 27/14 35/13             98/4 99/7                      Gonzales [16] 68/6 68/8 70/6
fill [3] 35/19 37/2 48/2      friend [3] 128/25 129/4           71/19 72/2 78/4 122/8 122/12
filled [2] 12/10 56/24         129/10                           122/13 122/15 122/19 122/25
filter [14] 89/15 89/20 90/9 friendly [1] 59/7                  123/4 123/6 124/3 127/2
 90/14 90/15 91/7 91/17 91/22 front [5] 83/20 108/22 130/4 Gonzales' [1] 126/23
 92/3 93/17 95/20 96/13 99/9   130/11 130/17                  good [26] 5/8 14/6 14/17
 100/21                       full [5] 48/6 95/13 109/11        14/18 18/9 21/9 25/13 56/9
final [1] 46/25                109/20 109/22                    56/10 57/6 63/6 65/8 73/22
financial [5] 29/8 30/20      further [1] 136/11                96/11 115/10 115/12 116/4
 46/1 68/20 76/9              furtherance [1] 133/22            117/7 117/10 117/22 118/17
financially [1] 131/20                                          128/2 128/7 128/7 128/12
find [2] 77/25 79/4           G                                 128/19
fine [4] 69/16 82/24 101/3    Gabriel [4] 127/21 127/21       got [15] 7/21 8/10 38/18
 132/9                         127/24 128/17                    40/19 46/10 46/14 65/21
finish [3] 17/9 17/12 65/4    Gaithersburg [1] 48/7             89/16 101/25 119/14 119/20
firm [3] 130/5 130/7 130/8    game [1] 91/15                    122/25 123/2 129/24 131/17
first [51] 9/14 9/15 9/19     Gan [2] 106/6 106/7             gotten [2] 43/16 83/23
 12/23 18/5 19/19 22/3 27/17 gap [1] 9/8                      government [41] 1/11 2/3
 29/11 35/5 39/8 41/7 42/4    gather [1] 126/3                  10/11 11/22 15/5 26/20 34/8
 43/7 49/6 50/20 51/22 52/14 gave [6] 33/22 36/15 98/3          40/3 40/12 41/9 42/7 42/15
 58/20 61/7 61/10 61/10 64/20 98/4 117/19 119/12                42/18 44/12 44/15 48/10
 65/15 66/4 67/1 71/21 75/11 general [4] 6/22 9/11 13/25        50/16 60/24 61/2 67/14 72/16
 75/21 76/5 90/11 90/17 93/12 128/3                             73/25 85/3 89/6 93/11 94/20
 94/5 94/9 95/5 95/19 95/22   generally [5] 4/17 9/12 52/2 99/3 99/4 103/6 108/24
 96/9 96/21 99/6 99/17 99/19   93/11 118/11                     110/11 111/11 111/20 112/10
 101/1 113/2 113/10 114/7     gentlemen [1] 14/8                113/16 113/21 114/13 115/20
 121/2 127/9 129/21 131/25    get [43] 5/25 6/3 6/5 6/14        119/12 121/19 127/1
Fisher [5] 128/22 128/23       16/13 17/16 22/1 23/11 33/18 government's [1] 95/25
 128/24 129/4 129/9            39/13 41/4 41/12 43/8 44/13 granularity [2] 5/22 6/21
Fisher's [1] 129/13            46/24 55/11 56/10 56/18 60/7 great [3] 63/13 64/7 121/25
five [2] 63/25 96/25           66/4 66/23 70/25 73/17 75/15 Greece [5] 17/11 17/18 17/21
flagged [2] 90/9 90/14         79/13 87/20 88/11 91/22          107/23 108/8
flight [2] 108/12 108/17       93/23 93/24 96/23 97/14        Green [6] 16/23 17/2 18/6
flip [1] 87/15                 98/14 99/13 100/25 105/6         52/16 115/13 116/18
floor [3] 1/18 63/13 86/16     105/6 111/8 122/5 128/9        Greenbelt [2] 1/4 1/22
floors [1] 79/16               129/8 129/9 129/25             grounds [1] 67/16
focus [10] 23/19 24/8 27/3
G                              85/7 89/2 95/11 97/13 102/16 111/8 128/5 129/7
                               108/14 113/15                 hit [2] 17/8 17/11
group [10]
       Case 17/5  17/7 19/4
             8:18-cr-00157-TDCheDocument
                                 [66] 6/253068/4 Filed
                                                 9/23 08/20/19
                                                       13/16 holdPage
                                                                   [5]145  of 157
                                                                        81/22  105/25 109/18
 90/17 90/24 94/9 95/19 95/23 13/23 14/1 18/20 19/1 20/3       110/5 120/6
 101/1 101/2                   24/10 24/13 25/8 36/11 36/12 holding [1] 100/21
groups [1] 95/23               40/20 41/23 45/18 51/2 51/3 home [1] 8/18
grow [1] 58/3                  52/10 55/9 61/18 61/19 61/20 homeless [1] 65/1
guaranteed [1] 67/10           64/12 64/13 65/3 65/5 65/5    hon [1] 64/6
guarantees [1] 70/23           65/9 66/8 66/13 66/21 68/6    honest [1] 102/24
guess [10] 3/20 84/5 92/11     68/9 68/11 68/11 71/1 71/2    honestly [1] 94/18
 95/10 96/3 99/14 100/2        71/4 72/6 72/6 72/7 72/10     Honor [49] 3/22 11/12 14/14
 108/16 119/5 119/18           72/12 72/13 106/18 111/3        15/4 15/8 15/8 34/7 34/11
guestimate [1] 83/15           123/2 128/3 128/9 128/15        37/24 40/2 40/7 40/11 47/7
guilty [3] 83/25 84/10 84/12 128/19 128/25 128/25 129/2        50/15 56/15 59/13 67/13
gut [1] 13/11                  134/6 134/7 134/8 134/8         72/18 88/9 88/15 89/25 91/2
guys [1] 53/2                  134/16 134/18 134/18 135/3      91/14 92/15 93/8 94/10 94/12
H                              135/4 135/5                     95/3 96/6 97/3 97/25 98/12
                              he's [7] 5/10 9/24 33/9          98/16 98/17 98/21 99/2 99/8
hack [1] 128/18                41/24 128/7 134/21 134/24       101/4 101/5 101/13 119/23
hacked [3] 77/22 78/10 78/19 head [4] 17/9 17/12 18/20         120/4 121/15 132/10 133/5
hacking [9] 77/24 125/12       108/15                          133/13 134/4 134/15 135/5
 125/18 125/24 128/2 128/3    heading [1] 17/6               HONORABLE [1] 1/8
 128/8 128/12 129/25          headquarters [1] 106/6         hope [1] 56/9
had [60] 3/19 5/16 8/3 16/6 heads [2] 61/1 107/9             hopefully [2] 14/11 87/20
 20/24 21/8 23/4 23/14 25/11 hear [14] 10/18 13/5 13/12      hoping [1] 94/23
 25/15 33/2 33/24 37/19 38/7   13/25 22/13 25/3 25/5 26/10 hotel [4] 4/24 42/9 43/21
 38/12 40/21 56/2 56/24 58/25 60/3 86/15 93/9 93/20 97/22      44/25
 63/23 75/15 79/1 79/12 80/11 126/11                         hour [5] 88/6 94/17 132/14
 84/14 90/5 91/20 92/16 96/13 heard [6] 9/25 24/25 29/21       132/16 135/7
 97/10 99/3 99/4 100/1 101/17 30/17 40/6 60/6                hours [1] 97/1
 102/10 102/13 103/18 103/18 hearing [1] 97/19               house [2] 11/5 43/24
 104/4 104/17 104/18 104/19   hearsay [7] 9/20 9/25 37/25 how [48] 6/24 17/2 26/10
 105/20 106/5 109/12 111/5     42/25 45/5 67/16 89/21          26/15 27/12 27/23 30/8 31/5
 111/7 113/12 113/15 116/8    Hebrew [4] 25/12 92/4 92/23      32/11 32/17 35/2 35/11 36/11
 117/5 117/6 123/14 123/16     97/5                            38/6 38/6 48/22 55/3 55/12
 123/19 131/1 131/10 131/24   help [15] 13/4 78/16 78/25       57/9 58/5 59/6 60/9 63/22
 131/25 136/6                  79/5 79/12 82/16 92/1 97/23     65/18 74/19 74/21 76/11
Hadar [6] 88/15 88/17 133/6    123/9 126/13 126/16 126/23      76/25 77/11 78/3 79/20 81/12
 133/17 133/20 134/13          129/7 129/13 131/10             81/17 82/1 82/20 82/22 83/9
Hadar's [2] 133/22 134/5      helpful [1] 63/13                83/13 84/12 84/18 103/18
Haines [5] 127/21 127/21      helping [1] 127/4                107/2 108/20 109/1 110/13
 127/24 128/6 128/18          Henao [1] 88/18                  112/17 122/10 132/24
half [6] 83/15 94/17 103/20 HENRY [1] 1/12                   hum [3] 3/14 111/6 113/7
 103/22 106/16 115/9          her [12] 14/23 16/15 58/16     hundreds [1] 82/4
hand [4] 90/1 109/4 112/20     58/25 59/3 64/5 104/7 104/22
 127/8                         104/24 117/19 117/24 126/16 I
handbook [7] 11/15 41/11      here [31] 4/22 5/24 8/7 9/8 I'd [7] 8/9 8/20 9/1 87/16
 41/13 42/21 43/7 43/9 43/19   9/12 9/19 11/6 11/11 16/16      87/25 92/2 132/12
handbooks [2] 8/24 13/8        20/15 25/22 27/12 34/23       I'll [8] 37/14 56/10 56/18
handful [1] 133/6              35/18 44/9 46/10 52/24 53/2     60/20 94/5 99/13 112/6
handing [1] 23/13              63/11 86/16 87/3 91/15 95/14 123/14
handle [7] 17/14 29/2 29/11    109/18 113/20 114/1 114/9     I'm [62] 5/9 6/17 8/14 12/18
 29/11 84/15 107/18 120/18     115/19 116/15 120/7 123/21      21/24 23/1 23/18 28/14 31/11
handled [2] 29/18 33/24       hereby [1] 136/5                 37/24 43/4 45/1 45/24 45/25
handling [2] 23/14 29/21      hereto [1] 136/15                46/22 47/7 52/18 53/2 53/3
handwritten [1] 3/13          Herzog [9] 106/18 106/20         55/5 56/11 59/12 60/17 61/7
happen [3] 94/3 95/17 132/21 107/13 108/18 108/19 108/23       62/25 63/12 71/16 75/1 87/11
happened [1] 10/23             109/1 110/12 110/17             90/10 91/2 93/18 94/4 94/18
happening [1] 7/10            Herzog's [1] 107/3               95/14 96/24 97/21 97/22
happy [2] 63/12 92/2          hey [2] 40/19 53/2               100/3 100/4 105/6 105/6
hard [4] 21/3 39/6 74/25      Hi [3] 62/8 73/11 74/13          109/4 109/20 112/20 112/21
 93/16                        high [5] 60/16 69/2 104/24       113/5 119/11 119/20 119/23
harder [1] 85/1                105/3 105/4                     119/25 120/1 120/7 121/20
Harry [5] 64/10 68/17 69/19 higher [1] 39/15                   122/10 122/15 123/16 128/6
 71/9 82/9                    highlighted [1] 90/5             132/23 132/23 132/24 133/19
has [41] 3/12 4/21 6/1 7/20 Hilton [1] 108/15                I've [9] 60/11 93/22 96/1
 9/23 10/4 10/14 12/10 14/1   him [32] 20/5 33/18 33/21        100/7 100/9 119/14 122/13
 26/23 29/3 29/5 29/12 29/25   33/22 34/1 34/2 36/2 49/10      128/16 132/24
 36/25 39/4 40/12 40/13 44/8   50/2 61/1 64/16 65/2 65/13    I.D [3] 5/1 5/1 11/20
 63/12 63/13 63/14 66/4 66/5   65/22 66/16 66/17 66/23 71/6 idea [6] 9/23 30/4 76/14
 69/23 84/5 84/12 85/7 86/2    71/7 71/20 88/19 107/2 121/6 99/17 123/1 123/2
 86/13 90/14 91/17 94/20       121/11 122/10 122/11 122/13 ideal [2] 96/5 97/2
 96/11 96/13 97/10 109/5       123/9 128/14 128/16 134/25    ideas [1] 72/4
 112/21 120/21 128/3 134/10    135/2                         identification [3] 3/19
hasn't [1] 116/12             himself [1] 19/24                41/22 109/5
hated [2] 74/23 74/23         his [21] 10/14 11/9 36/13      identified [6] 9/5 12/20
have [137]                     36/16 41/20 48/5 48/6 52/22     28/17 68/16 68/20 90/18
haven't [4] 9/1 92/6 92/20     56/25 62/6 64/15 64/23 64/24 identifies [1] 19/24
 100/1                         65/4 66/20 68/10 73/18 111/5 identify [3] 7/19 35/2 38/23
having [10] 5/18 7/16 21/23
I                             internally [4] 90/8 91/3          John.Reid [1] 27/9
                               93/3 110/4                       judge [14] 1/9 3/5 4/2 7/8
identifying
       Case [2]   10/24 99/19 International
             8:18-cr-00157-TDC  Document 306   [1] Filed 08/20/19 8/15
                                                     80/21          Page  146
                                                                        9/2   of 157
                                                                            11/1 12/2 13/14
identities [3] 37/23 38/20    Internet [1] 43/24                  14/2 38/1 41/14 48/13 89/10
 39/21                        interrelation [1] 76/11           July [4] 1/5 18/7 136/10
identity [10] 6/22 6/22 6/24 interview [6] 81/3 81/4 81/6 136/16
 7/2 7/5 10/3 11/20 38/11      112/24 112/24 127/8              July 21 [1] 18/7
 38/25 41/18                  intimate [1] 115/2                June [5] 78/21 111/12 111/16
IL [5] 115/14 116/3 116/19    introduced [1] 41/22                112/24 127/9
 117/11 117/24                invest [3] 33/19 49/13 60/7 June 2016 [1] 78/21
ILCoordinator [1] 18/6        invested [1] 33/25                June 21 [3] 111/12 111/16
illegal [1] 125/20            investing [1] 79/1                  127/9
illusion [1] 22/21            Investing.com [1] 31/7            jury [25] 1/9 10/16 14/3
image [3] 86/20 86/24 86/25 investment [3] 54/17 69/4             14/5 15/12 15/17 18/15 19/2
imagine [2] 99/11 100/12       70/20                              19/8 21/6 24/17 30/8 47/13
immediately [2] 36/21 65/13 Investments [1] 54/18                 52/22 62/4 62/13 64/20 67/20
immigrated [1] 128/25         investor [4] 33/6 37/7 64/12 73/2 85/12 85/18 87/23 101/8
implemented [1] 3/18           81/14                              101/9 132/17
importance [1] 44/6           investors [8] 36/19 37/2          just [98] 3/7 4/12 4/22 5/17
important [2] 5/15 124/22      60/10 81/9 81/18 82/16 83/4        6/18 6/21 7/3 7/17 8/22 9/10
impossible [1] 84/15           83/7                               10/18 11/8 12/14 21/24 23/19
incentive [2] 44/2 44/8       involve [1] 44/24                   23/19 23/20 25/19 31/6 31/24
incentives [1] 22/22          involved [7] 7/13 7/14 71/22 33/3 34/11 36/25 38/1 41/6
include [1] 26/8               79/16 79/17 129/24 132/4           41/9 41/11 41/16 41/17 42/7
including [1] 41/25           involvement [3] 14/23 97/12         42/13 42/14 43/1 43/6 44/20
inconsistent [2] 43/19 91/20 131/12                               45/4 45/8 46/22 46/23 51/21
incorrect [1] 104/13          iron [1] 14/10                      53/3 55/5 55/11 55/23 56/14
indicate [2] 3/20 62/20       irony [2] 3/23 5/14                 65/5 82/3 84/5 87/10 87/24
indicia [2] 3/15 45/6         irrelevant [1] 11/6                 88/1 88/22 88/23 89/1 89/8
individual [6] 16/6 32/16     is [314]                            89/11 89/14 89/21 90/17
 38/25 39/7 39/24 65/1        isn't [2] 16/14 96/5                90/21 91/25 92/20 93/21
individuals [7] 15/23 21/3    Israel [7] 84/15 101/19             94/10 94/25 95/20 96/24
 26/6 32/14 69/2 87/14 134/25 102/1 106/7 107/15 108/5            97/17 97/18 97/21 99/2 99/14
induce [1] 77/25               129/1                              99/18 99/23 100/19 100/20
indulging [1] 132/11          issue [12] 3/4 6/2 9/9 14/10 100/22 105/4 105/8 109/10
infer [2] 10/23 46/7           56/3 89/14 89/18 92/19 93/25 109/24 110/7 112/17 112/17
inference [1] 4/5              96/9 99/15 100/18                  112/18 113/3 116/11 122/14
informal [2] 60/13 92/9       issued [2] 11/22 77/14              126/7 126/10 126/11 126/11
information [42] 4/19 6/22    issues [4] 85/5 89/18 97/8          132/9 132/20 132/20 133/9
 9/24 37/7 40/15 40/17 40/24   133/6                              133/25 134/2
 41/1 43/21 44/2 44/3 44/10   it [234]                          Justice [1] 1/11
 44/24 45/18 46/17 50/6 50/8 it's [70] 4/22 4/23 4/23 5/1 justify [1] 4/4
 50/13 51/8 51/17 53/15 53/17 6/7 6/13 6/21 7/21 7/22 8/22
 53/18 68/13 76/18 77/18 78/6 9/22 9/22 9/24 12/24 13/6         K
 78/15 78/16 79/10 91/16       13/7 13/17 15/2 15/3 19/6
 117/19 125/5 125/9 125/10                                      keep   [7] 14/4 32/3 64/6 65/2
                               22/7 31/1 34/16 39/2 40/23         72/12  87/22 132/15
 126/3 126/5 126/10 127/12     41/8 41/14 42/12 42/13 42/15 Kenneth [1] 88/18
 127/17 127/22 130/1           42/16 43/5 43/19 43/24 44/6 key [1] 44/4
informed [1] 107/17            44/9 44/17 44/18 44/24 44/25 kind [12] 5/6 19/8 25/14
initial [9] 66/6 70/20 103/3 45/10 45/11 45/15 46/16
 111/12 112/11 113/18 113/22                                      31/3 33/21 34/4 55/24 57/5
                               59/12 84/14 86/16 87/8 89/6        62/2 62/10 94/23 100/16
 114/10 114/17                 93/16 93/20 94/21 95/14
initially [3] 71/23 72/8                                        kinds   [3] 24/24 32/24 76/8
                               96/14 99/18 100/6 100/11         Kisses [1] 64/7
 80/6                          100/16 100/17 100/19 100/20 kit [1] 57/18
input [5] 98/1 123/7 123/9     100/20 109/21 114/23 119/15 kits [3] 32/13 77/12 77/14
 123/14 123/16                 119/24 119/25 121/20 122/14 knew [3] 107/13 118/2 125/20
inserted [1] 32/24             123/13
inside [6] 55/21 60/13 62/6 its [1] 97/10                       know [68] 3/2 3/17 5/15 6/13
 62/17 78/7 128/9                                                 7/3 7/9 8/21 10/23 11/3
                              itself [4] 41/21 42/21 57/9         13/19 13/23 31/5 31/6 31/13
insight [1] 79/21              121/21
instance [2] 9/15 9/16                                            35/20 37/18 38/22 39/13
instead [1] 49/11                                                 39/15 41/8 44/15 45/11 52/2
                              J                                   55/5 55/23 57/10 61/17 61/19
instruct [1] 54/5
instructed [1] 114/16         Jack [7] 18/9 19/7 19/15            62/18 68/3 71/19 72/2 74/19
instruction [1] 55/19          19/24 29/21 117/6 117/10           75/3 76/9 78/8 78/10 79/13
insurance [11] 69/23 70/8     Jacques   [1]   19/24               80/4 81/19 82/18 82/21 82/22
 72/9 122/2 123/1 123/17      James [4] 33/6 34/23 36/10          87/10 93/5 94/1 95/6 95/10
 123/19 123/20 123/22 123/24   47/22                              96/20 97/4 102/15 102/20
 124/3                        January   [5]   27/11  58/5 74/6    102/22 103/3 108/4 108/11
intelligence [1] 82/17         76/13 77/7                         108/16 108/22 109/13 113/5
intending [1] 94/2            January 2016 [3] 27/11 58/5         116/10 119/11 122/15 122/25
interact [1] 59/4              76/13                              123/3 128/9 128/12 131/20
interaction [1] 5/3           JESSICA [1] 1/17                  knowing [1] 75/1
interactions [1] 59/6         Joanna [2] 19/6 19/13             knowledge [10] 13/16 13/20
interest [6] 4/4 21/12 46/1   job  [7]   63/6  64/7 73/22         13/21 13/22 29/8 30/20 31/8
 70/22 95/25 100/6             74/23  102/1  102/8  105/6         79/10 79/12 106/11
interested [2] 96/7 96/15     Joe [4] 64/24 65/4 65/20          known [4] 36/9 36/14 38/22
interests [1] 94/22            66/14                              103/15
internal [4] 76/10 87/15      John  [7]   28/14  35/3  54/7     knows   [1] 9/20
 90/21 98/14                   71/12 71/13 71/15 79/25          Kobi [2] 106/24 108/23
K                              like [48] 4/19 6/16 7/7 8/1      39/7 63/14 66/5 68/3 68/5
                                10/4 25/12 33/3 39/1 54/18      83/14 91/13 97/4 100/8
KYC [4]Case
         3/178:18-cr-00157-TDC
               7/13 7/13 38/22 65/13
                                 Document   306 Filed
                                       75/3 78/24 87/1608/20/19
                                                        88/1      Page 104/11
                                                                104/11 147 of 157
                                                                              107/7
L                               88/6 91/13 93/11 93/12 94/6 major [2] 29/9 30/21
                                96/22 97/25 98/24 99/16       make [30] 5/1 5/7 5/12 6/7
lack [2] 37/13 45/24            100/25 101/2 101/24 102/19      6/11 8/1 10/7 14/11 17/14
ladies [1] 14/8                 103/4 103/8 104/11 104/17       37/10 38/18 38/24 39/3 43/6
Lane [1] 1/22                   107/8 107/15 108/2 112/1        49/18 49/24 57/6 65/2 71/7
large [4] 23/12 29/18 29/19     118/7 118/17 123/10 123/11      80/25 83/1 83/1 86/13 89/8
 100/10                         124/9 124/10 125/2 125/3        96/12 97/18 104/16 119/14
larger [1] 21/18                125/4 129/11 129/12 131/13      131/14 132/21
largest [2] 29/3 29/12          132/12                        makers [1] 86/14
last [12] 15/3 24/25 53/25     limit [1] 119/6                makes [2] 44/10 75/3
 70/12 70/17 78/18 109/11      limited [1] 4/13               making [3] 7/14 11/4 21/18
 109/11 109/14 109/16 109/20 line [3] 52/15 53/25 61/21       male [1] 19/25
 109/22                        lines [1] 25/13                manage [1] 22/7
late [3] 64/22 87/14 112/4     link [1] 41/2                  managed [1] 29/6
later [5] 18/12 22/1 45/17     Linkopia [1] 76/12             management [6] 23/5 38/10
 46/20 115/16                  Liora [1] 123/2                  38/13 49/9 55/10 69/4
latest [1] 96/22               Lisa [4] 1/21 136/3 136/19     manager [2] 15/21 28/20
law [6] 9/11 9/12 125/23        136/20                        managers [1] 84/25
 130/5 130/7 130/8             list [8] 21/7 90/3 90/23       managing [1] 23/1
LAWRENCE [1] 1/12               91/7 98/12 100/6 100/14       many [9] 48/22 55/6 55/12
lawsuits [3] 129/18 129/19      100/24                          58/6 81/12 81/17 82/1 91/23
 129/22                        listed [1] 8/18                  97/20
lawyer [1] 129/24              listened [1] 117/1             marathon [4] 86/2 86/3 86/4
lay [2] 10/18 42/19            lists [1] 98/21                  86/13
layer [2] 42/25 46/23          litigation [1] 130/9           March [1] 84/1
layers [1] 89/21               little [9] 9/8 78/24 87/16     March 14 [1] 84/1
leading [2] 60/18 124/17        88/1 105/9 112/16 120/7       marked [2] 109/5 112/21
leads [4] 28/1 28/1 28/3        132/13 133/10                 market [4] 29/9 30/21 31/1
 82/6                          live [5] 46/13 46/15 46/21       49/20
learn [2] 38/6 38/6             75/4 124/10                   marketing [2] 68/12 71/18
least [9] 8/10 13/22 91/9      lived [1] 45/20                markets [2] 29/9 30/20
 95/19 96/19 98/21 121/18      lives [2] 10/25 11/2           MARYLAND [7] 1/1 1/4 1/22
 132/24 133/3                  living [2] 10/8 10/9             46/15 48/7 108/14 136/5
leave [2] 77/5 124/13          LLP [1] 1/16                   massive [1] 97/6
leaving [5] 75/9 75/11 75/14 located [2] 19/14 86/20          match [3] 46/11 53/18 70/11
 75/16 124/19                  location [2] 33/22 118/23      matches [1] 6/8
LEE [17] 1/5 16/23 19/5 21/8 locations [1] 37/8               matching [1] 40/1
 25/8 28/5 52/16 58/24 59/2    locked [1] 65/3                material [1] 68/12
 63/10 108/22 117/6 126/14     logic [1] 66/14                materials [3] 12/13 12/21
 126/17 126/19 126/22 136/8    long [7] 12/20 63/23 65/5        90/11
left [10] 14/19 19/15 58/5      88/5 96/14 103/18 132/24      matter [8] 9/14 10/13 40/14
 65/3 75/18 76/13 77/8 78/5    longer [1] 12/12                 43/4 44/13 44/17 99/18 117/9
 89/12 127/8                   look [30] 5/1 5/24 6/11        matters [2] 6/2 95/14
legal [1] 10/17                 21/24 23/20 24/2 26/19 34/24 Mauritius [4] 9/23 24/3 24/5
legitimate [4] 5/18 6/7         35/23 42/11 50/20 52/21         61/20
 42/12 42/13                    53/14 60/23 61/7 67/1 72/14 may [11] 20/5 21/23 40/6
Lena [3] 16/23 18/6 52/16       73/20 84/2 96/4 100/1 104/11 56/3 79/20 90/9 99/23 119/12
Lena.Green [1] 16/16            104/17 109/9 109/10 109/10      121/15 133/3 134/7
less [4] 56/22 99/12 108/10     112/22 113/2 117/4 119/4      maybe [18] 5/13 11/2 17/16
 111/20                        looked [1] 31/24                 22/1 31/6 55/14 57/8 58/9
let [14] 17/9 17/12 25/19      looking [18] 8/25 15/7 16/14 59/24 63/25 63/25 87/15
 35/20 41/6 51/14 65/7 84/22    16/21 19/6 23/22 47/14 52/24 87/17 88/6 96/2 107/9 115/23
 87/10 109/13 112/20 119/14     52/25 53/2 61/1 97/20 98/12     133/10
 120/4 124/6                    100/3 100/4 109/7 109/14      Maymon [2] 55/10 55/12
let's [17] 17/9 17/12 26/19     109/23                        McIntyre [1] 42/8
 28/23 31/14 48/6 49/15 67/20 Lopez [1] 100/16                me [53] 4/17 5/21 12/2 22/8
 86/13 108/18 109/18 112/3     losses [2] 79/5 82/16            22/9 25/8 25/19 29/19 35/20
 117/4 117/4 119/4 119/18      lost [6] 4/8 30/11 56/21         38/10 41/6 49/9 51/14 63/21
 120/13                         79/1 79/21 131/24               65/7 78/6 78/6 78/8 84/22
letters [2] 28/21 118/2        lot [7] 21/2 77/12 91/11         88/16 89/24 92/13 93/13
level [1] 9/17                  95/12 104/11 131/9 131/12       93/25 94/17 95/11 97/18 98/6
leverage [3] 17/16 104/20      loud [2] 109/10 118/9            98/6 102/23 104/13 104/14
 104/21                        love [1] 64/7                    104/15 109/13 111/21 112/20
leveraged [1] 79/22            Ltd [1] 54/17                    113/4 114/1 114/19 115/18
license [12] 7/22 8/13 11/20 luck [1] 56/10                     115/21 119/14 121/5 121/19
 39/5 39/24 42/11 42/13 43/9 lunch [10] 87/12 87/13 87/16 122/4 123/13 124/6 125/7
 43/10 43/16 43/18 45/7         88/1 88/3 88/5 88/12 132/7      127/4 127/18 129/1 132/20
licensed [1] 105/24             132/13 134/12                   133/7
lie [13] 21/13 29/14 29/15     lying [8] 26/8 101/23 103/22 mean [43] 4/13 4/19 5/6 5/10
 29/20 33/18 60/6 64/18         120/17 120/20 120/24 124/8      5/23 8/12 9/6 9/13 10/17
 120/15 122/23 123/1 123/5      125/22                          11/3 13/9 13/23 17/19 41/7
 123/10 123/18                                                  42/9 45/15 45/23 54/4 56/19
lied [3] 33/22 102/4 102/14 M                                   73/14 77/16 86/18 86/19
lies [5] 24/24 26/12 26/14     machine [2] 136/5 136/13         91/11 91/12 94/21 95/13 96/1
 32/24 33/21                   mad [1] 6/14                     96/8 97/3 97/11 97/15 97/17
life [2] 101/20 118/23         made [15] 26/23 30/10 36/22      97/19 99/15 100/2 100/7
light [1] 94/12
M                              26/6 38/3 42/2 45/3 50/2         15/22 18/5 20/14 24/20 26/15
                               55/20 66/20 66/24 69/13          26/21 27/6 28/11 31/17 33/5
mean...Case
        [6] 8:18-cr-00157-TDC
              110/20 110/21     Document
                               72/12  78/24 306
                                             82/23Filed
                                                   86/608/20/19
                                                        93/9      Page43/3
                                                                34/16   148 43/8
                                                                            of 157
                                                                                 43/8 45/13
 110/21 114/1 125/7 133/2      94/24 98/8 104/11 104/17         45/16 46/8 47/13 48/8 48/11
meaning [2] 16/15 39/3         104/25 113/4 115/16 116/2        52/21 53/25 57/24 61/11 64/8
means [2] 56/20 73/16          123/11                           65/7 74/21 78/9 83/25 84/17
meant [1] 7/15                morning [10] 14/6 14/17           86/17 101/7 101/12 101/16
mechanical [1] 1/24            14/18 75/1 87/7 91/12 92/6       105/8 114/12 125/11 132/19
media [1] 24/19                93/6 96/19 98/4                Mr. Smith's [3] 8/22 41/16
Mediterranean [2] 108/6       most [7] 60/11 87/10 97/21        42/22
 108/8                         105/2 105/7 123/22 130/13      Ms [57] 12/21 14/20 15/19
meet [5] 20/4 42/5 52/7       motive [1] 44/2                   16/14 16/24 17/8 18/12 23/23
 55/12 55/16                  move [7] 31/15 98/22 101/11       25/3 25/10 46/4 47/11 50/19
meeting [5] 111/13 112/12      105/8 105/9 112/5 119/8          53/13 53/21 58/20 59/3 59/4
 113/18 113/23 114/18         moved [1] 101/19                  59/23 60/3 60/6 60/9 61/22
meetings [1] 55/22            movie [1] 87/2                    61/24 62/25 63/3 63/8 63/10
memorandum [2] 112/24 127/7 moving [1] 14/4                     63/23 64/2 66/13 66/18 66/22
mention [1] 89/15             MP [3] 24/14 24/17 24/18          73/5 73/9 73/20 74/1 74/10
mentioned [3] 39/20 107/20    MP-3 [3] 24/14 24/17 24/18        85/24 89/23 96/3 97/19 102/7
 107/25                       MPM [1] 54/17                     102/10 102/16 103/7 104/4
merchant [1] 39/16            Mr [63] 2/5 2/5 3/3 7/11 8/8 115/13 115/16 116/5 121/12
message [1] 62/10              9/9 13/5 13/13 13/15 14/12       127/4 127/15 134/17 134/17
met [3] 35/5 55/1 111/8        20/2 20/4 22/2 22/4 23/2         134/25 135/4
microphone [2] 105/9 105/9     23/17 24/10 33/13 38/4 52/7 Ms. [8] 16/22 17/2 74/6
microphone or [1] 105/9        52/9 52/22 53/10 53/17 53/17 115/13 116/18 127/6 127/11
midday [1] 87/11               53/25 55/1 55/3 55/12 57/10      127/18
middle [2] 28/25 49/4          65/11 72/2 88/5 88/13 88/14 Ms. Eller [3] 127/6 127/11
might [8] 6/4 10/3 55/1        88/17 88/25 90/5 101/12          127/18
 82/25 89/10 89/20 94/23       106/18 106/23 107/3 107/13     Ms. Green [3] 17/2 115/13
 112/3                         108/18 108/19 110/17 112/7       116/18
Mila [12] 58/14 59/22 61/22    113/20 113/25 114/6 114/15     Ms. Morales [1] 74/6
 62/8 62/20 66/11 68/22 69/20 115/7 115/25 119/9 120/6        Ms. Ozakhun's [1] 16/22
 71/9 73/11 73/17 74/13        122/15 125/11 125/14 126/10 much [16] 31/5 34/6 34/6
mileage [2] 108/11 108/17      126/11 132/7 133/17 134/10       36/11 49/21 63/11 83/9 83/13
miles [1] 108/10              Mr. [150]                         91/13 91/24 108/20 108/21
million [11] 23/1 29/2 29/3 Mr. Anderson [1] 31/22              109/1 109/6 110/13 120/14
 29/12 29/13 29/22 70/24 71/2 Mr. Berdeaux [4] 130/24         multi [1] 24/19
 83/10 83/16 120/18            131/6 131/9 131/23             multi-media [1] 24/19
millions [2] 23/5 23/14       Mr. Bryant [1] 8/3              multiple [3] 8/24 89/21
mind [2] 87/22 132/15         Mr. Corsetty [25] 8/11 10/8       123/19
minute [1] 87/9                33/8 33/18 33/25 34/21 35/6 must [1] 11/18
minutes [2] 29/10 87/21        35/18 36/16 47/16 48/5 48/12 my [39] 4/16 7/12 22/4 22/7
missing [1] 41/2               48/19 48/23 49/6 49/10 49/12 22/8 22/12 22/19 28/1 28/14
mistaken [1] 121/20            49/22 49/23 51/13 51/18          29/3 29/6 29/9 29/12 30/13
Mitch [2] 80/7 80/9            53/19 56/9 56/24 89/11           30/20 33/22 34/23 63/14
moment [5] 21/11 56/14 94/10 Mr. Corsetty's [3] 8/10            71/17 74/23 75/4 79/10 79/21
 121/15 122/4                  36/24 56/20                      80/5 91/16 92/2 92/6 95/10
Monday [2] 95/14 96/21        Mr. Diesel [3] 73/11 74/5         97/21 99/14 106/11 109/14
money [64] 16/7 16/9 21/4      74/12                            123/13 124/10 132/3 136/6
 21/18 23/12 23/13 26/6 29/18 Mr. Fisher [1] 129/9              136/13 136/14 136/15
 29/19 30/7 30/12 33/24 36/11 Mr. Fisher's [1] 129/13         myself [8] 27/8 34/3 36/15
 36/12 36/21 39/13 39/18      Mr. Goldman [1] 18/24             74/23 94/18 97/18 112/1
 49/10 49/19 49/24 50/2 54/6 Mr. Gonzales [10] 68/8 70/6        130/5
 54/9 54/13 54/14 56/3 56/22   71/19 122/8 122/19 122/25
 60/10 62/20 62/22 64/14 65/8 123/4 123/6 124/3 127/2         N
 66/17 66/20 66/24 69/14      Mr. Gonzales' [1] 126/23
 72/12 75/2 76/20 77/1 79/1                                   name  [65] 5/13 5/14 6/8 7/4
                              Mr. Hadar [4] 133/6 133/17        7/21 7/22 11/9 11/21 12/9
 79/13 79/20 83/6 83/9 83/13   133/20 134/13
 83/14 83/23 86/7 86/14 86/14 Mr. Hadar's [2] 133/22 134/5 15/16 16/15 19/16 27/17
 104/12 105/7 108/20 109/2                                      27/17 28/12 28/14 28/22
                              Mr. Haines [1] 128/6              29/10 30/22 35/3 35/3 41/18
 110/13 111/8 114/8 131/10    Mr. Herzog [2] 110/12 110/17 42/1 51/25 52/2 54/2 54/16
 131/10 131/12 131/13 131/17 Mr. Maymon [1] 55/12
 131/23                                                         54/16 54/21 56/1 56/1 57/16
                              Mr. or [1] 35/6                   58/14 58/16 61/14 61/22 62/5
month [21] 17/10 17/12 18/12 Mr. Phillips [20] 64/14
 29/7 30/14 63/25 70/21 70/24 64/18 64/21 65/15 65/19 66/7 64/23 64/23 64/24 68/7 71/12
 70/25 71/3 82/6 109/25                                         71/13 71/15 71/17 72/3 72/6
                               66/9 66/19 66/19 66/22 67/8      74/18 79/25 80/3 80/5 80/6
 111/16 111/20 112/10 113/17   70/4 70/25 71/5 72/8 74/16
 115/16 116/2 116/8 116/12                                      80/8 80/9 80/12 80/23 81/7
                               130/21 131/6 131/8 131/22        82/12 85/18 87/3 109/15
 120/25                       Mr. Phillips' [1] 74/18
monthly [1] 108/2                                               109/16 121/9 123/23 136/16
                              Mr. Remolino [2] 65/8 66/6
months [4] 12/7 42/3 103/20 Mr. Roytman [16] 23/23 24/11 named [5] 33/6 61/14 64/10
 103/22                                                         126/13 128/22
                               25/7 25/16 51/7 51/21 110/18 names [5] 55/6 69/19 71/9
moot [1] 93/25                 111/1 114/14 114/19 115/17
moral [2] 75/4 124/10                                           71/17 82/18
                               116/5 116/20 116/23 121/7      naming   [1] 19/8
Morales [13] 58/14 59/22       126/7
 61/22 62/9 62/20 66/11 68/22 Mr. Roytman's [2] 18/18         narrow   [3] 94/25 100/6
 69/20 71/9 73/11 73/17 74/6                                    100/24
                               126/5                          narrowed [1] 100/5
 74/13                        Mr. Smith [44] 3/17 9/19
more [32] 3/7 5/21 6/21 11/8 14/13 14/17 14/19 15/15          narrowing [1] 97/9
 14/11 21/3 21/4 21/17 24/22                                  nationality [1] 33/8
N                              70/11 70/12 115/18 119/12           29/6 29/6 30/10 31/17 33/4
                               119/15 136/9                        36/9 36/13 38/23 39/1 39/12
native Case
        [1] 32/19
            8:18-cr-00157-TDCnumbers
                                 Document
                                        [8] 3066/19 Filed
                                                     12/5 08/20/19
                                                           89/19     Page
                                                                   43/7    14946/5
                                                                         44/9  of 157
                                                                                   46/7 54/12
nature [1] 102/17              90/4 90/10 115/21 133/8             57/16 61/8 62/10 64/21 64/23
necessarily [2] 13/20 108/21 133/12                                66/15 71/17 82/7 86/15 87/12
necessary [2] 41/8 42/12      NW [2] 1/13 1/18                     88/25 95/6 95/7 101/16 105/1
need [20] 10/22 22/6 22/6                                          105/2 105/2 105/2 105/24
 35/19 41/12 43/23 45/3 45/10 O                                    106/18 108/4 108/5 108/19
 45/12 52/19 91/6 93/19 93/22                                      109/22 110/5 113/4 120/6
 94/4 94/16 94/19 96/2 97/22  oath  [1]    111/23
                              object [3] 37/24 60/17 98/4          120/8 120/10 120/11 122/4
 103/10 109/3                                                      128/4 130/20 131/25 134/24
needed [4] 8/18 108/20 109/2  objected    [1]   90/23
                              objecting    [5]   89/16  91/9      one-on-one [1] 29/6
 110/13                                                           one-time [2] 108/4 108/5
net [1] 69/2                   98/25 100/1 100/12
                              objection    [22]   15/6  15/8      ones [12] 33/3 67/4 92/4
never [6] 77/12 99/20 114/25                                       92/25 93/2 99/9 99/12 99/15
 119/2 128/14 128/16           26/22   26/25  33/10   37/13  40/4
                               40/5 59/13 59/14 61/4 67/16         104/16 104/24 105/5 133/18
new [16] 1/13 28/1 32/13                                          ongoing [1] 44/6
 32/13 49/20 57/18 77/12       67/17   72/18  74/2  81/20   85/8
 77/14 84/16 101/20 101/22     90/19 93/3 99/24 112/5 120/2 online [1] 31/7
                              objections [8] 91/1 91/4            only [12] 22/9 41/24 43/17
 101/22 103/25 104/2 118/22                                        57/16 74/23 89/11 89/14
 127/13                        95/1 100/5 100/7 100/25
                               133/15   134/11                     103/4 107/18 109/5 120/8
newspaper [1] 81/3                                                 122/13
next [13] 27/15 35/14 50/11 objects [2] 133/14 133/17             open [4] 47/6 84/10 87/22
 51/17 53/22 62/24 62/25      observe [1] 38/15
                              obtain [2] 78/14 127/12              132/15
 72/14 76/15 109/21 120/13                                        operate [2] 102/18 103/8
 132/22 133/2                 obtained [1] 76/18
NFP [6] 29/10 30/21 30/22     obviously [4] 5/2 13/4 42/25 operation [1] 110/18
                               98/25                              operations [3] 44/7 107/10
 30/23 31/5 56/12                                                  117/20
Nick [6] 51/25 52/2 54/21     October   [6]    17/22  75/13
                               75/16 103/7 108/25 134/19          opportunity [4] 98/1 109/12
 54/23 55/3 55/7                                                   113/12 113/15
night [2] 93/19 96/21         October 30 [1] 103/7
                              off  [7]    4/14  7/17  22/3  36/12 opposed [2] 11/10 117/18
no [60] 1/3 4/12 9/22 9/23                                        opposite [1] 44/9
 10/1 10/4 10/9 10/12 10/15    46/2 61/10 75/8
                              offer   [5]   15/5  79/19  94/21    option [10] 21/5 77/3 77/9
 15/8 20/3 22/17 23/9 24/6                                         81/9 83/2 83/3 83/4 105/15
 26/25 31/9 32/1 41/3 41/6     94/23   120/3
                                                                   105/17 106/4
 43/18 44/2 44/10 46/5 46/10 offered [5] 3/8 3/12 11/15           options [8] 25/9 49/20 76/21
 49/25 53/3 53/6 53/6 55/10    79/4  123/22
                                                                   79/8 82/21 105/14 107/14
 57/12 57/18 59/14 61/4 68/2 offering [1] 8/6                      127/5
 71/1 72/18 74/2 80/1 80/15   offers [12] 26/20 34/8 40/3
 82/24 85/7 86/15 90/19 91/2   48/11 50/16 60/25 61/2 67/14 oral [1] 8/22
                               72/17 73/25 83/2 85/3              order [8] 22/21 26/5 35/19
 99/17 99/21 99/24 100/23                                          50/2 66/23 79/12 89/19 99/13
 101/24 108/4 110/1 110/2     office [46] 7/10 14/21 17/5
 112/19 119/3 120/4 126/16     20/2 21/10 22/14 25/6 25/20 ordinary [1] 36/19
                               26/1 26/11 28/4 28/7 31/3          organization [1] 128/7
 129/11 130/18 132/6 135/5                                        organizing [1] 128/4
noise [1] 86/15                32/18 37/19 52/10 52/11
Non [2] 30/23 30/24            55/21 57/25 58/3 58/8 58/13 original [6] 16/25 51/21
                               58/21 59/1 60/14 65/1 65/2          51/24 52/23 72/23 134/24
Non-Foreign [2] 30/23 30/24                                       originally [1] 129/1
none [4] 9/22 34/6 57/8        65/25   74/22  75/19   75/25  77/6
                               78/6 78/7 78/10 78/19 82/1         originated [1] 28/5
 94/13                                                            Orseck [1] 1/16
noon [3] 99/22 99/22 101/1     82/5  82/7   84/18  84/22  103/13
                               103/15   106/5   114/20  118/9     other [34] 6/12 7/1 7/21
not [169]                                                          9/24 13/6 15/23 21/14 26/6
note [1] 41/21                officer [2] 110/25 111/2
                              offices   [3]    76/12  84/14        32/8 32/23 42/16 43/10 43/15
notereading [1] 1/24                                               56/2 62/10 76/5 82/24 83/4
notes [1] 136/13               106/9
                              official [4] 136/3 136/6             87/3 87/15 89/14 90/4 91/21
nothing [6] 40/21 44/11                                            93/16 93/23 93/24 95/13
 46/18 100/14 116/15 117/15    136/12   136/20
                              Oh  [1]   101/25                     95/23 123/17 126/9 127/4
noticed [1] 65/5
notion [1] 43/12              okay [64] 3/6 4/12 13/4 15/9 129/15 132/12 134/11
November [3] 61/13 63/22       16/14 17/24 21/20 22/8 27/1 others [7] 25/23 32/18 38/15
                               34/9 36/23 40/8 47/10 48/8          42/8 64/17 77/25 121/4
 68/18
November 11 [1] 61/13          48/14 49/15 50/4 59/16 67/17 otherwise [2] 6/8 45/8
November 12 [1] 63/22          87/7 88/10 88/16 88/19 88/22 our [6] 20/17 21/11 92/16
                               89/14 90/2 90/6 91/5 91/11          94/21 98/14 99/6
November 18 [1] 68/18                                             out [32] 11/4 14/10 22/5
now [26] 12/17 14/3 19/17      93/9 98/10 99/22 101/3
                               101/25 102/22 105/21 106/2          24/7 28/23 35/19 35/23 36/21
 23/16 24/1 49/19 53/9 53/13                                       37/3 39/13 48/3 49/3 51/20
 65/7 87/8 87/8 87/19 88/5     106/12   110/2   110/11  111/1
                               113/15   117/9   117/14  119/16     56/24 68/23 77/8 84/25 89/7
 88/14 90/8 95/6 95/21 99/25                                       89/12 90/15 92/24 93/25
 100/18 101/11 110/16 117/14   119/20 120/13 121/17 121/23
                               122/15   124/2   125/5  128/6       96/12 98/6 98/16 102/4 109/9
 121/14 121/17 121/17 132/8                                        111/8 115/23 120/11 131/11
Numaris [32] 18/20 21/10       128/17   132/3   132/8  132/11
                               133/1 133/12 134/3 134/13           134/12
 31/3 32/14 51/9 65/10 68/9                                       outside [1] 4/19
 71/16 75/25 76/12 76/19 78/6  134/20   134/23   135/6
                              old [3] 42/3 46/20 72/2             over [14] 8/15 18/11 20/15
 78/7 103/16 104/1 104/2                                           23/1 23/13 66/18 68/12 83/17
 105/13 105/14 110/18 110/19 older [1] 12/7                        86/22 99/12 116/8 118/22
 111/2 114/14 124/13 127/12   Onasis   [6]   51/25   52/3  54/21
                               54/23   55/4  55/7                  134/12 135/3
 127/16 128/19 129/15 129/18                                      overall [1] 107/11
 131/1 131/3 131/5 132/2      once [8] 9/24 39/4 55/1
                                                                  overlap [2] 134/16 134/18
number [20] 5/25 6/1 6/4 6/6 55/14 55/20 88/6 94/19 95/12 overruled [2] 40/5 67/18
 6/7 11/17 11/19 12/5 19/14   one  [59]    4/9  4/19  4/23  5/5
                                                                  own [8] 11/9 75/4 95/21
 34/10 44/20 52/13 62/6 69/23 7/1 8/24 16/19 23/11 26/13
O                             perpetrate [1] 123/5           Pollack's [1] 13/15
                              person [19] 5/16 6/3 7/16      portfolio [2] 20/17 20/22
own... Case
        [5] 111/8  124/10
             8:18-cr-00157-TDC  Document
                               7/18        306 19/24
                                     10/24 11/9 Filed 08/20/19   Page 150[2]
                                                      22/23 portfolios     of 157
                                                                               22/25 23/5
 124/15 124/20 131/16          42/15 46/9 52/14 59/19 60/11 portion [2] 12/25 13/9
owners [3] 83/2 83/3 106/18    61/21 66/3 66/4 128/21        portions [2] 22/10 134/11
Ozakhun [4] 15/18 15/19        130/23 133/3                  position [13] 18/18 68/12
 63/18 85/20                  person's [3] 5/14 39/4 46/11 91/17 92/13 92/16 92/21
Ozakhun's [1] 16/22           persona [1] 75/2                 93/13 93/14 93/21 95/11
P                             personal [3] 13/20 13/21         97/21 97/22 98/14
                               13/22                         positions [1] 57/9
P.G [1] 10/8                  personally [2] 38/8 83/14      possession [1] 97/10
p.m [7] 94/5 95/4 95/7 95/22 perspective [2] 4/10 79/20      possible [6] 55/6 94/8 95/24
 95/23 96/4 101/2             Phillips [25] 64/10 64/14        96/16 99/16 105/7
P.O.A [1] 12/15                64/18 64/21 65/15 65/19 66/7 Postal [1] 6/13
P.S [1] 64/7                   66/9 66/19 66/19 66/22 67/8 potential [6] 27/22 28/1
page [48] 11/16 12/3 12/4      68/17 69/19 70/4 70/25 71/5     47/1 54/13 68/14 102/8
 12/5 12/13 12/14 12/17 12/23 71/9 72/8 74/16 82/9 130/21 potentially [1] 95/11
 13/2 23/22 28/9 31/14 35/15   131/6 131/8 131/22            precipitate [1] 55/24
 36/23 47/17 47/23 49/4 49/15 Phillips' [1] 74/18            precise [2] 44/9 94/5
 49/17 51/22 52/17 52/18      phone [11] 22/23 26/7 26/14 precisely [1] 10/10
 52/19 52/21 52/25 53/4 53/9   32/16 35/8 39/25 64/18 65/21 predates [1] 97/12
 53/22 56/5 61/6 62/25 63/7    66/4 126/6 133/20             prefer [1] 89/20
 67/20 69/15 70/15 109/6      phones [1] 126/10              preliminarily [1] 91/9
 109/9 109/10 109/21 109/21   photo [2] 59/19 59/25          preparation [1] 124/19
 109/22 110/5 112/22 113/2    photograph [1] 11/23           preparing [2] 99/5 99/5
 113/6 120/13 121/2 127/9     phrase [1] 22/12               present [2] 14/5 101/9
pages [4] 89/2 89/12 96/10    phrased [1] 112/17             prestige [1] 69/12
 136/11                       physically [3] 11/5 77/25      presumably [1] 42/11
paid [6] 73/17 78/4 83/11      78/1                          pretty [13] 13/6 31/1 34/6
 83/22 114/25 131/18          pick [1] 104/23                  39/6 46/16 51/11 59/24 100/8
paper [2] 111/3 119/10        picked [1] 105/4                 100/24 105/3 108/12 108/21
paragraph [13] 28/25 68/24    piece [2] 6/3 44/9               120/14
 109/11 109/17 109/20 109/22 pieces [1] 42/19                preventing [1] 14/24
 109/24 110/9 113/3 113/8     place [5] 10/25 39/8 57/9      prevents [1] 46/19
 114/7 120/14 120/14           82/22 132/1                   previously [8] 25/24 27/2
parameter [2] 103/4 103/5     placed [1] 27/25                 31/21 34/12 48/12 48/15
Parker [1] 68/7               plan [1] 63/14                   82/10 85/7
part [13] 17/6 17/8 41/10     planned [2] 99/3 99/4          prideful [1] 84/20
 49/7 54/8 56/23 63/12 77/7   platform [4] 57/9 62/18        primarily [2] 33/15 103/1
 103/2 105/23 114/11 114/21    105/15 107/15                 primary [2] 99/3 103/2
 129/13                       play [5] 19/18 20/7 20/8       principle [1] 42/9
participated [1] 131/5         21/20 43/2                    prior [2] 24/20 34/9
particular [9] 5/16 5/17      played [2] 19/21 20/10         prioritize [1] 91/24
 8/12 45/21 123/7 123/23      player [1] 24/19               privilege [2] 100/19 100/23
 124/3 128/7 129/3            playing [3] 22/1 96/20 135/1 privileged [3] 90/20 100/18
particularly [1] 86/24        plea [4] 84/5 84/6 84/7          100/20
partner [2] 4/20 107/3         84/12                         privy [1] 116/14
partook [1] 119/2             plead [2] 83/25 84/9           probably [10] 60/11 65/9
party [1] 118/9               please [44] 14/7 15/2 15/12      83/15 88/6 88/11 89/18
pass [2] 87/6 133/7            15/13 17/25 18/2 18/3 19/18     100/11 100/17 118/19 133/2
passing [1] 117/18             19/20 20/7 20/12 21/21 23/17 problem [3] 45/5 89/1 101/17
passport [4] 10/4 11/20        24/1 24/8 28/9 28/23 35/15    procedure [15] 4/25 8/17
 43/10 46/19                   35/20 36/24 47/18 47/24 48/6 10/23 11/14 11/17 11/18
passports [1] 43/11            49/4 50/6 52/18 53/9 56/5       13/22 13/25 38/23 40/21
password [4] 77/16 77/17       62/25 63/7 67/21 70/1 70/15     42/10 42/14 42/23 45/10
 77/18 77/19                   72/21 73/24 85/4 85/12 86/9     46/18
passwords [1] 78/23            87/22 87/25 101/10 111/15     procedures [14] 3/18 7/13
past [3] 21/13 87/17 93/22     113/4 132/18                    7/14 13/24 37/10 37/19 37/22
Pause [3] 56/16 94/11 97/24 plot [2] 87/4 87/5                 38/1 38/7 38/10 38/16 40/24
pay [1] 83/19                 plus [3] 3/22 45/6 91/10         45/13 45/25
Payroll [2] 30/23 30/25       point [24] 5/8 12/1 13/3       proceedings [5] 1/24 135/8
paystubs [5] 104/10 104/14     13/15 44/16 45/4 55/5 56/25     136/6 136/12 136/14
 104/14 104/19 104/22          75/9 91/8 92/1 95/10 95/18    process [4] 3/25 9/20 43/3
peek [1] 89/17                 97/4 97/9 98/16 98/17 99/14     107/13
pending [4] 16/1 16/3 16/5     100/3 101/17 102/7 103/12     processing [1] 39/14
 16/5                          124/6 129/17                  processor [2] 4/9 39/18
people [16] 11/3 32/12 32/14 points [2] 9/10 43/7            processors [1] 6/9
 52/14 58/6 75/2 75/8 77/12   policies [3] 57/2 123/20       procurement [1] 127/19
 78/4 80/11 87/13 102/14       123/22                        produced [1] 1/24
 107/6 126/9 130/20 131/25    policy [13] 8/23 69/23 70/9 product [1] 123/13
percentage [3] 33/2 77/3       70/11 70/11 72/9 103/2 122/2 profit [4] 30/11 76/22 76/25
 130/14                        123/18 123/19 123/21 123/24     111/13
perhaps [4] 5/4 45/24 100/15 124/3                           profiting [3] 29/7 30/13
 115/23                       policyholder [1] 70/23           120/25
period [7] 7/11 70/21 70/24 POLLACK [17] 1/17 2/5 9/9        profits [7] 22/7 22/8 22/12
 71/3 83/17 97/11 118/20       88/6 90/5 101/12 112/7          22/19 112/12 113/23 114/11
perjure [1] 112/1              113/20 113/25 114/6 114/15    progress [1] 91/13
permanent [2] 12/7 41/19       115/25 119/9 120/6 132/7      promptness [1] 14/9
permission [6] 36/15 76/1      133/17 134/10                 proof [7] 3/19 7/5 12/6
 124/24 125/6 126/18 127/16
P                              129/3 129/6                       41/10 42/15
                              reasons  [6] 23/11 27/2 48/15 remain [1] 66/7
proof... [4] 8:18-cr-00157-TDC
       Case    12/11 12/15      Document
                               50/18  54/12 306   Filed 08/20/19remember
                                             132/12                Page 151
                                                                         [13]of 157
                                                                                 5/25 14/21
 41/19 42/3                   reassigned [1] 66/13               14/25 19/7 25/10 30/10 33/5
proper [1] 45/16              recall [17] 20/5 26/13 58/10 55/6 58/20 64/10 64/21
proposition [1] 9/11           58/13 103/6 103/9 112/15          111/18 125/11
prosecution [4] 94/7 94/13     112/16 112/18 113/16 113/21 remembered [1] 4/20
 96/11 97/12                   114/5 114/13 117/7 124/5         remind [8] 4/17 15/17 18/15
prove [1] 7/18                 126/21 127/5                      19/2 21/6 30/8 85/18 88/16
provide [3] 37/7 92/15 98/1 receipt [2] 41/25 54/9              reminder [2] 55/23 55/24
provided [4] 41/1 49/9 91/19 receive [5] 30/6 32/13 55/15 Remolino [6] 64/24 65/8
 98/22                         62/21 77/3                        65/11 65/20 66/6 66/14
provides [2] 12/6 41/19       received [22] 17/2 17/6           repeat [2] 113/4 115/25
providing [3] 40/23 45/1       24/10 25/20 27/13 27/23          rephrase [2] 110/20 127/20
 75/6                          30/17 35/12 39/22 48/22 50/8 replied [1] 16/21
public [1] 80/25               50/12 51/16 57/18 57/20          report [2] 40/17 82/17
publish [8] 15/11 18/1 34/14 62/20 69/23 74/1 85/24 116/8 reported [1] 136/5
 47/10 48/16 59/8 67/19 85/11 116/19 134/6                      Reporter [4] 1/21 136/1
publishing [1] 81/5           receiver [1] 54/16                 136/3 136/20
pull [1] 128/10               receiving [3] 56/3 62/21          representation [1] 94/13
purely [1] 72/4                116/3                            representatives [1] 32/16
purported [1] 123/1           recent [3] 12/6 41/18 105/2 requested [2] 16/7 16/9
purpose [1] 38/20             Recess [1] 101/6                  requests [1] 96/13
purposefully [1] 104/23       recipient [2] 27/16 54/15         require [5] 37/22 41/16
purposes [3] 6/2 10/20 130/8 recognize [7] 31/17 59/19           41/17 45/14 83/19
pursuant [8] 26/20 40/3        62/10 67/4 71/13 86/25           required [5] 12/16 13/3 37/2
 50/16 60/25 61/3 67/14 72/17 119/21                             37/5 126/3
 85/4                         recollection [1] 84/2             requirement [3] 12/11 111/7
pushed [1] 87/13              record [10] 3/11 3/12 8/6          112/12
put [9] 28/21 30/4 39/15       12/14 41/5 41/7 41/10 42/20 requirements [4] 111/14
 41/9 44/15 82/17 82/19 93/13 48/15 112/23                       113/19 113/24 114/18
 119/7                        recorded [1] 1/24                 requires [2] 11/3 133/11
putting [2] 10/11 95/11       recording [3] 25/3 29/21          residence [1] 42/3
Pyrrhic [1] 131/15             116/3                            residential [3] 11/22 12/7
Q                             recordings [5] 24/25 25/21         41/20
                               26/2 30/17 48/23                 resolve [2] 95/2 95/12
quarters [1] 132/24           records [8] 3/4 4/4 6/16 9/4 resources [2] 93/23 93/24
question [13] 5/21 9/12 9/16 9/8 13/18 13/19 46/11              respect [6] 14/20 26/24 99/9
 11/13 22/2 22/3 37/15 42/6   recover [10] 56/9 79/1 79/5        109/1 110/13 110/17
 60/20 92/11 115/25 116/2      79/20 82/16 83/6 83/9 83/14 respectfully [1] 98/16
 132/3                         131/10 131/24                    respond [4] 16/24 63/3 64/3
questions [3] 35/20 38/4      recovered [2] 77/4 77/4            73/21
 41/9                         recovering [3] 76/20 77/1         responded [1] 56/10
quick [2] 87/19 89/17          118/18                           responding [1] 111/23
quickly [5] 6/6 30/7 93/7     recovery [7] 80/21 81/10          responds [2] 22/2 22/4
 96/15 119/7                   84/13 84/19 130/3 130/15         response [8] 16/11 32/1 32/5
quote [1] 111/21               130/18                            36/24 39/2 63/8 64/5 65/12
R                             redaction [1] 34/12               responsibilities [1] 38/13
                              redirect [1] 133/3                responsible [1] 60/16
Ramat [2] 106/6 106/7         refer [2] 122/10 123/24           rest [1] 91/1
ran [1] 20/5                  referenced [1] 70/12              retention [8] 11/15 22/23
range [1] 97/8                reflect [2] 62/17 74/15            26/16 28/7 66/15 68/11 68/13
rapport [1] 29/17             reflected [2] 56/22 62/22          71/20
rare [1] 39/12                refreshes [1] 84/2                retreat [4] 17/21 20/6
rate [3] 21/11 21/12 70/22    refute [1] 39/6                    107/20 108/14
rates [1] 67/11               regard [2] 38/4 88/2              return [6] 29/5 29/25 70/24
rather [1] 95/8               regarding [4] 16/5 90/4 98/1 71/2 101/7 120/21
RDR [1] 1/21                   103/1                            returned [1] 130/17
re [1] 96/14                  regular [1] 44/6                  returns [2] 30/6 33/23
re-review [1] 96/14           regulated [7] 105/17 105/19 review [13] 91/18 96/14
reached [2] 90/15 92/24        106/12 106/13 106/14 106/16       96/25 97/18 98/14 98/17
read [14] 28/25 31/7 41/24     107/14                            99/12 103/11 109/3 110/9
 49/16 53/25 64/5 70/17 74/12 regulation [3] 105/20 105/21 111/15 113/16 115/19
 86/11 109/9 109/12 113/3      105/25                           reviewed [3] 24/21 25/20
 113/12 114/9                 Reid [4] 28/14 35/3 54/7           33/3
reading [4] 12/19 113/5        79/25                            reviewing [3] 90/8 91/3
 114/1 114/6                  relates [2] 10/24 100/11           111/18
reads [1] 12/14               relation [1] 59/23                rewarding [1] 131/20
ready [5] 10/16 14/12 132/22 relationship [1] 66/19             Rhodes [6] 17/21 20/6 52/8
 133/2 133/4                  relatively [2] 58/1 98/25          107/21 108/3 108/10
real [12] 5/1 5/14 58/16      release [1] 89/22                 right [21] 3/9 5/24 16/17
 64/24 80/3 80/5 80/9 80/23   released [2] 91/8 94/7             25/21 41/23 43/13 44/23 58/1
 81/6 82/18 118/17 119/7      releasing [1] 99/23                79/2 89/2 89/3 90/8 90/12
realize [1] 91/14             relevance [1] 100/19               95/21 99/8 99/21 102/2
really [12] 4/21 4/22 5/6     reliability [4] 40/23 42/23        119/15 123/8 124/8 128/2
 40/20 46/13 63/11 75/3 97/1   44/5 45/7                        ripping [1] 75/8
 114/25 115/1 124/9 128/6     reliable [1] 42/24                risk [2] 13/10 39/15
reason [14] 4/5 6/12 9/5      rely [2] 17/10 118/6              risked [1] 39/14
 10/6 10/9 10/10 10/21 21/1   relying [4] 40/16 40/25           RMR [1] 1/21
 46/15 87/12 100/22 107/18
R                              107/7 107/12 108/22 116/7       senior [2] 28/14 28/19
                               118/25 122/15 124/9 124/16      sense [3] 4/11 30/5 132/20
RobbinsCase
        [1] 8:18-cr-00157-TDC
             1/16               Document
                               124/23      306130/7
                                      125/25     Filed 08/20/19sent
                                                     132/14       Page 1526/25
                                                                    [34]   of 157
                                                                               15/22 17/22
rock [1] 86/13                 133/21                           21/6 25/15 27/6 27/7 34/21
role [4] 14/20 15/19 60/13    saying [19] 3/24 5/10 6/10        35/8 36/2 36/18 36/21 48/19
 68/10                         7/20 8/17 13/12 45/9 46/22       49/22 50/25 51/2 51/24 52/13
roll [1] 86/14                 62/19 90/25 91/2 92/12 96/15 52/22 53/18 54/15 55/25
rolling [2] 96/16 98/20        96/24 112/15 112/18 114/5        63/22 67/7 68/14 70/3 72/9
Ronen [9] 18/17 25/6 31/23     114/12 133/25                    73/5 74/5 85/21 117/25
 51/1 64/25 65/13 108/23      says [27] 7/21 8/23 11/17         120/10 121/6 121/11
 121/5 121/7                   12/23 13/9 13/23 20/14 21/11 sentence [8] 29/11 109/11
Ronen Roytman [1] 108/23       22/25 24/3 40/21 41/15 42/15 113/2 113/10 113/13 113/16
room [6] 86/16 86/18 86/19     43/10 46/14 46/20 46/24          114/7 114/11
 86/21 87/2 87/4               53/11 62/8 62/14 67/23 69/1 sentences [1] 70/17
rotated [1] 51/10              113/20 114/3 115/9 117/14       September [7] 15/16 15/20
routine [1] 40/14              133/19                           17/23 49/19 56/8 57/11 85/14
routinely [1] 43/14           scale [2] 82/3 82/15             September 29 [3] 15/16 15/20
Roytman [23] 18/17 23/23      scam [2] 86/22 87/5               85/14
 24/11 25/6 25/7 25/16 31/23 scamming [1] 75/7                 September 3 [1] 56/8
 51/1 51/7 51/21 108/23       scans [1] 3/20                   September 3rd [1] 57/11
 110/18 111/1 114/14 114/19   schedule [6] 87/12 87/20         sequence [2] 41/10 89/3
 115/17 116/5 116/20 116/23    95/13 96/3 96/25 132/12         serve [1] 121/4
 121/7 126/7 126/10 126/11    scheduling [2] 87/16 87/24       Service [1] 6/13
Roytman's [2] 18/18 126/5     screen [7] 27/6 29/1 47/14       services [2] 75/5 86/22
rule [5] 4/18 43/4 94/16       51/16 53/13 57/14 110/3         set [1] 93/22
 94/17 94/20                  scripts [3] 13/7 114/24          setting [1] 122/14
ruled [1] 85/7                 115/1                           settings [1] 32/4
rules [2] 96/20 105/23        seated [4] 14/7 87/25 101/11 settlement [1] 83/2
ruling [5] 26/24 43/1 47/3     132/18                          setup [1] 82/20
 89/3 89/6                    Sebastian [5] 68/6 68/7 78/4 several [1] 107/25
rulings [3] 34/9 93/11 97/18 122/13 126/21                     share [3] 32/14 115/20 121/3
run [2] 6/6 6/15              second [18] 4/3 36/13 42/25 she [45] 15/21 15/22 17/5
running [2] 4/7 87/5           61/6 65/21 65/24 66/2 66/3       17/6 17/18 28/6 58/18 58/18
runs [3] 19/19 20/8 21/21      66/3 81/22 95/7 101/2 105/2      58/19 58/23 60/4 60/8 60/11
RUSH [1] 1/12                  110/6 113/3 114/7 120/6          60/13 60/16 61/25 63/4 63/5
Rushmore [14] 71/18 71/19      120/14                           63/18 64/4 66/25 73/10 74/11
 72/3 102/1 102/4 102/11      Secondly [2] 10/1 43/20           102/18 102/20 102/24 102/24
 102/14 102/19 103/8 103/19   seconds [4] 19/19 19/20           104/13 104/15 104/22 116/7
 104/8 104/11 104/12 104/23    19/23 19/23                      116/7 116/8 116/10 116/12
Russell [1] 1/16              section [3] 12/15 20/12           116/14 116/15 116/18 117/12
S                              35/24                            117/14 117/20 117/21 117/23
                              Security [1] 105/22               117/25 118/1
Sabrina [5] 58/17 59/22       see [55] 5/12 9/2 13/23          she's [3] 16/15 117/15
 66/10 66/16 68/22             15/23 18/5 18/11 18/13 19/23 117/18
said [42] 3/21 4/19 5/24       20/14 21/2 22/1 22/6 22/10      sheet [1] 67/2
 26/14 37/11 37/20 38/12       22/25 23/23 24/2 25/22 27/18 shocking [1] 65/14
 45/13 45/24 46/8 46/10 50/8   28/15 32/8 32/11 34/24 35/21 short [3] 14/9 88/18 108/12
 55/1 56/1 56/1 56/2 77/15     36/2 36/6 48/25 51/4 51/24      shorthand [2] 136/6 136/13
 78/25 79/14 86/24 91/12       52/13 53/10 54/21 56/8 59/3 shot [1] 87/1
 98/20 98/24 100/15 100/18     61/10 61/14 63/10 63/15         shots [4] 108/19 109/1
 101/2 110/15 110/16 111/19    67/23 69/1 69/19 69/22 72/24 110/12 110/21
 112/18 112/19 116/12 118/2    82/1 87/19 87/21 89/18 99/5 should [11] 17/10 17/13 21/9
 120/17 120/20 120/24 121/2    104/22 111/22 112/3 114/12       38/3 54/6 91/8 95/4 96/4
 122/18 132/2 136/9 136/12     119/8 132/13 132/15 135/6        97/14 100/22 100/24
 136/14                       see,we [1] 40/19                 show [10] 5/3 7/25 25/8 45/2
salary [2] 104/20 104/21      seeing [1] 7/15                   45/2 45/20 76/10 104/22
sales [4] 32/16 86/4 114/24 seeking [2] 92/23 129/13            116/21 123/13
 114/25                       seem [2] 91/13 118/17            showing [1] 41/25
salesperson [1] 104/8         seems [5] 46/1 96/22 99/10       shown [1] 59/16
Sam [2] 61/14 61/17            99/11 118/7                     side [2] 89/15 96/12
Sam.Diesel [1] 72/24          seen [7] 8/3 9/2 60/12 62/10 sign [1] 36/12
same [11] 12/11 18/24 22/22    99/20 128/14 128/16             signed [3] 12/10 89/11 89/12
 24/10 24/24 26/11 32/24      select [1] 69/2                  signs [1] 41/23
 38/16 50/18 100/2 116/23     selectively [1] 104/16           similar [5] 11/21 29/20
sat [1] 61/19                 Selen [10] 15/16 15/17 15/18 30/16 44/24 100/16
satisfying [3] 131/17 131/19 28/6 63/12 63/17 63/18 85/17 simply [4] 40/16 45/17 116/8
 131/21                        85/18 85/20                      117/18
Saturday [4] 95/22 96/4       self [2] 4/4 40/17               since [6] 4/13 8/15 29/17
 97/15 98/15                  self-interest [1] 4/4             32/19 83/18 98/24
Sauber [1] 1/16               self-report [1] 40/17            single [5] 19/4 26/13 33/4
save [3] 26/4 32/5 32/6       sell [1] 31/4                     34/12 75/1
saw [9] 25/11 32/23 33/1      selling [2] 25/9 86/22           sir [7] 77/17 109/7 119/13
 56/24 58/20 67/5 71/25 82/12 send [20] 3/19 6/14 7/4 12/9 119/20 121/1 122/17 126/12
 134/25                        37/3 48/3 48/23 49/6 49/9       sit [2] 59/23 61/17
say [41] 5/10 6/4 14/1 30/3    51/9 51/13 51/17 54/9 62/15 sitting [2] 20/16 95/14
 39/2 40/19 42/13 43/9 44/19   66/22 71/5 78/6 78/8 84/25      situation [3] 4/8 13/21
 45/18 45/19 46/9 46/13 46/23 121/11                            44/25
 47/20 50/1 55/6 63/25 70/8   sending [7] 8/4 16/4 43/25       situations [2] 32/7 39/12
 81/21 83/3 92/18 94/5 95/4    51/7 54/6 72/12 117/21          six [4] 19/14 24/14 25/22
 99/22 99/25 103/20 104/2
S                             specialize [1] 29/6               110/16
                              specialized [1] 31/8             strategies [1] 69/4
six... Case
        [1] 63/25
             8:18-cr-00157-TDCspecific
                                Document
                                       [6] 306
                                             8/15Filed 08/20/19strategist
                                                   82/23          Page 153[1]
                                                                            of 157
                                                                                28/20
six-digit [1] 19/14            90/23 123/12 124/1 134/7        streamline [1] 92/1
size [3] 31/1 58/9 82/7       specifically [5] 41/11 42/1 street [4] 1/18 5/16 6/11
skeptical [1] 45/25            102/13 125/7 132/4               7/18
skills [2] 128/3 128/5        spend [1] 99/5                   strike [2] 112/5 112/6
skype [1] 26/18               split [1] 53/13                  stringing [1] 93/22
sleeping [2] 11/5 65/1        spoke [6] 34/1 35/6 64/16        stroke [1] 107/8
slimmed [2] 96/7 96/10         102/16 103/1 108/24             structure [2] 76/11 86/5
small [1] 58/1                spoken [2] 64/25 66/5            subject [9] 16/1 18/9 48/25
smaller [1] 58/8              Spot [3] 105/15 105/17 106/4 51/4 62/1 62/2 85/6 86/2
SMITH [52] 2/4 3/17 9/19      squarely [1] 133/19               90/21
 13/5 13/13 14/13 14/17 14/19 squeeze [1] 87/11                submit [1] 11/18
 15/15 15/22 18/5 20/14 23/17 staff [1] 86/6                   submitted [2] 42/8 89/11
 24/20 26/15 26/21 27/6 28/11 stage [4] 19/15 64/23 68/6       subscribed [1] 136/15
 31/17 33/5 34/16 43/3 43/8    121/9                           subsequent [1] 95/9
 43/8 45/13 45/16 46/8 47/13 stand [2] 16/2 118/2              substance [4] 101/17 102/23
 48/8 48/11 52/21 53/17 53/25 standard [3] 10/17 42/5           112/10 113/17
 57/10 57/24 61/11 64/8 65/7   77/13                           substantially [3] 92/14 96/8
 74/21 78/9 83/25 84/17 86/17 standards [2] 75/4 124/10         96/10
 88/14 88/14 101/7 101/12     standpoint [1] 87/25             substitute [1] 89/7
 101/16 105/8 114/12 125/11   stands [4] 16/3 62/6 73/15       suburban [1] 108/14
 132/19                        110/24                          success [3] 20/18 21/11
Smith's [3] 8/22 41/16 42/22 start [22] 15/12 18/2 51/22        21/13
smooth [1] 63/14               58/18 75/9 75/11 75/18 82/8 successful [9] 26/4 60/9
smoothly [1] 14/11             82/13 88/2 94/15 96/4 96/19      60/11 77/1 84/21 104/8
snatch [1] 7/17                98/21 99/23 101/20 103/25        104/17 104/25 118/1
snippets [1] 117/1             117/4 124/15 126/17 127/2       such [8] 3/18 37/7 38/11
so [189]                       129/2                            39/24 41/18 45/7 115/2
sold [1] 65/22                started [16] 32/12 57/24          125/10
solely [1] 40/25               58/10 58/18 59/3 60/4 71/20 sufficient [6] 4/3 13/16
solicited [1] 82/1             75/12 75/14 75/15 75/16          42/5 42/16 42/22 42/23
soliciting [1] 36/19           80/23 118/22 120/1 124/20       suggest [2] 116/15 116/17
solution [2] 125/22 125/25     129/17                          suggestion [1] 96/3
some [53] 3/7 5/14 6/6 6/12 starting [4] 27/17 70/17           Suisse [2] 48/25 53/11
 7/16 7/18 7/21 10/22 15/23    96/4 124/19                     sum [2] 112/10 113/17
 17/16 21/23 24/21 25/14      starts [5] 29/4 29/24 68/24 sums [4] 21/18 23/12 29/18
 30/16 32/12 32/17 37/22       94/14 120/21                     29/19
 38/12 39/20 42/16 44/6 45/6 state [7] 4/18 5/17 6/12          Sunday [9] 93/19 94/4 94/19
 45/24 58/10 72/4 75/9 76/22   41/7 48/6 69/10 114/7            95/4 95/7 95/9 95/23 97/15
 77/22 79/4 82/15 87/11 87/15 stated [4] 9/11 17/20 27/2        101/2
 89/21 90/4 92/22 92/23 97/11 48/15                            supplement [1] 90/3
 99/16 100/15 100/17 100/21   statement [20] 25/10 29/20       supplied [2] 45/21 45/21
 102/7 103/12 103/18 104/10    30/2 30/15 42/2 42/24 69/22 support [1] 11/19
 117/1 123/14 124/6 129/17     106/17 109/3 110/15 111/15      supporting [1] 41/17
 129/19 133/3 134/11 135/1     111/19 112/13 113/25 114/6      suppose [1] 26/1
somebody [13] 9/7 15/16        116/10 117/13 117/16 118/7      supposed [3] 16/11 25/18
 45/17 45/19 46/19 50/9 51/25 118/12                            54/10
 55/25 58/13 61/14 117/19     statements [11] 22/13 30/16 sure [49] 5/1 5/9 5/12 6/7
 129/8 135/3                   33/3 46/8 66/23 67/10 80/25      6/11 7/14 8/14 11/4 17/14
somebody's [1] 43/11           98/21 124/18 133/18 133/22       21/8 21/25 29/2 31/11 36/9
someone [10] 6/4 23/14 27/16 states [14] 1/1 1/3 1/9 1/21 37/10 38/18 38/22 38/24
 39/13 45/1 69/13 85/17 88/16 41/11 42/1 106/3 106/10           39/22 44/16 45/2 47/7 55/3
 126/13 128/21                 106/14 108/24 110/11 111/11      57/6 62/5 62/14 64/6 64/22
something [19] 6/16 7/6 7/22 136/4 136/8                        65/2 68/11 69/12 71/6 89/8
 9/14 10/4 12/1 22/18 25/13   stating [1] 127/5                 92/19 97/22 105/22 109/17
 31/2 31/3 44/5 45/10 56/2    status [1] 107/14                 109/19 113/6 119/10 119/11
 63/11 75/22 100/21 111/19    steal [9] 75/2 76/5 76/8          119/14 123/19 125/9 128/6
 124/1 133/20                  77/25 78/1 126/14 126/15         131/14 132/21 132/23 132/23
sometime [1] 84/9              126/16 128/18                   surname [1] 122/11
sometimes [9] 13/12 55/11     stealing [7] 124/20 125/1        Sustained [4] 33/11 60/19
 55/15 83/19 83/22 84/25       125/17 125/23 126/23 127/19      81/22 112/6
 87/13 118/5 118/13            127/22                          sweeping [1] 79/15
somewhere [1] 103/21          stenography [1] 1/24             swift [1] 54/8
soon [2] 36/20 99/16          step [1] 126/2                   system [1] 6/6
sooner [1] 97/14              sticking [1] 40/17
sorry [12] 12/18 23/18 52/19 still [15] 3/12 15/7 43/2         T
 53/3 59/12 61/7 62/25 84/4    58/8 78/4 87/1 90/8 91/3
 105/10 115/22 119/23 122/10                                   tab  [20] 15/2 15/3 17/25
                               92/19 99/15 107/18 127/7         23/18 26/19 34/16 48/9 48/13
sort [4] 4/20 10/22 91/15      127/25 128/1 129/25
 107/6                                                          50/11 50/11 52/25 60/23 67/1
                              stocks [1] 87/5                   72/14 72/14 73/23 84/3 85/4
sound [1] 93/12               stole [5] 76/3 78/9 78/18
SOUTHERN [1] 1/2                                                115/18 115/20
                               126/5 126/9                     TABLE  [1] 2/1
speak [5] 33/13 60/3 65/15    stolen [5] 3/21 5/13 7/15
 97/5 123/3                                                    take  [22] 22/3 26/1 26/5
                               38/24 38/25                      42/9 53/21 57/21 59/25 75/18
speaker [1] 32/20             stop [7] 46/3 46/4 65/7
speaking [4] 19/25 25/3                                         76/1 87/7 87/8 87/19 88/14
                               78/22 86/15 88/1 112/20          89/17 99/11 117/15 127/6
 65/18 80/2                   stopped [3] 54/14 107/12
special [1] 63/12                                               127/16 132/7 132/12 132/19
T                              95/8 97/14 99/12 104/12          112/20 118/9 118/21 119/7
                               104/17 104/25 108/10 111/20      122/5 123/20 123/24 126/9
take...Case
        [1] 8:18-cr-00157-TDC
             134/8              Document
                               112/17      306116/2
                                      115/16     Filed 08/20/19 127/7
                                                                  Page129/20
                                                                       154 of129/21
                                                                              157 129/21
taken [7] 38/8 39/18 75/21    thank [22] 14/6 14/14 31/15       130/18 133/5 133/14 134/21
 82/25 91/17 96/11 136/13      34/13 47/4 47/5 57/22 60/1     there's [31] 4/3 5/14 10/9
taking [7] 22/2 45/4 45/6      63/10 69/16 87/24 88/14          11/14 20/15 21/2 23/23 40/18
 125/7 126/17 127/2 128/13     101/4 101/5 101/10 101/13        40/21 41/8 42/18 42/22 43/18
talk [2] 3/3 133/10            105/11 109/6 132/11 132/16       44/2 44/17 45/9 46/10 46/18
talked [6] 31/2 80/8 82/9      132/18 135/6                     61/7 61/13 71/12 89/1 90/7
 84/23 98/13 102/7            that [658]                        90/19 91/3 91/15 93/9 94/7
talking [12] 5/24 13/17       that's [64] 4/21 5/23 6/10        99/24 100/8 133/11
 21/12 30/24 88/6 95/20 96/8   9/2 9/17 10/10 11/2 11/5       there's a [1] 20/15
 97/6 97/7 109/20 122/16       13/14 23/18 26/24 29/14        therefore [1] 44/7
 130/6                         30/15 40/24 41/1 43/1 43/2     these [60] 4/16 4/23 7/13
talks [2] 3/11 11/16           44/4 44/12 45/9 46/15 46/20      8/5 13/4 13/7 13/8 13/12
tape [1] 136/14                48/13 51/16 63/21 66/11          13/17 13/24 16/6 17/16 24/21
TDC [2] 1/3 136/9              69/16 73/13 77/23 82/24          26/1 26/3 26/11 32/13 32/14
TDC-18-00157 [2] 1/3 136/9     86/11 87/12 91/11 93/20 94/1 36/18 36/21 38/17 38/18
team [18] 20/15 20/24 63/11    94/1 94/2 94/19 95/15 97/1       40/12 40/19 42/19 44/23 45/2
 89/15 89/20 90/9 90/14 90/15 98/25 100/3 100/7 102/23          45/2 46/2 46/25 49/8 67/7
 91/7 91/17 91/22 92/3 93/17   104/13 105/4 107/17 107/23       80/2 91/23 93/16 94/13 94/18
 94/7 95/20 96/13 97/5 100/21 111/19 113/20 114/9 114/13        95/12 95/15 96/1 96/5 96/10
team's [2] 94/13 97/12         114/19 117/23 118/12 118/25      96/14 96/20 97/9 97/13 97/21
teams [1] 20/20                120/19 120/23 121/1 121/18       99/6 99/19 99/19 100/15
technical [1] 21/23            130/16 130/19 130/25 132/3       100/17 117/21 117/25 119/9
technique [1] 65/25           their [54] 4/8 5/22 6/4 6/11 128/4 128/10 130/9 133/18
techniques [2] 26/5 26/8       6/11 8/18 11/3 16/7 16/8         134/9
Tel [56] 7/10 9/21 9/22        16/9 20/17 29/3 29/4 29/13     they [142]
 12/12 12/20 14/21 15/22 17/4 29/25 30/11 36/19 39/5 39/5 they're [10] 5/7 13/10 40/15
 17/5 17/7 17/9 17/12 19/5     44/18 45/4 45/6 45/11 45/13      40/16 43/17 43/24 45/1 45/5
 20/2 21/7 21/10 22/14 22/23   45/25 46/1 46/18 59/6 62/16      47/14 94/20
 24/11 25/20 26/11 28/3 32/8   69/14 76/20 77/13 77/15        they've [1] 43/16
 32/18 33/2 37/19 55/9 57/25   77/18 79/13 79/22 97/5         thing [3] 44/12 88/25 100/2
 58/13 58/21 59/1 60/4 60/13   102/14 106/5 111/12 111/13     things [18] 4/7 4/23 5/8
 61/17 65/25 68/9 68/10 74/22 112/11 112/11 113/18 113/22       5/19 6/14 13/18 75/18 78/11
 75/19 75/25 77/5 78/9 78/19   113/23 113/23 114/10 114/10      82/15 87/11 92/1 94/18 95/12
 82/5 84/18 84/22 84/23 85/1   114/17 118/6 120/21 126/10       95/15 100/12 100/13 100/16
 85/21 103/13 103/15 108/10    131/16                           119/9
 110/18 114/20 116/24 118/9   them [74] 3/9 8/6 10/7 10/10 things kind [1] 100/16
TelAviv [2] 18/25 19/3         13/10 15/7 16/13 17/8 17/11 think [95] 3/10 3/22 4/2
telephone [3] 26/17 86/23      23/11 28/7 30/5 30/7 32/6        4/16 4/17 4/24 5/5 6/2 6/20
 91/15                         32/11 37/3 44/3 44/10 51/10      8/5 8/10 9/3 9/6 10/5 10/16
tell [30] 13/10 13/16 20/24    55/11 55/15 55/16 60/7 66/5      10/20 11/10 13/6 13/14 13/18
 22/18 23/4 23/10 24/17 33/21 75/8 79/7 79/9 79/13 79/14        25/12 26/23 38/2 38/3 40/11
 47/13 52/22 64/20 78/6 79/7   79/15 79/16 79/17 79/18          41/22 42/4 42/4 42/7 42/8
 79/15 79/16 79/18 80/9 80/11 79/19 80/9 80/10 82/20 82/22 42/16 42/20 43/4 43/21 44/14
 87/25 89/21 89/24 97/20       85/1 89/17 89/21 90/9 92/22      44/16 45/2 45/8 45/15 45/23
 100/22 108/25 110/11 111/11   92/23 94/19 94/21 94/22          46/2 46/4 46/7 46/16 46/23
 112/9 123/14 127/1 132/3      94/23 95/16 96/2 96/15 96/23 48/12 49/23 54/23 55/13
telling [8] 19/8 40/24 103/6 97/14 97/15 97/16 97/18            59/12 75/5 79/24 80/22 81/5
 111/24 113/16 113/21 114/13   98/15 99/16 100/1 107/5          82/24 83/13 88/8 89/1 89/6
 121/19                        108/25 112/16 124/23 124/23      91/24 92/1 93/10 93/14 93/17
template [5] 31/25 32/3 32/5 128/4 131/9 131/10 131/11          93/20 94/1 94/21 94/24 95/4
 121/4 134/5                   131/23 131/25 132/4 132/5        96/6 96/14 96/16 96/18 97/1
templates [8] 32/6 32/9        134/9 134/9                      97/4 97/4 97/9 97/13 99/2
 32/15 32/21 32/24 33/1 33/2 themselves [1] 39/25               99/8 100/6 100/8 100/8
 134/7                        then [42] 5/4 11/19 12/5          100/11 100/17 100/24 111/4
tens [3] 23/5 23/14 82/3       14/4 18/11 21/11 28/6 28/6       117/5 117/25 118/8 129/6
Tenth [1] 3/8                  29/24 30/19 32/15 38/18          133/11 133/15 133/19 133/24
term [2] 65/24 123/19          42/12 46/19 46/20 51/17        thinking [1] 75/16
terms [8] 43/7 60/9 89/2       53/22 58/7 62/8 68/11 73/16 third [7] 13/3 47/24 52/18
 94/9 98/18 108/20 129/15      73/17 89/23 92/12 93/20          67/20 68/24 70/15 95/6
 133/21                        94/19 95/9 95/23 96/9 96/13 this [241]
terrible [1] 124/7             98/22 100/22 101/1 101/19      those [44] 3/22 5/18 6/16
test [2] 45/17 45/19           103/25 112/20 116/18 119/8       7/25 8/1 8/5 8/7 22/10 22/16
testified [15] 14/20 14/23     129/21 130/14 131/8 134/10       26/8 36/8 37/2 37/22 39/21
 43/8 48/2 54/23 57/24 80/22 THEODORE [1] 1/8                   45/8 67/4 78/10 85/25 87/12
 84/17 85/24 111/4 117/5      theory [3] 13/9 89/19 99/23       87/14 89/13 89/19 90/16
 118/8 118/12 120/17 122/2    there [69] 3/17 4/9 5/8 7/13 90/25 92/5 92/13 92/20 93/2
testify [2] 6/5 9/7            7/13 8/12 8/17 9/3 10/1 10/4 93/17 94/4 95/2 96/12 98/1
testifying [1] 24/20           10/5 10/14 10/21 24/14 24/16 99/12 100/11 101/1 124/18
testimony [15] 8/23 10/5       32/4 37/22 45/24 46/2 46/3       132/6 133/16 133/25 134/5
 10/6 10/22 14/11 41/17 41/20 54/12 54/13 56/3 56/19 58/3       134/6 134/7 134/13
 42/5 42/22 43/18 111/9 117/7 58/6 64/24 65/7 68/2 74/24      though [4] 42/10 45/24 92/8
 118/22 134/6 136/7            75/15 81/17 82/5 82/22 82/24 135/4
text [1] 86/11                 86/4 87/10 88/16 89/23 90/13 thought [3] 91/20 121/3
texted [1] 65/13               90/18 92/3 92/19 94/25 99/15 124/16
than [24] 6/10 9/24 11/8       100/5 100/23 100/25 103/21     thoughts [1] 4/16
 12/7 42/2 45/3 55/20 56/2     104/3 106/23 106/24 107/12     thousand [1] 82/6
 56/23 58/8 78/24 87/17 89/20
T                             transferred [1] 66/9                unlike [2] 43/21 62/16
                              transition [1] 63/14                Untereinter [1] 1/16
thousands
       Case[2]  82/4 82/5
             8:18-cr-00157-TDC  Document [5]
                              translation    306 24/2
                                                    Filed92/7
                                                          08/20/19until
                                                                     Page  15549/19
                                                                         [2]   of 15791/19
threatening [1] 129/17         92/10 92/17 92/19                  up [37] 3/8 4/1 4/1 4/7 4/7
threats [2] 129/21 130/9      translations [5] 91/19 91/23 4/11 4/11 7/25 16/19 25/19
three [9] 12/7 27/13 35/12     92/4 92/5 92/13                     44/16 55/20 55/22 61/1 62/24
 42/2 93/16 95/5 97/1 100/9   trial [4] 1/8 2/1 93/15              64/2 65/4 65/18 65/22 71/6
 132/24                        136/7                               75/1 75/4 76/14 83/20 88/4
through [4] 6/6 38/9 132/25 tried [1] 91/24                        88/25 90/1 99/17 109/4 115/3
 134/21                       trouble [1] 6/9                      119/7 124/10 127/7 130/4
Tillman [3] 71/12 71/13       true [9] 22/16 22/20 23/8            130/11 130/17 133/7
 71/15                         29/13 30/1 30/14 47/1 114/23 up-and-up [3] 4/1 4/7 4/11
time [47] 4/13 7/10 10/8       124/18                             up-front [2] 83/20 130/4
 10/14 13/11 15/4 22/4 25/2   trust [2] 21/1 29/17                up-sold [1] 65/22
 26/20 34/7 35/5 40/2 48/10   trustworthiness [4] 3/16 4/5 update [1] 62/17
 50/15 58/3 58/20 60/24 61/2   9/13 9/18                          updated [8] 51/8 62/9 62/15
 64/16 67/13 72/8 72/11 72/16 truth [3] 10/13 44/13 111/25 62/19 73/12 73/16 73/18
 75/21 76/13 78/18 83/17 85/2 try [6] 14/10 83/1 87/16             74/13
 90/23 94/18 94/22 94/24 95/2 89/18 104/24 134/12                 upon [3] 41/25 123/5 136/7
 95/13 95/18 96/21 97/11 99/6 trying [13] 4/7 6/3 25/8            urging [1] 85/1
 99/9 99/12 99/16 99/19 108/4 41/4 44/13 46/3 46/4 55/5           us [15] 1/11 6/14 7/4 12/9
 108/5 113/4 118/21 132/20     60/7 87/11 95/3 105/6 105/6         13/16 40/24 82/3 86/15 88/11
Timeframe [1] 134/16          Tuesday [3] 94/15 96/19              90/14 92/15 96/19 100/22
Timeframe-wise [1] 134/16      99/18                               101/16 116/21
times [4] 55/12 55/22 96/14 turn [5] 15/2 17/24 48/9              use [19] 10/21 17/15 26/5
 107/25                        50/11 73/23                         27/9 28/17 32/8 72/6 76/18
title [3] 28/20 57/13 57/19 turned [1] 131/8                       78/16 79/12 80/3 122/11
titles [1] 28/17              turnover [6] 111/7 111/14            122/11 122/12 123/9 123/24
today [9] 83/10 83/13 87/14    112/12 113/18 113/23 114/18         132/6 134/9 134/9
 88/1 93/12 99/13 112/2       twice [1] 55/14                     used [27] 19/2 26/4 31/25
 132/13 135/2                 two [31] 3/8 5/5 5/18 6/16           39/23 52/2 55/3 57/13 57/16
together [6] 20/21 20/25       12/5 18/2 18/21 23/11 23/12         65/24 65/25 71/15 71/17 72/2
 82/17 82/19 107/5 136/13      24/25 25/23 30/5 35/18 36/8         77/19 78/25 79/21 79/24 80/8
told [19] 26/12 31/3 38/10     36/21 38/23 38/25 39/14             80/12 94/14 102/21 103/10
 65/13 79/9 79/14 79/17 79/23 48/24 51/4 54/12 54/15 56/5          105/14 118/15 118/24 127/13
 79/24 80/10 80/11 101/16      70/17 89/11 89/25 90/4 93/9         134/7
 102/10 102/24 102/24 114/14   95/23 98/8 119/6                   user [1] 6/23
 114/19 117/24 131/8          two-fold [1] 38/23                  uses [1] 123/20
tomorrow [3] 99/22 99/22      type [5] 28/22 31/24 32/6           using [20] 3/21 7/15 11/8
 101/1                         73/17 79/11                         11/9 15/16 27/16 27/20 27/21
ton [1] 66/17                 types [2] 33/15 123/20               51/25 58/14 61/14 61/21 80/5
too [3] 31/11 112/3 117/23    typical [1] 86/5                     80/6 80/23 85/17 118/20
took [10] 65/20 66/18 68/12                                        123/1 124/3 128/17
 82/22 102/1 104/10 124/21    U                                   usually [1] 86/21
 124/23 124/23 125/5                                              utility [10] 12/6 12/9 39/4
tool [1] 123/18               U.S [5] 3/11 6/13 33/17
                               105/20  107/18                      39/24 41/19 41/25 42/2 43/15
top [23] 12/24 16/21 18/21                                         45/7 46/20
 24/8 31/15 34/19 35/16 36/9  ultimately   [3]    77/5  107/12
                               110/16                             UUU [1] 109/5
 47/24 48/17 50/20 52/18                                          Uzan [1] 134/17
 53/18 53/23 56/5 64/2 67/20 Um [3] 3/14 111/6 113/7
 70/8 73/20 74/18 85/12 86/11 Um-hum  [3]   3/14   111/6  113/7
                              under [13] 12/9 12/15 13/3          V
 116/21
topics [4] 100/9 100/11        13/9 15/5 23/5 42/25 57/2          value [2] 105/3 105/5
 100/13 100/15                 85/9 96/2 96/24 111/23             VAN [1] 1/12
Tori [1] 55/10                 131/14                             various [2] 42/19 77/2
tort [1] 82/19                undersigned    [3]   69/22   70/19  venture [2] 127/19 129/2
total [2] 65/23 81/18          70/22                              verbatim [2] 111/21 112/9
tough [2] 56/11 56/19         understand [37] 3/23 4/9            verification [10] 6/10 8/19
trade [10] 29/9 30/20 35/19    4/12 5/20 10/12 17/2 17/11          9/13 9/20 10/15 10/22 37/23
 36/6 36/14 36/16 44/19 47/15  17/19  22/6  25/15   25/18   27/21  42/4 45/1 45/14
 57/2 57/5                     41/3 41/6 44/14 45/23 47/3         verifications [2] 6/17 6/18
trader [5] 28/19 35/4 57/7     54/4 54/10 55/7 58/25 86/3         verified [8] 3/25 5/11 5/12
 57/15 57/17                   86/18  89/3  89/5   89/15  90/9     39/21 43/3 44/20 44/21 44/22
traders [1] 33/24              93/15 94/15 99/4 99/21             verify [16] 6/24 7/2 9/17
trades [1] 56/22               102/22 110/23 121/18 123/8          10/2 10/3 10/6 10/10 37/20
trading [10] 29/6 34/2 34/5    133/13  133/17                      38/10 40/15 40/22 42/6 43/22
 56/20 56/25 57/11 62/23      understanding [6] 7/12 16/4          44/8 44/8 44/11
 73/18 105/14 107/15           16/10 90/22 91/16 99/7             verifying [4] 5/22 10/24
train [1] 124/16              understood [3] 97/3 105/13           38/20 43/15
trained [1] 134/25             127/15                             version [1] 89/7
training [3] 12/12 12/21      unfolded [1] 78/8                   versus [4] 5/17 19/7 19/15
 57/6                         union  [1]   105/23                  136/8
tranche [3] 90/11 93/12 94/6 unique [3] 79/19 123/21              very [14] 27/15 35/14 39/12
tranches [3] 93/10 93/16       123/23                              44/12 56/11 56/18 59/7 64/22
 95/5                         united  [13]    1/1  1/3  1/9  1/21  71/21 84/20 91/24 96/22
transaction [1] 13/21          106/3  106/9   106/14   108/21      104/8 133/19
transcript [5] 1/8 1/24        108/24 110/11 111/11 136/4         via [6] 26/17 26/17 26/17
 21/24 23/1 136/12             136/8                               49/11 50/2 54/6
transfer [7] 54/6 62/7 62/14  universe   [2]   97/6   97/7        victim  [4] 88/18 133/17
 62/16 62/19 73/15 75/25      unless [1] 131/17                    133/19 133/23
V                              were [127] 3/17 3/21 3/21        110/15 113/25 114/6
                                4/6 4/7 4/7 4/16 5/8 5/8      while [8] 51/8 60/7 65/4
victim's  [1] 8:18-cr-00157-TDC
       Case     133/18           Document
                                5/22       3068/15
                                     7/13 8/5    Filed 08/20/19 67/5
                                                    13/19         Page  156 80/13
                                                                      76/19 of 15780/22 134/6
victims [6] 76/20 77/2 78/16 13/24 16/6 16/12 20/20 22/16 who [59] 3/21 9/7 15/17
 79/1 127/5 131/16              22/17 24/5 25/18 26/3 26/4      16/21 18/15 19/2 19/11 19/11
victory [1] 131/15              26/12 26/14 26/16 31/3 32/21 19/11 19/24 19/25 23/14 27/6
Video [1] 20/10                 32/24 36/8 36/18 36/21 37/2     27/20 27/20 28/3 31/23 34/1
videos [1] 135/1                37/5 37/11 37/11 37/20 37/20 37/11 37/20 37/20 39/7 46/9
view [1] 107/5                  38/10 39/9 39/11 39/21 40/12 47/20 50/25 52/2 52/5 52/14
Virginia [2] 46/14 46/21        49/8 49/23 51/9 54/6 54/12      56/25 58/23 58/25 59/21
voice [5] 19/25 65/21 65/24     57/2 57/5 57/6 57/10 57/11      63/17 63/20 66/9 68/3 68/5
 66/2 66/3                      57/16 58/6 67/7 67/7 67/9       68/15 68/15 68/20 71/15 78/4
volatility [1] 49/21            71/7 71/22 75/5 75/7 75/7       78/5 85/18 87/13 88/13 91/22
VVV [2] 112/21 112/23           76/25 78/11 78/13 78/23         97/5 108/19 108/19 114/16
W                               79/15 79/16 80/2 80/6 80/14     122/15 127/6 128/24 130/23
                                81/1 81/25 82/1 82/15 82/24     131/1 131/25 134/25 135/3
W.R.I [1] 80/21                 83/15 84/20 92/3 92/4 92/4    whose [2] 28/12 126/9
waiting [4] 65/4 92/12 95/15 96/8 96/9 96/9 103/10 104/7 why [42] 5/12 5/15 14/3
 97/21                          104/24 104/25 105/19 106/6      20/24 21/6 21/16 22/18 23/10
waived [2] 93/20 100/12         106/12 106/12 106/14 106/16     29/15 30/3 30/24 31/20 39/11
waiver [4] 90/20 99/11 100/8 107/6 107/8 114/23 115/1           45/12 45/15 46/16 50/1 51/7
 100/15                         118/1 118/15 118/20 118/24      53/3 54/10 66/13 69/10 71/5
walked [1] 38/9                 120/17 120/20 120/24 123/20     72/2 78/13 78/22 79/18 87/7
want [24] 3/2 9/9 10/21 13/5 123/22 124/7 124/7 124/12          87/12 90/9 90/14 91/7 91/7
 13/12 22/5 30/4 45/12 46/9     125/12 125/17 125/17 126/9      93/6 94/19 95/15 107/18
 46/16 76/17 86/15 89/17 95/1 129/13 129/19 129/21 129/21       119/6 119/7 129/6 132/14
 95/15 96/1 96/12 96/22         129/25 130/7 131/9 131/14       133/9
 109/24 111/22 120/3 121/23     131/23 131/25 132/4           wide [1] 97/8
 127/20 133/7                  weren't [3] 7/14 8/5 54/10     will [30] 6/9 6/13 6/25 9/2
wanted [12] 5/12 8/13 76/14 West [2] 46/14 46/21                14/11 17/10 17/18 19/13 21/3
 76/18 78/14 78/25 89/15       what [143]                       25/9 41/24 64/6 70/20 70/22
 101/19 104/7 121/3 129/2      what's [14] 4/21 30/22 31/10 70/23 85/9 88/4 88/8 88/11
 129/3                          38/2 43/19 53/6 57/13 66/2      89/18 92/1 98/14 99/19
wants [1] 44/15                 75/21 87/4 94/2 95/25 99/17     101/11 109/12 132/13 133/1
was [281]                       132/21                          133/20 134/6 134/11
Washington [2] 1/13 1/19       whatever [1] 13/10             William [2] 27/17 28/12
wasn't [6] 5/13 7/17 8/12      whatsoever [3] 10/2 44/2       Williams [2] 80/7 80/9
 22/20 108/17 135/3             130/18                        wire [13] 49/10 50/3 51/5
water [1] 39/25                when [53] 4/8 4/18 5/24          51/8 51/9 54/6 62/7 62/14
wave [2] 98/17 98/20            13/17 14/12 16/9 17/18 21/2     62/15 62/19 73/15 75/23
waves [1] 95/16                 26/16 28/17 32/12 32/12         75/25
way [16] 3/25 49/12 76/23       33/25 38/8 38/25 49/22 54/5 wise [1] 134/16
 77/8 87/15 93/10 96/15 96/16 54/5 56/18 57/11 57/18 57/20 wish [1] 49/19
 102/11 118/25 124/6 124/10     57/24 58/5 60/3 62/15 65/11 withdraw [10] 16/7 30/11
 124/17 126/2 130/3 132/25      66/18 71/22 72/9 75/11 77/5     60/20 111/12 112/11 113/17
ways [3] 7/1 39/20 77/25        78/18 80/2 80/8 80/12 80/14     113/22 114/8 114/10 114/17
WD [4] 16/1 16/1 16/3 16/5      81/25 83/25 84/20 96/9        withdrawal [5] 16/3 16/5
we [198]                        101/25 105/6 108/24 120/17      16/10 16/13 103/2
we'll [17] 9/4 10/18 13/23      120/20 120/24 124/23 129/1    withdrawals [5] 14/24 14/24
 13/25 14/4 19/18 22/1 87/8     130/6 130/7 131/23 132/22       17/14 17/15 26/5
 87/19 87/19 87/21 88/2 89/12 whenever [1] 6/5                withdraws [1] 102/17
 99/22 101/8 101/11 132/15     where [32] 3/25 4/23 5/7       within [2] 90/24 114/24
we're [20] 5/23 10/16 11/10     11/24 12/25 20/14 22/25 25/5 without [7] 44/19 59/12
 61/1 88/6 90/7 91/3 91/22      26/11 26/14 32/3 50/12 52/9     97/18 111/18 124/24 125/6
 92/23 93/15 96/15 97/5 97/6    52/11 52/24 53/10 55/7 56/8     126/18
 98/13 100/1 109/14 109/18      59/23 61/19 63/10 67/23 68/8 witness [12] 8/21 10/18 13/6
 113/25 114/6 130/6             69/1 86/4 93/15 99/9 106/12     59/10 87/6 88/13 109/5 110/7
we've [9] 8/3 8/24 25/23        114/20 117/14 118/23 120/1      112/21 132/22 133/2 136/15
 87/13 91/13 92/23 96/20       whereof [1] 136/15             WITNESSES [1] 2/2
 98/13 98/22                   whether [24] 4/21 4/23 5/10 won't [4] 44/19 94/15 94/24
weaknesses [2] 46/25 47/1       6/12 7/22 10/7 11/14 13/13      115/20
wealth [6] 69/3 80/21 81/10     13/15 13/16 13/24 42/6 42/15 word [8] 4/11 12/20 12/24
 84/13 84/19 130/3              42/19 43/2 44/3 44/10 44/25     45/5 45/6 78/25 109/25
website [2] 16/7 62/18          47/1 94/20 111/19 112/9         123/24
weekend [1] 99/5                122/25 123/16                 wording [1] 114/3
weeks [1] 64/1                 which [66] 3/11 4/3 4/18       words [4] 102/20 102/23
weight [1] 43/2                 7/15 7/19 12/4 12/10 12/12      103/9 132/6
welcome [1] 14/8                12/19 17/4 17/25 17/25 19/18 work [29] 20/2 34/24 42/10
well [29] 5/23 6/4 9/6 15/23 20/8 21/21 23/17 26/3 26/21        52/9 55/9 59/1 68/8 68/24
 22/3 22/7 36/5 38/2 43/3       27/7 27/13 28/25 31/7 33/23     69/1 69/7 69/8 69/11 78/5
 46/8 75/14 85/9 91/11 92/1     33/24 35/12 36/15 38/10         83/3 83/11 84/13 84/15 84/18
 92/18 93/9 94/16 95/10 97/11 39/20 39/23 41/11 41/15           84/19 85/1 89/8 93/10 103/12
 99/25 103/18 105/3 112/3       41/21 45/5 45/16 48/11 49/8     104/3 105/13 123/13 127/11
 124/6 124/23 125/4 127/11      51/9 57/19 63/13 68/24 71/7     127/22 134/12
 128/6 131/13                   71/17 74/1 76/18 85/4 86/6    worked [13] 52/10 55/7 68/9
Welles [4] 12/21 123/2          86/21 90/8 91/19 93/17 94/14 79/9 79/14 79/23 93/7 114/21
 134/17 135/4                   96/5 99/12 102/20 103/5         123/4 123/6 127/18 130/3
went [9] 16/6 17/20 28/6        103/10 104/19 104/20 105/1      131/3
 36/20 38/8 39/22 55/25 65/20 105/2 106/13 106/15 109/6       working [19] 20/16 20/21
 68/6
W
working...
       Case[17]   20/25 21/3
             8:18-cr-00157-TDC   Document 306 Filed 08/20/19 Page 157 of 157
 32/14 51/9 63/23 74/21 74/24
 76/19 79/11 79/11 81/25 82/8
 82/13 83/14 118/21 118/23
 127/15
works [2] 9/7 82/21
world [1] 8/16
worse [1] 93/18
worst [2] 65/9 66/15
worth [3] 22/8 22/9 69/2
would [161]
wouldn't [8] 13/20 101/25
 104/2 115/2 125/25 128/9
 131/12 131/17
Wow [1] 63/6
write [12] 7/4 29/15 30/3
 30/19 36/11 48/5 54/2 54/7
 54/11 55/19 63/5 133/21
writes [2] 9/14 9/15
writing [2] 6/3 89/20
written [4] 8/23 73/1 89/18
 122/8
wrong [3] 78/11 119/12
 119/15
wrote [14] 17/8 17/18 28/11
 28/14 29/24 31/22 34/23
 35/18 49/16 56/9 56/18 63/10
 73/11 74/12
WSB [2] 54/18 75/24
Wu [4] 47/11 50/19 53/14
 53/22
Y
Yair [1] 88/15
Yakov [1] 106/24
YAS5452156 [1] 69/23
yeah [9] 88/8 89/5 109/16
 113/9 118/7 124/12 124/17
 129/23 133/9
years [1] 129/1
yes [152]
yesterday [6] 11/15 14/19
 17/20 90/5 101/16 118/8
yet [3] 34/8 41/22 119/24
York [1] 1/13
Yossi [2] 106/20 108/22
you [688]
you'll [1] 113/2
you're [28] 4/18 13/12 13/17
 14/12 42/1 45/4 46/24 52/25
 61/10 64/8 88/19 92/19 93/12
 93/23 93/24 94/2 94/17 95/11
 95/16 95/19 95/20 98/5 98/24
 105/24 109/22 111/24 119/10
 120/8
you've [11] 7/21 41/22 62/10
 75/21 83/11 90/18 98/5 98/6
 100/18 109/12 114/1
your [140]
yourself [4] 28/18 35/2
 113/3 129/14
Yukom [18] 4/10 22/24 28/5
 52/10 52/11 55/8 76/11 82/7
 102/18 102/24 103/7 105/14
 106/19 107/16 114/21 114/24
 115/1 129/18
Z
Zarattini [1] 53/11
Zolara [2] 68/6 122/11
zoom [22] 20/11 28/23 31/15
 34/18 35/16 35/23 36/24
 47/24 49/3 49/4 51/20 51/20
 53/23 67/20 68/23 68/23
 69/16 70/14 72/20 85/12 86/8
 115/23
